


EXHIBIT 10.14


AGREEMENT FOR THE PURCHASE AND SALE OF PROPERTY




THIS AGREEMENT FOR THE PURCHASE AND SALE OF PROPERTY (the "Agreement"), is made
and entered into as of December 28, 2012 (the “Effective Date”), by and between
RB 64 PCE, LLC, a Delaware limited liability company, and RB 66 PCE, LLC, a
Delaware limited liability company (hereinafter referred collectively as
"Seller"), and WELLS CORE REIT - 64 & 66 PERIMETER CENTER, LLC, a Delaware
limited liability company (hereinafter referred to as "Purchaser").


W I T N E S S E T H:


WHEREAS, Seller desires to sell and Purchaser desires to purchase the Property
(as hereinafter defined) subject to the terms and conditions hereinafter set
forth.


NOW, THEREFORE, for and in consideration of the premises, the mutual agreements
contained herein, the sum of Ten and No/100 Dollars ($10.00) in hand paid by
Purchaser to Seller at and before the sealing and delivery of these presents and
for other good and valuable consideration, the receipt, adequacy, and
sufficiency of which are hereby expressly acknowledged by the parties hereto,
the parties hereto do hereby covenant and agree as follows:


1.    Purchase and Sale of Property. Subject to and in accordance with the terms
and provisions of this Agreement, Seller hereby agrees to sell to Purchaser and
Purchaser hereby agrees to purchase from Seller, the Property, which term
"Property" shall mean and include the following:


(a)     All of Seller's right, title and interest in and to those certain Lease
Agreements, each dated as of June 1, 2012, between Dunwoody Development
Authority (“Issuer”), a public body corporate and politic, as landlord, and
Seller, as tenant, Short Form Lease Agreements of which are recorded with the
DeKalb County, Georgia Clerk of the Superior Court in Book 23086, Page 731 and
Book 23086, Page 779 (collectively, the “Bond Lease”), with respect to that
certain real property, commonly known as 64 Perimeter Center East, Dunwoody,
Georgia and 66 Perimeter Center East, Dunwoody, Georgia, as more particularly
described in Exhibit “A” hereto (the “Land”) and all buildings, structures, and
improvements situated on the Land (all of which are together hereinafter
referred to as the "Improvements"), including, without limitation, that certain
fifteen story office building containing approximately 384,773 square feet of
leasable floor area, and that certain eight story office building containing
approximately 198,917 square feet of leasable floor area (collectively, the
“Building”), all parking areas and other amenities located on the Land, and all
apparatus, elevators, built-in appliances, equipment, pumps, machinery,
plumbing, heating, air conditioning, and electrical and other fixtures located
on the Land;


(b)    All of each Seller's right, title and interest, if any, in and to those
certain resolutions dated May 15, 2012 (collectively, the “Bond Resolution”),
pursuant to which Issuer issued its $81,000,000 Dunwoody Development Authority
Taxable Bonds (RB 64 PCE, LLC Project) Series 2012, dated June 15, 2012, and
with a maturity date of April 1, 2027, and its $34,000,000 Dunwoody Development
Authority Taxable Bonds (RB 66 PCE, LLC Project) Series 2012, dated June 15,
2012, and with a maturity date of April 1, 2027 (collectively, the “Bond”); the
Bond Purchase Loan Agreements, each dated as of June 1, 2012 between each
Seller, in its capacity as the purchaser of the Bond and in its capacity as the
lessee under the Bond Lease, and the Issuer (collectively, the “Bond Purchase
Loan Agreement”), the Deeds to Secure Debt, Assignment of Rents and Leases and




--------------------------------------------------------------------------------




Security Agreement, dated as of June 1, 2012, from Issuer in favor of Seller,
recorded in Book 23086, Page 747 and Book 23086, Page 795 (collectively, the
“Security Deed”), the UCC Financing Statements filed with the Georgia Central
Index as financing statement No. 044201202013 and No. 044201202014
(collectively, the “Financing Statement”), the UCC Fixture Filings recorded in
Book 23086, Page 767 and Book 23087, Page 1 (collectively, the “Fixture
Filings”), the Memorandum of Understanding, dated as of June 1, 2012, by and
among Seller and Issuer (the “Memorandum of Understanding”), the Validation
Order entered into by the Superior Court of DeKalb County, Georgia, on June 11,
2012, (the “Validation Order”); and


(c)    all of the right, title and interest of Seller in and to those certain
Option Agreements each dated as of June 1, 2012, by and between the Dunwoody
Development Authority, as “Issuer” thereunder, and Seller, as “Company”
thereunder, recorded in Book 23086, Page 737 and Book 23086, Page 785
(collectively, the “Option Agreement”). The Bond Lease, Bond Resolution, Bond,
Bond Purchase Loan Agreement, Security Deed, Memorandum of Understanding,
Validation Order, Option Agreement and the other documents and agreements listed
on Exhibit “M-1”, if any, are collectively referred to herein as the “Bond
Documents”; and
    
(d)    all tangible personal property (excluding cash) now owned or hereafter
acquired by Seller and located on or solely used in connection with the Land and
Improvements, including, without limitation, the items set forth and described
on Exhibit "B" attached hereto, and all other equipment, supplies, tools,
furniture, furnishings, office equipment, fittings, appliances, shades,
wall-to-wall carpet, draperies, screens and screening, art, awnings, plants,
shrubbery, landscaping, lawn care and building maintenance equipment, vending
machines and other furnishings or items of personal property owned by Seller and
located on or solely used in connection with the Land and Improvements (all of
which are together hereinafter referred to as the "Personal Property"); and


(e)    all of Seller's right, title, and interest, as landlord, lessor or
sublandlord, as applicable, in and to each of the Leases (as hereinafter
defined) and any and all guaranties of the Leases; and


(f)    all of Seller's right, title, and interest (to the extent transferable)
in and to the plans and specifications with respect to the Improvements and any
guarantees, trademarks, rights of copyright, or warranties, or other rights
related to the ownership of or use and operation of the Land, Personal Property,
or Improvements and all assignable governmental licenses and permits, associated
with the Land, Personal Property, and Improvements.
    
2.    Earnest Money.


(a)    Within two (2) business days after the Effective Date of this Agreement,
Purchaser shall deliver to Chicago Title Insurance Company ("Escrow Agent") as
initial earnest money (the "Initial Earnest Money"), the amount of Six Million
One Hundred Fifty Thousand and No/100 Dollars ($6,150,000.00) in immediately
available federal funds by wire transfer, which Initial Earnest Money shall be
held and disbursed by Escrow Agent in accordance with the terms of a written
Escrow Agreement, a copy of which is attached hereto as Exhibit "C". At the
Closing (as hereinafter defined), the Initial Earnest Money shall be applied as
partial payment of the Purchase Price due and payable at Closing pursuant to
Paragraph 3 below.


(b)    For the purposes of this Agreement the term "Earnest Money" shall mean
whatever sums have been delivered to Escrow Agent as earnest money hereunder,
including without limitation the Initial Earnest Money and any interest and
other income earned thereon. The Earnest Money




--------------------------------------------------------------------------------




shall be applied to the Purchase Price at the Closing, and shall otherwise be
held, refunded, or disbursed in accordance with the terms of this Agreement and
the Escrow Agreement.


3.    Purchase Price. Subject to prorations, adjustments, and credits as
otherwise specified in this Agreement, the purchase price (the "Purchase Price")
to be paid by Purchaser to Seller for the Property shall be One Hundred Eighteen
Million Five Hundred Thousand and No/100 Dollars ($118,500,000.00). The Purchase
Price shall be paid by Purchaser to Seller at the Closing (as hereinafter
defined) by wire transfer of immediately available federal funds, less the
amount of Earnest Money delivered by Escrow Agent to Seller and subject to
prorations, adjustments, and credits as otherwise specified in this Agreement.


4.    Purchaser's Inspection and Review Rights. Commencing on the Effective Date
of this Agreement and subject to the rights of the Tenants (as hereinafter
defined), Purchaser and its agents, engineers, or representatives (collectively,
“Purchaser Representatives”), with Seller's good faith cooperation, shall have
the privilege (subject to the rights of Tenants or other occupants of the
Property and without disturbing the same) of going upon the Land and
Improvements (“Real Property”) as needed to inspect, examine, test, and survey
the Real Property at all reasonable times and from time to time. Purchaser
understands and agrees that any on-site inspection shall be conducted on at
least 24 hours prior written notice to Seller and, at Seller's option in its
sole discretion, in the presence of Seller or its representative. Such privilege
shall not include the right to make borings and other invasive tests, unless
approved by Seller in its sole discretion. Purchaser shall maintain or shall
cause to be maintained at all times during its entry upon the Real Property,
commercial general liability insurance with limits of not less than Two Million
and No/100 Dollars ($2,000,000.00) per occurrence combined single limit. Such
policy of insurance shall name Seller as an additional insured, and such policy
shall be primary with respect to the activities of Purchaser and its agents,
engineers or representatives at the Real Property, whether or not Seller holds
other policies of insurance. A certificate issued by the insurance carrier of
such policy shall be delivered to Seller prior to entry upon the Real Property
by Purchaser or its agents, engineers or representatives. Purchaser hereby
agrees to indemnify and hold Seller harmless from any liens, claims,
liabilities, and damages incurred through the exercise of such privilege (but
excluding any liability arising out of the pre-existing environmental condition
of the Real Property or the presence of toxic or hazardous substances thereon
(unless such condition is exacerbated by a Purchaser Representative), and
Purchaser further agrees to repair any damage to the Real Property caused by the
exercise of such privilege. Such obligation to indemnify and hold harmless
Seller shall survive any termination of this Agreement or the Closing (and shall
not be merged therein). Prior to the Effective Date, Seller shall deliver to
Purchaser a copy of (or otherwise make available to Purchaser for inspection)
all material books, records, and files relating to the operation of the Property
and Real Property, including, without limitation, title matters, tenant files,
tenant credit information, commission agreements, service and maintenance
agreements, maintenance records for HVAC and other equipment and the roof(s) on
the Improvements, as-built plans and specifications, environmental reports,
engineering reports, reports of insurance carriers insuring the Property and
Real Property, and other contracts, books, records, operating statements and
other information relating to the Property and Real Property and each solely to
the extent in Seller's possession or control and excluding any materials of a
privileged, confidential or proprietary nature. Seller further agrees to provide
to Purchaser (or otherwise make available to Purchaser for inspection) prior to
the Effective Date of this Agreement, to the extent the same are in the
possession of or under the control of Seller, the most current boundary and
"as-built" surveys of the Land and Improvements and any title insurance
policies, environmental reports, certificates of occupancy, building permits,
zoning letters and instruments reflecting the approval of any association
governing the Real Property or relating thereto.


5.    Intentionally Deleted.










--------------------------------------------------------------------------------




6.    Closing Conditions.


(a) General Conditions Precedent to Purchaser's Obligations Regarding the
Closing. In addition to the conditions to Purchaser's obligations set forth in
Paragraph 5 above, the obligations and liabilities of Purchaser hereunder shall
in all respects be conditioned upon the satisfaction of each of the following
conditions prior to or simultaneously with the Closing, any of which may be
waived by written notice from Purchaser to Seller:


(i)    Seller has complied with and otherwise performed, in all material
respects, each of the covenants and obligations of Seller set forth in this
Agreement.


(ii)    Title Insurer (as hereinafter defined) is prepared to issue to Purchaser
upon Closing a leasehold title insurance policy on the Bond Lease and
Improvements substantially in the form attached hereto as Exhibit “F” including
all endorsements attached thereto (the “Proforma Title Policy”). At Closing,
such owner's title insurance policy shall be paid for by Seller; provided,
however, Purchaser shall be solely responsible for all fees, charges, expenses
and premiums for all endorsements attached to the Proforma Title Policy or
otherwise requested by Purchaser (other than any endorsement which Seller may
elect in its sole discretion to purchase in connection with removal of any
Additional Adverse Exceptions or any Additional Adverse Survey Matters, as such
terms are hereafter defined in Sections 7(a) and (b), respectively). In the
event that Title Insurer is not prepared to issue to Purchaser upon Closing a
leasehold title insurance policy substantially in form of the Proforma Title
Policy, Seller may, in its sole discretion obtain a title policy in all material
respects in the same form as the Proforma Title Policy from First American Title
Insurance Company, Fidelity Title Insurance Company or Stewart Title Insurance
Company (and any affiliates thereof) and for this purpose Seller shall be
entitled to a reasonable postponement of the date of Closing if additional time
is required, but in no event shall the postponement exceed thirty (30) days. The
fees, costs, charges and premiums associated with obtaining such title policy
shall be borne by Purchaser and Seller as provide for in this Agreement with
regard to obtaining a leasehold title insurance policy based on the Proforma
Title Policy.


(iii)     All representations and warranties of Seller as set forth in this
Agreement shall be in all material respects true and correct when made and as of
the date of Closing as though such representations and warranties were made on
and as of the date of Closing.


(iv)    Purchaser shall have received the Tenant Estoppel Certificate referred
to in Paragraph 9.


(v)    In the event that Seller extends the Closing Date to a date later than
December 28, 2012, pursuant to Paragraph 10: (i) there has been no Material
Adverse Change in the financial condition of State Farm Mutual Automobile
Insurance Company, an Illinois corporation (“State Farm”). A “Material Adverse
Change” shall mean downgrading by Standard & Poor's of the long-term unsecured
senior debt obligations rating of State Farm below a rating of “A”; or (ii) any
Tenant shall be in material default (without regard to the expiration of any
applicable cure period provided in the Lease with such Tenant) under the terms
of such Tenant's Lease as of the date of Closing.


(vi)    Seller shall obtain and deliver to Purchaser a fully completed estoppel
certificate with respect to the Bond Documents in the form attached hereto as
Exhibit "O" (herein referred to as the "Bond Estoppel Certificate"), duly
executed by the Issuer and not indicating any matter that has a material adverse
impact on the Property. The Bond Estoppel Certificate shall be executed as of
the date not more than thirty (30) days prior to Closing.




--------------------------------------------------------------------------------






In the event Purchaser shall terminate this Agreement as a result of the
non-satisfaction of any of the foregoing conditions, Purchaser shall be entitled
to an immediate return of the Earnest Money from Escrow Agent.


(b)    General Conditions Precedent to Seller's Obligations Regarding the
Closing. The obligations and liabilities of Seller hereunder shall in all
respects be conditioned upon the satisfaction of each of the following
conditions prior to or simultaneously with the Closing, any of which may be
waived by written notice from Seller to Purchaser:


(i)    Purchaser has complied with and otherwise performed, in all material
respects, each of the covenants and obligations of Purchaser set forth in this
Agreement.


(ii)    All representations and warranties of Purchaser as set forth in this
Agreement shall be in all material respects true and correct when made and as of
the date of Closing as though such representations and warranties were made on
and as of the date of Closing.


(iii)    (A) State Farm Mutual Automobile Insurance Company (“State Farm”)
returns undrawn to Issuer (as hereafter defined): (i) that certain letter of
credit in the face amount of $3,700,000.00 issued by Wells Fargo Bank, N.A.
(“Issuer”), for the benefit of State Farm (the “64 State Farm Letter of Credit”)
which was delivered to State Farm pursuant to the that certain Lease dated June
15, 2012, between the Seller, RB 64 PCE, LLC and State Farm, as amended (the “64
State Farm Lease”), and (ii) ) that certain letter of credit in the face amount
of $15,000,000.00 issued by Issuer, for the benefit of State Farm (the “66 State
Farm Letter of Credit;” collectively, the 64 State Farm Letter of Credit and the
66 State Farm Letter of Credit are hereafter referred to as the “Seller Letter
of Credit”) which was delivered to State Farm pursuant to the that certain Lease
dated June 15, 2012, between the Seller, RB 66 PCE, LLC and State Farm, as
amended (the “66 State Farm Lease;” collectively, the 64 State Farm Lease and
the 66 State Farm Lease are hereafter referred to as the “State Farm Lease”),
and (B) Purchaser delivers and State Farm accepts a letter of credit or letters
of credit to replace the Seller Letter of Credit (the “Purchaser State Farm
Letter of Credit”).


7.    Title to the Property. At Closing, good and marketable leasehold title to
the Bond Lease shall be conveyed by Seller to Purchaser by Lease Assignment (as
defined below), free and clear of all liens, easements, restrictions, and
encumbrances whatsoever, excepting only the Permitted Exceptions.


(a)    Title. All items listed as exceptions to coverage in the Proforma Title
Policy attached hereto as Exhibit “F” are deemed to be “Permitted Exceptions.”
In the event that additional matters which are an adverse change to the title to
the Property arise after the Effective Date for which the Title Insurer revises
the Proforma Title Policy to include additional exceptions to coverage related
to such adverse matters (each an “Additional Adverse Exception”), Purchaser
shall provide immediate written notice to Seller of any such Additional Adverse
Exceptions. Seller shall have until the date of Closing to have or attempt to
have any Additional Adverse Exception removed from the Proforma Title Policy as
exceptions to coverage (or, with the consent of Purchaser, to have the Title
Insurer commit to insure for the full amount of said policy against loss or
damage that may be occasioned by such Additional Adverse Exception) and provide
reasonable evidence thereof to Purchaser, and for this purpose Seller shall be
entitled to a reasonable postponement of the date of Closing if additional time
is required, but in no event shall the postponement exceed thirty (30) days. If
Seller does not elect, is not able or fails to have any such Additional Adverse
Exception removed from the Title Commitment (or insured over as provided for
herein), Purchaser may elect, on or before the earlier of the date of Closing or
three (3) days after receiving written notice from Seller that Seller elects not
to attempt to have such Additional Adverse Exceptions removed as exceptions to
coverage from




--------------------------------------------------------------------------------




the revised Proforma Title Policy (or is unable to effect such removal or obtain
insurance over such item), (i) to terminate this Agreement, in which event this
Agreement shall be null and void and neither party shall have any rights or
obligations hereunder except those that expressly survive such termination, or
(ii) to, without reduction in the Purchase Price, accept title subject to such
Additional Adverse Exceptions which shall thereafter be deemed to be Permitted
Exceptions.


(b)    Survey. Purchaser has received and approved the draft ALTA/ACSM Land
Title Surveys of the Real Property dated December 24, 2012 (the “Survey”). All
such matters disclosed on such survey are deemed to be Permitted Exceptions. In
the event that there is change to the Property after the Effective Date
requiring the Title surveyor to revise the Survey to disclose additional items
which are an adverse change to the title to the Property (each an “Additional
Adverse Survey Matters”), Purchaser shall provide immediate written notice to
Seller of any such Additional Adverse Survey Matters. Seller shall have until
the date of Closing to have or attempt to have any Additional Adverse Survey
Matters removed from the Survey (or, with the consent of Purchaser, to have the
Title Insurer commit to insure for the full amount of said policy against loss
or damage that may be occasioned by such Additional Adverse Survey Matters) and
provide reasonable evidence thereof to Purchaser, and for this purpose Seller
shall be entitled to a reasonable postponement of the date of Closing if
additional time is required, but in no event shall the postponement exceed
thirty (30) days. If Seller does not elect, is not able or fails to have any
such Additional Adverse Survey Matters removed from the Survey (or insured over
as provided for herein), Purchaser may elect, on or before the earlier of the
date of Closing or three (3) days after receiving written notice from Seller
that Seller elects not to attempt to have such Additional Adverse Survey Matters
removed from the revised Survey (or is unable to effect such removal or obtain
insurance over such item), (i) to terminate this Agreement, in which event this
Agreement shall be null and void and neither party shall have any rights or
obligations hereunder except those that expressly survive such termination, or
(ii) to, without reduction in the Purchase Price, accept title subject to such
Additional Adverse Survey Matters which shall thereafter be deemed to be
Permitted Exceptions.


8.    Representations and Warranties.


(a)    Seller hereby makes the following representations and warranties to
Purchaser:


(i)    Leases. Attached hereto as Exhibit "D" is a complete list setting forth
all leases in effect relating to the Property and the Real Property (other than
the Bond Lease) and all modifications and amendments to such leases (such
leases, as modified and amended, being herein collectively referred to as the
"Leases" or individually as "Lease"). Seller has delivered to Purchaser (or
shall deliver, pursuant to Paragraph 4) complete and accurate copies of all of
the Leases. Seller is the "landlord" under all of the Leases and owns
unencumbered legal and beneficial title to all of the Leases and the rents and
other income thereunder except for that certain Deed to Secure Debt, Assignment
of Leases and Rents and Security Agreement from RB 64 PCE, LLC, a Delaware
limited liability company to RP FP Lender LLC, a Delaware limited liability
company, dated as of December 29, 2008 and recorded January 13, 2009 in Deed
Book 21215, Page 162 in the records of the Superior Court of DeKalb County,
Georgia; as amended by First Amendment to Deed to Secure Debt, Assignment of
Leases and Rents and Security Agreement among RB 64 PCE, LLC, RB 66 PCE, LLC and
RP FP LENDER, LLC, dated as of January 1, 2011 and recorded February 8, 2012 in
Deed Book 22869, Page 635, aforesaid records, and any encumbrance thereon under
the Bond Documents. The lessees or tenants identified in the Leases are
hereinafter collectively referred to as "Tenants" or individually as "Tenant".
Seller has not received any written notice of termination or default by Seller
as landlord under any of the Leases and, to Seller's knowledge, there are no
existing or uncured defaults by any Tenant under the Leases other than those
defaults of a de minimis nature. Seller has




--------------------------------------------------------------------------------




not entered into any new leases from and after November 13, 2012, nor received
written notice from any Tenant from and after November 13, 2012, of the exercise
of any renewal option or expansion option. No rental, lease, or other
commissions with respect to any Lease are payable to Seller, to any partner or
member of Seller, any party affiliated with or related to Seller or any partner
or member of Seller or to any third party whatsoever on account of the then
current term of any Lease, except for commissions due to Cushman & Wakefield of
Georgia, Inc. with respect to the State Farm Lease. In the event that any Tenant
Estoppel delivered to Purchaser with respect to any Lease shall contain any
statement of fact, information or other matter which is inconsistent with the
matters stated in Seller's representations in this Section 8(a), the Tenant
Estoppel shall control and Seller shall have no liability for any claim based
upon a breach of representation regarding such statement of fact, information or
other matter contained in the Tenant Estoppel.


(ii)    Contracts. Except as depicted on Exhibit "E" hereto (the “Contracts”),
Permitted Exceptions, the Bond Documents and the Leases, there are no written or
oral insurance, service, maintenance, operating, repair, collective bargaining,
employment, employee benefit, management, leasing, supply, purchase, consulting,
professional service, advertising, promotion, public relations, equipment
leases, construction or other contracts or agreements which will survive Closing
and be binding upon Purchaser, the Property or the Real Property. Seller has
provided Purchaser with complete and accurate copies of all Contracts. Seller
has not received any written notice of termination or default by Seller under
any of the Contracts and, to Seller's knowledge, there are no existing or
uncured defaults by any other party to the Contracts other than those defaults
of a de minimis nature.


(iii)    No Litigation. There are no actions, suits, or proceedings pending, or
to Seller's knowledge threatened by any organization, person, individual, or
governmental agency against Seller with respect to the Property or the Real
Property or against the Property or the Real Property. Seller also has no
knowledge of any pending or threatened application for changes in the zoning
applicable to the Property, the Real Property, or any portion of either.


(iv)    Condemnation. Seller has not received written notice of any condemnation
or other taking by eminent domain of the Property, Real Property or any portion
of either has been instituted and, to Seller's knowledge, there are no pending
or threatened condemnation or eminent domain proceedings (or proceedings in the
nature or in lieu thereof) affecting the Property, Real Property or any portion
of either or their use.


(v)    No Roll Back Taxes. Except as provided by the Bond Documents, to Seller's
knowledge, the Property and the Real Property have not been classified under any
designation authorized by law to obtain a special low ad valorem tax rate or to
receive a reduction, abatement or deferment of ad valorem taxes which, in such
cases, will result in additional, catch up or roll back ad valorem taxes in the
future in order to recover the amounts previously reduced, abated or deferred.


(vi)    Compliance With Governmental Requirements. Seller has not received
written notice of any violation of law, municipal or county ordinance, or other
legal requirement with respect to the Property or Real Property that has not
been cured (including, without limitation, any written notice of violation for
Seller's failure to hold or maintain any permit or license required in
connection with the ownership or operation of the Property under applicable law
or regulation).


(vii)    Environmental Matters. Except as set forth on URS Corporation, Phase I
Environmental Site Assessment - 41, 47, 50, 53, 56, 64 and 66 Perimeter Center
East; Project # 25366158 dated December 7, 2006, a copy of which has been
delivered to Purchaser or as otherwise disclosed to Purchaser, Seller has
received no written notification that any governmental or quasi-




--------------------------------------------------------------------------------




governmental authority has determined that are any violations of Environmental
Law with respect to the Property.
The term “Hazardous Materials” shall mean any substance, material, waste, gas or
particulate matter which is regulated by any local governmental authority, the
state in which the Real Property is located, or the United States Government and
which is (i) defined as a “hazardous waste,” “hazardous material,” “hazardous
substance,” “extremely hazardous waste,” or “restricted hazardous waste” under
any provision of the laws of the state in which the Project is located; (ii)
petroleum; (iii) asbestos; (iv) polychlorinated biphenyl; (v) radioactive
material; (vi) designated as a “hazardous substance” pursuant to Section 311 of
the Clean Water Act, 33 U.S.C. § 1251 et seq. (33 U.S.C. § 1317); (vii) defined
as a “hazardous waste” pursuant to Section 1004 of the Resource Conservation and
Recovery Act, 42 U.S.C. § 6901 et seq. (42 U.S.C. § 6903); or (viii) defined as
a “hazardous substance” pursuant to Section 101 of the Comprehensive
Environmental Response, Compensation, and Liability Act, 42 U.S.C. § 9601 et
seq. (42 U.S.C. § 9601). The term “Environmental Laws” shall mean all statutes
specifically described in the foregoing sentence and all federal, state and
local environmental health and safety statutes, ordinances, codes, rules,
regulations, orders and decrees regulating, relating to or imposing liability or
standards concerning or in connection with Hazardous Materials.


(viii)    Operating Expense Statement. Seller made available to Purchaser on the
website [Box.com] a copy of the Income Statements for the Property for the years
2009, 2010 and 2011, each dated June 8, 2012, 9:55 a.m./p.m. and a year-to-date
Income Statement for the Property for the period January 1, 2012, through
October 31, 2012, dated November 12, 2012, at 5:09 p.m. (collectively, the
“Operating Statements”). The Operating Statements were prepared by Seller and
are used internally by Seller in connection with its operation of the Property.
No representation or warranty is made with respect to the completeness or
accuracy of the Operating Statements.


(ix)    Employees. There are no employment, collective bargaining, or similar
agreements or arrangements between Seller and any of its employees or others
which will be binding on Purchaser or any of Purchaser's successors in title.


(x)    Authorization. Each Seller is a duly organized and validly existing
limited liability company under the laws of the State of Delaware and has duly
registered and is qualified to transact business in the State of Georgia. This
Agreement has been duly authorized and executed on behalf of Seller, all
necessary action on the part of Seller to authorize the transactions herein
contemplated has been taken, and no further action is necessary for such
purpose, and this Agreement constitutes the valid and binding agreement of
Seller, enforceable in accordance with its terms, subject to bankruptcy,
insolvency and similar laws affecting generally the enforcement of creditor's
rights. Neither the execution and delivery of this Agreement nor the
consummation of the transaction contemplated hereby will (subject to any
consents or approvals required under the Bond Documents) (i) be in violation of
Seller's certificate of formation or operating agreement, (ii) conflict with or
result in the breach or violation of any law, regulation, writ, injunction or
decree of any court or governmental instrumentality applicable to Seller, or
(iii) constitute a breach of any evidence of indebtedness or agreement of which
Seller is a party or by which Seller is bound.


(xi)    Seller Not a Foreign Person. Seller is not a "foreign person" which
would subject Purchaser to the withholding tax provisions of Section 1445 of the
Internal Revenue Code of 1986, as amended.


(xii)    Bond Documents. Attached hereto as Exhibit "M-1" is a complete list
setting forth all of the Bond Documents and all modifications and amendments to
such Bond Documents. Seller




--------------------------------------------------------------------------------




has delivered to Purchaser complete and accurate copies of all of the Bond
Documents. Seller is the holder of the Bond and all related interests
established by the Bond Documents and has not encumbered, transferred or
otherwise conveyed the Bond or any such interests.


(xiii)    Bond Defaults. To Seller's knowledge, there are no existing defaults
by Seller, or any other party, under any Bond Document.


(xiv)    Sinking Fund and Project Fund. Seller has not deposited any funds into
either the Sinking Fund or the Project Fund, as such terms are defined in the
Bond Documents.


(xv)    No Performance Reports. Pursuant to the Memorandum of Understanding, at
least 75% of the aggregate rentable square footage of the Project has been
leased.


(xvi)    OFAC, Anti-Money Laundering and Anti-Corruption Laws.
(A)    Neither Seller nor, to Seller's actual knowledge, any Person who owns a
direct or indirect interest in Purchaser (collectively, a “Seller Party”) is now
nor shall be at any time until the Closing under this Agreement a Person with
whom a U.S. Person, including a Financial Institution, is prohibited from
transacting business of the type contemplated by this Agreement, whether such
prohibition arises under United States law, regulation, executive orders and
lists published by OFAC (including those executive orders and lists published by
OFAC with respect to Persons that have been designated by executive order or by
the sanction regulations of OFAC as Persons with whom U.S. Persons may not
transact business or must limit their interactions to types approved by OFAC) or
otherwise.


(B)    Neither Seller nor, to Seller's actual knowledge, any Seller Party, nor
any Person providing funds to Purchaser in connection with the transaction
contemplated hereby (A) is under investigation by any governmental authority
for, or has been charged with, or convicted of, money laundering, drug
trafficking, terrorist related activities, any crimes which in the United States
would be predicate crimes to money laundering or any violation of any Anti-Money
Laundering Laws or any violation of any Anti-Corruption Laws; (B) has been
assessed civil or criminal penalties under any Anti-Money Laundering Laws or
under any Anti-Corruption Laws; or (C) has had any of its funds seized or
forfeited in any action under any Anti Money Laundering Laws or any
Anti-Corruption Laws.


(b)    As used in this Agreement, the words “Seller's knowledge” or words of
similar import shall be deemed to mean, and shall be limited to, the actual (as
distinguished from implied, imputed or constructive) knowledge of David Canaday
(the “Designated Person”), without any duty of inquiry or investigation, and
shall not be construed to refer to the knowledge of any other officer, agent or
employee of Seller or any affiliate thereof. There shall be no personal
liability on the part of the Designated Person arising out of any
representations or warranties made herein. The provisions of this Section 8(b)
regarding Seller's knowledge shall survive the Closing and shall not be merged
therein.


(c)    Property Information. To the extent (i) any third party reports prepared
by or on behalf of Purchaser or the information furnished or made available to
Purchaser listed on Exhibit “S” hereto contains any statement of fact or
information that provides actual knowledge to Purchaser that the foregoing
representations and warranties are untrue, or (ii) Peter Mitchell or Steven
McGee have actual knowledge (as distinguished from implied, imputed or
constructive knowledge) prior to the Effective Date that such representations or
warranties are untrue, those representations and warranties shall be deemed
modified to the extent necessary to eliminate the inconsistency and to conform
those representations and warranties to the such information, and Seller shall
have no liability for any claim based upon a breach of representation regarding
such statement of fact, information or other matter contained in such
information (including,




--------------------------------------------------------------------------------




without limitation, any liability in the event that Purchaser elects to proceed
to Closing notwithstanding its actual knowledge that such representations or
warranties are untrue). The provisions of this Section 8(c) shall survive the
Closing and shall not be merged therein.


(d)    The representations and warranties of Seller set forth in Section 8(a)
shall survive the Closing for a period of one (1) year and shall not be merged
therein for that one (1) year period. No claim for a breach of any
representation or warranty of Seller shall be actionable or payable (a) if the
breach in question results from or is based on a condition, state of facts or
other matter which was known to Purchaser prior to Closing, (b) unless the valid
claims for all such breaches collectively aggregate more than Fifty Thousand
Dollars AND 00/100 ($50,000.00), in which event the full amount of such claims
shall be actionable, and (c) unless written notice containing a description of
the specific nature of such breach shall have been given by Purchaser to Seller
prior to the expiration of said one (1) year period and an action shall have
been commenced by Purchaser against Seller within ninety (90) days after the
termination of the survival period provided for above in this Section 8(d). In
the event that a claim is made by Purchaser against Seller for a breach of any
representation or warranty, Purchaser agrees to cooperate (at no cost to
Purchaser) with Seller in Seller's pursuit against any third party which is or
may be responsible for such breach including, without limitation, any party to a
Lease (including, without limitation, any Tenant), contract assigned by Seller
to Purchaser in connection with this Agreement or any other third party which
may require Purchaser's cooperation; provided, however, in no event shall
Purchaser be required file an action in any court or administrative agency or
terminate or take any remedial action under any Lease or Contract. As used
herein, the term “Cap” shall mean the total aggregate amount of Three Million
Five Hundred Thousand and 00/100 Dollars ($3,500,000.00). In no event shall (i)
Seller's aggregate liability to Purchaser with respect to (A) any breach of any
representation or warranty of Seller or any other in this Agreement (as modified
by the certificate to be delivered by Seller at Closing pursuant to Section
11(f)), and (B) any other claim whatsoever by Purchaser against Seller in
connection with this Agreement or the sale of the Property pursuant to this
Agreement, exceed the amount of the Cap (provided that funds withdrawn from the
Holdback Escrow shall not count as a claim against the Cap, but costs of
completing the Landlord Work (as defined in Section 31) paid by Seller in excess
of the funds held in the Holdback Escrow (as defined in Section 31) shall count
as a claim against the Cap), or (ii) Seller be liable for consequential or
punitive damages. The provisions of this Section 8(d) shall not apply to
prorations made in accordance with Section 14(j) below. The provisions of this
Section 8(d) shall survive the Closing and shall not be merged therein.


Except as otherwise expressly provided in this Agreement or in any documents to
be executed and delivered by Seller to Purchaser at the Closing, Seller is not
making and has not made, and Purchaser has not relied on, any representation or
warranty, express or implied, regarding the Property or Real Property, whether
made by Seller, on Seller's behalf or otherwise, including, but not limited to,
any warranties or representations as to habitability, merchantability, fitness
for a particular purpose, title, zoning, tax consequences, latent or patent
physical or environmental condition, utilities, operating history or
projections, valuation, governmental approvals, the compliance of the Property
with governmental laws, the truth, accuracy or completeness of the Property
information or any other information provided by or on behalf of Seller to
Purchaser, or any other matter or thing regarding the Property. Purchaser
acknowledges and agrees (i) that Purchaser is relying upon its own investigation
or that of Purchaser's own consultants and representatives with respect to the
physical and economic condition of the Property and Real Property and (ii) that
Purchaser is not relying upon any statements, representations or warranties of
any kind, other than those specifically set forth in this Agreement or in any
document to be executed and delivered by Seller to Purchaser at the Closing,
made (or purported to be made) by Seller or anyone acting or claiming to act on
Seller's behalf. Seller shall provide Purchaser the opportunity to inspect the
Property and Real Property as provided for in this Agreement and, subject to the
terms and conditions of this Agreement, shall purchase the Property in its "as
is" condition, "with all faults". Purchaser has not relied and will not rely on,
and Seller




--------------------------------------------------------------------------------




is not liable for or bound by, any expressed or implied warranties, guaranties,
statements, representations or information pertaining to the Property or
relating thereto (including specifically, without limitation, Property
information packages distributed with respect to the Property) made or furnished
by Seller, the manager of the Property, or any real estate broker or agent
representing or purporting to represent Seller, to whomever made or given,
directly or indirectly, orally or in writing, unless specifically set forth in
this Agreement. Purchaser represents to Seller that Purchaser has conducted, or
will conduct prior to Closing, such investigations of the Property, including
but not limited to, the physical and environmental conditions thereof, as
Purchaser deems necessary to satisfy itself as to the condition of the Property
and the existence or nonexistence or curative action to be taken with respect to
any Hazardous Materials on or discharged from the Property, and will rely solely
upon same and not upon any information provided by or on behalf of Seller or its
agents or employees with respect thereto, other than such representations,
warranties and covenants of Seller as are expressly set forth in this Agreement
or the Seller's Closing deliveries. Upon Closing, Purchaser shall assume the
risk that construction defects and adverse physical and environmental
conditions, may not have been revealed by Purchaser's investigations, and
Purchaser, upon Closing, shall be deemed to have waived, relinquished and
released Seller (and Seller's officers, directors, shareholders, employees and
agents) from and against any and all claims, demands, causes of action
(including causes of action in tort), losses, damages, liabilities, costs and
expenses (including attorneys' fees and court costs) of any and every kind or
character, known or unknown, which Purchaser might have asserted or alleged
against Seller (and Seller's officers, directors, shareholders, employees and
agents) at any time by reason of or arising out of any latent or patent
construction defects or physical conditions, violations of any applicable laws
(including, without limitation any environmental laws). Notwithstanding the
foregoing, but subject to the other provisions of this Agreement, the provisions
of this Section 8(d) are not intended and shall not be construed as affecting or
impairing any rights or remedies that Purchaser may have against Seller with
respect to (i) a breach by Seller of any of its representations and warranties
expressly set forth herein, (ii) any of the obligations of Seller under this
Agreement that expressly survive the Closing or the Holdback Agreement that
expressly survive the Closing, or (iii) any acts constituting fraud by Seller.
Seller and Purchaser acknowledge that the compensation to be paid to Seller for
the Property takes into account that the Property is being sold subject to the
provisions of this paragraph. Seller and Purchaser agree that the provisions of
this paragraph shall survive the Closing and shall not be merged therein.
(e)    Purchaser hereby makes the following representations and warranties to
Seller:


(i)    Authorization. Purchaser is a duly organized and validly existing limited
liability company under the laws of the State of Georgia. This Agreement has
been duly authorized and executed on behalf of Purchaser, all necessary action
on the part of Purchaser to authorize the transactions herein contemplated has
been taken, and no further action is necessary for such purpose, and this
Agreement constitutes the valid and binding agreement of Purchaser, enforceable
in accordance with its terms, subject to bankruptcy, insolvency and similar laws
affecting generally the enforcement of creditor's rights. Neither the execution
and delivery of this Agreement nor the consummation of the transaction
contemplated hereby will (i) be in violation of Purchaser's certificate of
formation or operating agreement, (ii) conflict with or result in the breach or
violation of any law, regulation, writ, injunction or decree of any court or
governmental instrumentality applicable to Purchaser, or (iii) constitute a
breach of any evidence of indebtedness or agreement of which Purchaser is a
party or by which Purchaser is bound.


(ii)    Litigation. There is no action, suit, arbitration, unsatisfied order or
judgment, government investigation or proceeding pending against Purchaser
which, if adversely determined, could individually or in the aggregate
materially interfere with the consummation of the transaction contemplated by
this Agreement.






--------------------------------------------------------------------------------




(iii)    OFAC, Anti-Money Laundering and Anti-Corruption Laws.
(A)    Neither Purchaser nor, to Purchaser's actual knowledge, any Person who
owns a direct or indirect interest in Purchaser (collectively, a “Purchaser
Party”) is now nor shall be at any time until the Closing under this Agreement a
Person with whom a U.S. Person, including a Financial Institution, is prohibited
from transacting business of the type contemplated by this Agreement, whether
such prohibition arises under United States law, regulation, executive orders
and lists published by OFAC (including those executive orders and lists
published by OFAC with respect to Persons that have been designated by executive
order or by the sanction regulations of OFAC as Persons with whom U.S. Persons
may not transact business or must limit their interactions to types approved by
OFAC) or otherwise.
(B)    Neither Purchaser nor, to Purchaser's actual knowledge, any Purchaser
Party, nor any Person providing funds to Purchaser in connection with the
transaction contemplated hereby (A) is under investigation by any governmental
authority for, or has been charged with, or convicted of, money laundering, drug
trafficking, terrorist related activities, any crimes which in the United States
would be predicate crimes to money laundering or any violation of any Anti-Money
Laundering Laws or any violation of any Anti-Corruption Laws; (B) has been
assessed civil or criminal penalties under any Anti-Money Laundering Laws or
under any Anti-Corruption Laws; or (C) has had any of its funds seized or
forfeited in any action under any Anti Money Laundering Laws or any
Anti-Corruption Laws.


9.    Seller's Additional Covenants. Seller does hereby further covenant and
agree as follows:


(a)    Operation of Property. Seller hereby covenants that, from the date of
this Agreement up to and including the date of Closing, Seller shall: (i) not
negotiate with any third party respecting the sale of the Property or any
interest therein, (i1) not modify, amend, or terminate any of the Leases or
enter into any new lease, contract, or other agreement respecting the Property
or Real Property that is binding upon Purchaser after Closing, (iii) not waive
any rights of Seller under any Lease or any contract assigned by Seller to
Purchaser in connection with this Agreement, (iv) not grant or otherwise create
or consent to the creation of any easement, restriction, lien, assessment, or
encumbrance respecting the Property or Real Property, and (v) cause the Property
to be operated, maintained, and repaired in all material respects in the same
manner as the Property and Real Property are currently being operated,
maintained, and repaired.


(b)    Removal of Personal Property. Seller shall neither transfer nor remove
any Personal Property or fixtures from the Real Property after the date of this
Agreement except for the purposes of replacement thereof, in which case such
replacements shall be promptly installed and shall be comparable in quality to
the items being replaced.


(c)    Preservation of Leases. Seller shall, from and after the date of this
Agreement to the date of Closing, use reasonable efforts to perform and
discharge all of the duties and obligations and shall otherwise use reasonable
efforts comply with every covenant and agreement of the landlord or lessor under
the Leases, at Seller's expense, in the manner and within the time limits
required thereunder. Furthermore, Seller shall, for the same period of time, use
diligent and good faith efforts to cause the Tenants under the Leases to perform
all of their respective duties and obligations and otherwise comply with their
covenants and agreements under such Leases and shall take such actions as are
reasonably necessary to enforce the terms and provisions of such Leases. Seller
hereby agrees that from and after full execution of this Agreement, Seller shall
not credit any portion of the security deposits, if any, against defaults or
delinquencies of the Tenants under the Leases.






--------------------------------------------------------------------------------




(d)    Tenant Estoppel Certificates. Prior to Closing, Seller shall use
commercially reasonable efforts to obtain and deliver to Purchaser a fully
completed estoppel certificate duly executed by the Tenant thereunder with
respect to each of the Leases in the form attached hereto as Exhibit "G" (herein
referred to as the "Tenant Estoppel Certificates") or in the form required by
such Tenant's Lease without any changes; provided, however, any knowledge
qualifier of a Tenant shall not be considered a material change. The Tenant
Estoppel Certificates shall be executed as of the date not more than thirty (30)
days prior to Closing. Purchaser's obligations under this Agreement shall be
conditioned upon Purchaser receiving an executed Tenant Estoppel Certificates
from State Farm, CompuCredit Corporation, BDC Travel USA, LLC, Ventyx, Inc., ID
Analytics, Inc., HMI Holdings Corp. and any Tenant occupying greater than 10,000
square feet of the Improvements which to not disclose any matter that has a
material adverse impact on Purchaser or the Property.


(c)     Insurance. From and after the date of this Agreement to the date and
time of Closing, Seller shall, at its expense, continue to maintain the same
special form/"all risk" insurance covering the Property and Real Property which
is currently in force and effect.


(d)    Cooperation with Purchaser's Auditors and SEC Filing Requirements. Seller
shall provide to Purchaser (at Purchaser's expense) copies of, or shall provide
Purchaser access to, such factual information as may be reasonably requested by
Purchaser, and in the possession or control of Seller, or its property manager
or accountants, excluding any materials of a privileged, confidential or
proprietary nature, to enable Purchaser (or Wells Core Office Income REIT, Inc.)
to file its Form 8-K, if, as and when such filing may be required by the
Securities and Exchange Commission ("SEC"). At Purchaser's sole cost and
expense, Seller shall allow Purchaser's auditor (Frazier & Deeter or any
successor auditor selected by Purchaser) to conduct an audit of the income
statements of the Property for the last complete fiscal year immediately
preceding Closing, and shall cooperate (at no cost to Seller) with Purchaser's
auditor in the conduct of such audit. In addition, Seller agrees to provide to
Purchaser's auditor a letter of representation with respect to the last complete
fiscal year immediately preceding Closing in the form attached hereto as Exhibit
"H", and, if requested by such auditor, historical income and expense data for
the Property, whether required before Closing or for up to 180 days following
closing, for the three (3) year period preceding Closing. Without limiting the
foregoing, (i) Purchaser or its designated independent or other auditor may
audit Seller's operating statements of the Property, at Purchaser's expense, and
Seller shall provide such documentation as Purchaser or its auditor may
reasonably request in order to complete such audit, and (ii) Seller shall
furnish to Purchaser such financial and other information as may be reasonably
required by Purchaser to make any required filings with the SEC or other
governmental authority, excluding any materials of a privileged, confidential or
proprietary nature; provided, however, that the foregoing obligations of Seller
shall be limited to providing such information or documentation as may be in the
possession of, or reasonably obtainable by, Seller or Seller's accountants, at
no cost to Seller, and in the format that Seller (or its property manager or
accountants) have maintained such information.


(f)    Bond Documents. Between the date hereof and Closing: (a) Seller will
comply with all obligations of Seller under the Bond Documents, (b) Seller will
not amend, modify, terminate or waive any rights under the Bond Documents and
(c) Seller will not deliver a default notice or take other enforcement action
under the Bond Documents on account of a default thereunder without Purchaser's
written consent. Seller will deliver to the Issuer a copy of the form of
Assignment of Bond, Lease and Other Bond Documents in accordance with Section
9.1(d)(ii) of the Bond Lease.


10.    Closing. Provided that all of the conditions set forth in this Agreement
are theretofore fully satisfied or performed, it being fully understood and
agreed, however, that Purchaser and Seller may waive expressly and in writing,
at or prior to Closing, any conditions that are waivable respectively by
Purchaser




--------------------------------------------------------------------------------




and Seller which are unsatisfied or unperformed at such time, the consummation
of the sale by Seller and purchase by Purchaser of the Property (herein referred
to as the "Closing") shall be held on December 28, 2012, at the Atlanta, Georgia
office of the Title Insurer, or at Seller's option in its sole discretion, by
means of deposits and instructions with the Title Insurer.


11.    Seller's Closing Documents. For and in consideration of, and as a
condition precedent to Purchaser's delivery to Seller of the Purchase Price
described in Paragraph 3 hereof, Seller shall obtain or execute, at Seller's
expense, and deliver to Purchaser at Closing the following documents (all of
which shall be duly executed, acknowledged, and notarized where required and
shall survive the Closing):


(a)    Assignment and Assumption Agreement (Bond Documents). An Assignment and
Assumption Agreement (Bond Documents) (the “Lease Assignment”) from Seller,
substantially in the form of Exhibit “M”, duly executed by Seller. Such
Assignment and Assumption Agreement also shall assign the Option Agreement.


(b)     Assignment (Bond). An Assignment (Bond), substantially in the form of
Exhibit “N”, duly executed by Seller, along with the original Bond. Purchaser
and Seller will cooperate and use commercially reasonable efforts to have the
Issuer prepare and place into escrow at Closing a replacement bond naming
Purchaser as the holder; but it will not be a Closing condition that the Issuer
do so. Seller will cooperate with Purchaser post-Closing, at no cost to Seller,
to cause the Bond to be re-issued to Purchaser if it has not been issued and
delivered at Closing, and if the Bond is re-issued to Purchaser at any time,
then Purchaser and Seller shall cause the original Bond to be destroyed in
accordance with and subject to the terms and conditions of Section 2.7(g) and
Section 2.9 of the Bond Resolution.
    
(c)    Bill of Sale. [Intentionally Deleted]


(d)    Blanket Transfer. A Blanket Transfer and Assignment executed by Seller in
the form and substance of Exhibit "J" attached hereto;


(e)    Assignment and Assumption of Leases. An Assignment and Assumption of
Leases executed by Seller in the form and substance of Exhibit "K" attached
hereto, assigning to Purchaser all of Seller's right, title, and interest in and
to the Leases and the rents thereunder;


(f)    Intentionally Omitted.


(g)    Seller's Affidavit. A Seller's Affidavit executed by Seller in the form
attached hereto as Exhibit "P" ;


(h)    FIRPTA Certificate. A FIRPTA Certificate executed by Seller in the form
and substance of Exhibit "L" attached hereto;


(i)    Survey and Plans. Surveys, site plans, plans and specfications, and other
matters relating to the Property as are described in subparagraph (a) of the
Blanket Transfer and Assignment, to the extent same are in the possession or
control of Seller, which shall be delivered by Seller to Purchaser by delivery
to Seller's management office(s) located at the Property;


(j)    Certificates of Occupancy. Original Certificates of Occupancy for space
within the Improvements, to the extent same are in the possession or control of
Seller, which shall be delivered by Seller to Purchaser by delivery to Seller's
management office(s) located at the Property;






--------------------------------------------------------------------------------




(k)    Leases. An original executed counterpart of each Lease and any guaranties
thereof, to the extent same are in the possession or control of Seller;


(l)    Contracts. An original executed counterpart of each Contract, to the
extent same are in the possession or control of Seller;


(m)    Estoppel Certificates. The Tenant Estoppel Certificates and Bond Estoppel
Certificate referred to in Paragraph 9 hereof to the extent delivered by the
applicable Tenants or the Issuer;


(n)    Keys and Records. All of the keys to any doors or locks on the Property
and the original tenant files and other books and records relating to the
Property in Seller's possession or control (excluding all items of a privileged,
confidential or proprietary nature), which shall be delivered by Seller to
Purchaser by delivery to Seller's management office(s) located at the Property;


(o)    Tenant Notices. Written notice from Seller to the Tenants informing
Tenants of the sale of the Property to Purchaser in the form attached as Exhibit
"Q";


(p)    Settlement Statement. The settlement statement(s) executed by Seller
setting forth the amounts paid by or on behalf of and/or credited to each of
Purchaser and Seller pursuant to this Agreement;


(q)    Transfer Declarations. Transfer tax declaration (a “Transfer Tax
Declaration”) with respect to the Lease Assignment, unless the transaction is
exempt therefrom pursuant to OCGA §48-6-2;


(r)    State Withholding Tax. A Certificate of Exemption, Affidavit of Sellers'
Residence and Affidavit of Gain/Loss, or any of them, to the extent applicable
and as may be required with respect to State of Georgia Withholding Tax pursuant
to OCGA §48-7-128;


(s)    Management Agreement. If Purchaser and Property Manager agree on terms
pursuant to Section 27 hereof, a Management Agreement executed by Property
Manager;


(t)    Holdback Back Escrow Agreement. Holdback Escrow Agreement executed by
Seller; and


(u)    Other Documents. Such other documents as shall be reasonably required to
effect the transfers contemplated by this Agreement.


12.    Purchaser's Closing Documents. Purchaser shall obtain or execute, at
Purchaser's expense, and deliver to Seller at Closing the following documents,
all of which shall be duly executed and acknowledged where required and shall
survive the Closing:


(a)    The Assignment and Assumption Agreement (Bond Documents). The Lease
Assignment referred to in Section 11(a), duly executed and acknowledged by
Purchaser.


(a)    Blanket Transfer. A Blanket Transfer and Assignment in the form and
substance of Exhibit "J" attached hereto;


(b)    Assignment and Assumption of Leases. The Assignment and Assumption of
Leases in the form and substance of Exhibit "K" attached hereto;






--------------------------------------------------------------------------------




(c)    Settlement Statement. The settlement statement(s) executed by Purchaser
setting forth the amounts paid by or on behalf of and/or credited to each of
Purchaser and Seller pursuant to this Agreement;


(d)    Replacement Letter of Credit. The Purchaser State Farm Letter of Credit;


(e)    Management Agreement. If Purchaser and Property Manager agree on terms
pursuant to Section 27 hereof, a Management Agreement executed by Purchaser; and


(f)    Holdback Back Escrow Agreement. Holdback Escrow Agreement executed by
Purchaser; and


(g)    Other Documents. Such other documents as shall be reasonably required to
effect the transfers contemplated by this Agreement.


13.    Closing Costs. Seller shall pay the cost of the Title Commitment,
including the cost of the examination of title to the Property made in
connection therewith, the premium for the owner's policy of title insurance
issued pursuant thereto (except for any additional cost attributable to any
endorsements), the cost of the as-built survey obtained by Seller as provided in
Paragraph 7(b) hereof, the cost of all transfer taxes imposed upon the
conveyance of the Property pursuant hereto, the attorneys' fees of Seller, any
standard fees or charges imposed by the Issuer in connection with the transfer
of the Bond Documents and the issuance of the new bond, and all other costs and
expenses incurred by Seller in closing and consummating the purchase and sale of
the Property pursuant hereto. Purchaser shall pay the recording fees on the
Assignment and Assumption Agreement (Bond Documents) to be recorded in
connection with this transaction, the additional cost of the Title Policy
attributable to any endorsements, the attorneys' fees of Purchaser, and all
other costs and expenses incurred by Purchaser in closing and consummating the
purchase and sale of the Property pursuant hereto.


14.    Prorations. The following items shall be prorated and/or credited between
Seller and Purchaser as of Midnight preceding the date of Closing:


(a)    Rents. Rents, additional rents, operating costs, and other income of the
Property (other than security deposits) collected by Seller from the Tenants for
the month of Closing. Purchaser shall also receive a credit against the Purchase
Price payable by Purchaser to Seller at Closing for any rents or other sums (not
including security deposits) prepaid by the Tenants for any period following the
month of Closing. Purchaser shall receive a credit against the Purchase Price
payable by Purchaser to Seller at Closing for the total sum of all cash security
deposits paid by Tenants under Leases and not theretofore applied to delinquent
rent and other charges payable by the applicable Tenant or returned to the
Tenant. Seller hereby acknowledges that Purchaser shall not be legally
responsible to Seller for the collection of any uncollected rent or other income
under any of the Leases that is past due or otherwise due and payable as of the
date of Closing but Purchaser shall use commercially reasonable efforts,
including sending written demands to tenants under such Leases, for a period of
ninety (90) days after Closing to collect such rent; provided, however, in no
event shall Purchaser be obligated to file a lawsuit against any Tenant seeking
collection of such uncollected rent. Purchaser agrees that if (i) a Tenant is in
arrears on the date of Closing in the payment of rent or other charges under
such Tenant's Lease, and (ii) upon Purchaser's receipt of any rental or other
payment from such Tenant, such Tenant is, or after application of a portion of
such payment will be, current under such Lease in the payment of all accrued
rental and other charges that become due and payable on the date of Closing or
thereafter and in the payment of any other obligations of such Tenant to
Purchaser, then Purchaser shall refund to Seller, out of and to the extent of
the portion of such payment remaining




--------------------------------------------------------------------------------




after Purchaser deducts therefrom any and all sums due and owing it from such
Tenant from and after the date of Closing, an amount up to the full amount of
any arrearage existing on the date of Closing.


(b)    Percentage Rents. Percentage rents, if any, collected by Purchaser from
any Tenant under such Tenant's Lease for the percentage rent accounting period
in which the Closing occurs, as, if, and when received by Purchaser, such that
Seller's pro rata share shall be an amount equal to the total percentage rentals
paid for such percentage rent accounting period under the applicable Lease
multiplied by a fraction, the numerator of which shall be the number of days in
such accounting period prior to Closing and the denominator of which shall be
the total number of days in such accounting period; provided, however, that such
proration shall be made only at such time as such Tenant is current or, after
application of a portion of such payment, will be current in the payment of all
rental and other charges under such Tenant's Lease that accrue and become due
and payable from and after the Closing and in the payment of any other
obligations of such Tenant to Purchaser then due and payable by such Tenant.


(c)    Property Taxes. City, state, county, and school district ad valorem taxes
based on the ad valorem tax bills for the Property, if then available, or if
not, then on the basis of the latest available tax figures and information.
Should such proration be based on such latest available tax figures and
information and prove to be inaccurate on receipt of the ad valorem tax bills
for the Property for the year of Closing, either Seller or Purchaser, as the
case may be, may demand at any time after Closing a payment from the other
correcting such malapportionment. In addition, if after Closing there is an
adjustment or reassessment by any governmental authority with respect to, or
affecting, any ad valorem taxes for the Property for the year of Closing or any
prior year, any additional tax payment required to be paid or reduction in
payment previously made for the Property with respect the year of Closing shall
be prorated between Purchaser and Seller with any such additional tax payment
for the Property for any year prior to the year of Closing being paid by Seller
and any refund related to any prior year (less any amounts owed to Tenants under
Leases) being paid to Seller immediately upon receipt by Purchaser. This
agreement shall expressly survive the Closing.


(d)    Utility Charges. Except for utilities which are the direct responsibility
of the Tenants to the applicable public or private utilities supplier, Seller
shall pay all utility bills received prior to Closing and shall be responsible
for utilities furnished to the Real Property prior to Closing. Purchaser shall
be responsible for the payment of all bills for utilities furnished to the Real
Property subsequent to the Closing. Seller and Purchaser hereby agree to prorate
as of midnight preceding the date of Closing and pay their respective shares of
all utility bills received subsequent to Closing (if they include a service
period prior to the date of Closing), which agreement shall survive Closing.
Seller shall be entitled to all deposits presently in effect with the utility
providers.


(e)    Contracts. Charges under the Contracts assigned to Purchaser shall be
prorated as of Midnight preceding the date of Closing.


(f)    Other Tenant Charges. Where the Leases contain Tenant obligations for
taxes, common area expenses, operating expenses or additional charges of any
nature, and where Seller shall have collected on an estimated basis any portion
thereof in excess of amounts owed by Seller for such items for the period prior
to the date of Closing, then there shall be an adjustment and credit given to
Purchaser for such excess amounts collected when the final reconciliation for
such year is made. Purchaser shall rebate or credit Tenants the amount of any
such excess. If it is determined subsequent to the Closing that the amount
collected during Seller's ownership period is less than the amount to which
Seller is entitled during its period of ownership, then Purchaser shall promptly
pay to Seller the deficiency when such deficiency is collected from Tenants.
Seller hereby acknowledges that




--------------------------------------------------------------------------------




Purchaser shall not be legally responsible to Seller for the collection of any
delinquency but Purchaser shall use commercially reasonable efforts, including
sending written demands to tenants under such Leases, for a period of ninety
(90) days after Closing to collect such delinquency; provided, however, in no
event shall Purchaser be obligated to file a lawsuit against any Tenant for the
collection of any such delinquency.


(g)    Tenant Inducements and Unpaid Commissions. Seller shall pay all leasing
commissions in connection with the current term of the Leases then in effect as
of November 13, 2012, and with respect to any renewal options or expansion
option which was exercised on or before the date hereof; and for the avoidance
of doubt, Seller shall have no responsibility to pay leasing commissions with
respect to any renewal options or expansion option which was not exercised on or
before November 13, 2012. Purchaser shall be entitled to a credit against the
Purchase Price for the total sum of any free rent, operating expense abatements
under any Leases to the extent they apply to any period after the Closing and
relates to the current term of the Leases then in effect as of November 13,
2012, and with respect to any renewal options or expansion option which was
exercised on or before November 13, 2012; and for the avoidance of doubt, Seller
shall have no responsibility for any free rent or operating expense abatements
with respect to any renewal options or expansion option which was not exercised
on or before November 13, 2012. Purchaser shall also be entitled to a credit
against the Purchase Price for the total sum of any remaining improvement
allowances, including the State Farm Allowance in the amount confirmed by State
Farm in its Tenant Estoppel Certificate, the payment of which may become the
obligation of the landlord or lessor under the Leases after the Closing, but
Purchaser shall receive no such credit against the Purchase Price for any
improvement allowances payable by the landlord or lessor under the Leases as a
result of the exercise after November 13, 2012, by a Tenant of any, renewal or
expansion option in such Tenant's Lease; and for the avoidance of doubt, Seller
shall have no responsibility for any leasing commissions, improvement allowances
or other concessions with respect to any renewal or expansion option which was
not exercised on or before November 13, 2012.


(h)    At Closing Purchaser shall credit to the account of Seller all refundable
cash, fees or other deposits posted with any third party in connection with
matters relating to the maintenance or operation of the Property, or, at
Seller's option, Seller shall be entitled to receive and retain such refundable
cash and deposits.


(i)    Other Customary Items. Seller and Purchaser shall pro-rate any other
operating expenses or other items pertaining to the Property which are
customarily prorated between a purchaser and a seller in the area in which the
Property is located.


(j)    If at any time following the date of Closing, any adjustment under any
subsection of this Paragraph 14 shall prove to be incorrect (whether as a result
of error in calculation or lack of complete as of the date of Closing), the
party in whose favor the error was made shall promptly pay to the other the sum
necessary to correct that error upon receipt of proof of the error, provided
that the proof is delivered to the party from whom payment is requested within
one (1) year of the date of Closing.


15.    Purchaser's Default. In the event of default by Purchaser under the terms
of this Agreement, Seller's sole and exclusive remedy shall be to receive the
Earnest Money as liquidated damages and thereafter the parties hereto shall have
no further rights or obligations hereunder whatsoever except for obligations
which expressly survive termination. It is hereby agreed that Seller's damages
will be difficult to ascertain and that the Earnest Money constitutes a
reasonable liquidation thereof and is intended not as a penalty, but as fully
liquidated damages. Seller agrees that in the event of a default by Purchaser
based solely on Purchaser's




--------------------------------------------------------------------------------




failure to purchase the Property, it shall not initiate any proceeding to
recover damages from Purchaser, but shall limit its recovery to the receipt and
retention of the Earnest Money. The limitations on Purchaser's liability under
this Paragraph 15 shall be inapplicable to the liability of Purchaser for
payments, if any, due by Purchaser to Seller under Paragraph 4 hereof.


16.    Seller's Default. In the event of default by Seller under the terms of
this Agreement discovered by Purchaser prior to Closing, except as otherwise
specifically set forth herein, Purchaser may, as its sole remedy, either: (i)
terminate this Agreement by written notice to Seller, whereupon Purchaser shall
be entitled to an immediate refund of all but $25.00 of the Earnest Money,
Seller shall reimburse Purchaser for Purchaser's third party costs incurred in
connection with this transaction which reimbursement shall not exceed One
Hundred Fifty Thousand and No/100 Dollars ($150,000.00), and the parties hereto
shall have no further rights or obligations hereunder whatsoever except for
those which expressly survive termination, or (ii) seek to enforce specific
performance of Seller's obligation to execute documents required to convey the
Property to Purchaser (provided Purchaser initiate judicial action within sixty
(60) days of the scheduled date of Closing seeking such enforcement), it being
understood and agreed that the remedy of specific performance shall not
available to enforce any of other obligations of Seller hereunder. Purchaser
expressly waives its rights to seek damages in the event of Seller's default
hereunder prior to the completion of Closing. Purchaser shall be deemed to have
elected to terminate this Agreement and receive back the Earnest Money if
Purchaser fails to file suit for specific performance against Seller.


17.    Condemnation. If, prior to the Closing, all or any material part of the
Property or is taken by eminent domain or condemnation (or sale in lieu
thereof), or if Seller has received notice that any condemnation action or
proceeding with respect to any material part of the Property is contemplated by
a body having the power of eminent domain, Seller shall give Purchaser immediate
written notice of such threatened or contemplated condemnation or of such taking
or sale, and Purchaser may by written notice to Seller given within thirty (30)
days of the receipt of such notice from Seller, elect to cancel this Agreement.
If Purchaser chooses to cancel this Agreement in accordance with this Paragraph
17, then the Earnest Money shall be returned immediately to Purchaser and the
rights, duties, obligations, and liabilities of the parties hereunder shall
immediately terminate and be of no further force and effect. If Purchaser does
not elect to cancel this Agreement in accordance herewith, this Agreement shall
remain in full force and effect and the sale of the Property contemplated by
this Agreement, less any interest taken by eminent domain or condemnation, or
sale in lieu thereof, shall be effected with no further adjustment and without
reduction of the Purchase Price, and at the Closing, Seller shall assign,
transfer, and set over to Purchaser all of the right, title, and interest of
Seller in and to any awards that have been or that may thereafter be made for
such taking. Following the Effective Date, at such time as all or a part of the
Property is subjected to a condemnation and Purchaser shall not have elected to
terminate this Agreement as hereinabove provided, Purchaser, following the
Effective Date, shall be permitted to participate in the proceedings as if
Purchaser were a party to the action. Seller shall not settle or agree to any
award or payment pursuant to condemnation, eminent domain, or sale in lieu
thereof without obtaining Purchaser's prior written consent thereto in each case
not to be unreasonably withheld.


18.    Damage or Destruction. If any of the Improvements shall be destroyed or
damaged prior to the Closing, and if either the estimated cost of repair or
replacement exceeds Two Million Dollars ($2,000,000.00) or the damage results in
a Tenant having the right to terminate one or more of the Leases for space in
excess of 10,000 square feet in the aggregate, Purchaser may, by written notice
given to Seller within twenty (20) business days after receipt of written notice
from Seller of such damage or destruction, elect to terminate this Agreement, in
which event the Earnest Money shall immediately be returned to Purchaser and the
rights, duties, obligations, and liabilities of all parties hereunder shall
immediately terminate and be of no further force or effect except for those
expressly surviving termination under this Agreement.




--------------------------------------------------------------------------------




If Purchaser does not elect to terminate this Agreement pursuant to this
Paragraph 18, or has no right to terminate this Agreement (because the damage or
destruction does not exceed $2,000,000.00 or the damage result in a Tenant
having the right to terminate one or more of the Leases for space in excess of
10,000 square feet in the aggregate), and the sale of the Property is
consummated, Purchaser shall be entitled to receive all insurance proceeds paid
or payable to Seller by reason of such destruction or damage under the insurance
required to be maintained by Seller pursuant to Paragraph 9 hereof (less amounts
of insurance theretofore received and applied by Seller to costs actually
incurred for restoration excluding any rental loss insurance with regard to
periods prior to Closing). From and after the Effective Date, Seller shall not
settle or release any damage or destruction claims without obtaining Purchaser's
prior written consent in each case not to be unreasonably withheld. All said
insurance proceeds received by Seller by the date of Closing shall be paid by
Seller to Purchaser at Closing, together with the lesser of (i) that amount
necessary to cover any difference between the amount of such proceeds and the
estimated cost of repair or replacement, or (ii) the amount of the deductible
under Seller's all-risk property damage insurance policy. In addition, at
Closing, Seller shall pay over to Purchaser, and assign to Purchaser, all
proceeds of any rent loss insurance for the period of time after the date of
Closing. If the amount of said casualty or rent loss insurance proceeds is not
settled by the date of Closing, Seller shall execute at Closing all proofs of
loss, assignments of claim, and other similar instruments in order that
Purchaser receive all of Seller's right, title, and interest in and under said
insurance proceeds other than for rent loss prior to Closing.


19.    Intentionally Omitted.


20.    Assignment. This Agreement and Purchaser's rights, duties, and
obligations hereunder may not be delegated, transferred, or assigned by
Purchaser without the prior written consent of Seller, and any assignee or
transferee proposed by Purchaser shall expressly assume all of Purchaser's
duties, liabilities and obligations under this Agreement by written instrument
delivered to Seller.
21.    Broker's Commission. Upon the Closing, Seller shall pay any commission
owed by it to Cushman & Wakefield, Inc. ("Broker"). Each party represents to the
other that there has been no broker or finder engaged in connection with the
sale of the Property other than Broker. Seller shall and does hereby indemnify
and hold harmless Purchaser from and against any claim, whether or not
meritorious, for any real estate sales commission, finder's fees, or like
compensation in connection with the sale contemplated hereby and arising out of
any act or agreement of Seller, including any claim asserted by Broker.
Likewise, Purchaser shall and does hereby indemnify and hold harmless Seller
from and against any claim, whether or not meritorious, for any real estate
sales commission, finder's fees, or like compensation in connection with the
sale contemplated hereby and arising out of any act or agreement of Purchaser,
except any such claim asserted by Broker which does not arise from an agreement
between Broker and Purchaser. This Paragraph 21 shall survive the Closing or any
termination of this Agreement.


22.    Notices. Wherever any notice or other communication is required or
permitted hereunder, such notice or other communication shall be in writing and
shall be delivered by overnight courier, by hand, facsimile transmission or sent
by U.S. certified mail, return receipt requested, postage prepaid, to the
addresses set out below or at such other addresses as are specified by written
notice delivered in accordance herewith:


PURCHASER:        c/o Wells Core Office Income REIT, Inc
6200 The Corners Parkway
Suite 250
Norcross, Georgia 30092
Attn: Peter Mitchell
Facsimile No. (770) 243-8510


    




--------------------------------------------------------------------------------




with a copy to:            DLA Piper LLP (US)
203 North LaSalle St., Suite 1500
Chicago, Illinois 60601
Attn: Peter Ross
Facsimile No.: (312) 630-7332


SELLER:            c/o Rubenstein Partners
Cira Centre
2929 Arch Street, 28th Floor
Philadelphia, PA 19104-2868
Attn: R. Bruce Balderson, Jr., Esq.
Facsimile No. (215) 399-4481


with a copy to:            Cozen O'Connor
1900 Market Street
Philadelphia, Pennsylvania 19103
Attention: Robert A. Silverman, Esq.
Facsimile: (215) 701-2161


Any notice or other communication (i) mailed as hereinabove provided shall be
deemed effectively given or received on the third (3rd) business day following
the postmarked date of such notice or other communication, (ii) sent by
overnight courier or by hand shall be deemed effectively given or received on
the date of delivery, and (iii) sent by facsimile transmission shall be deemed
effectively given or received on the date of transmission of such notice and
confirmation of such transmission by the sender's fax machine as confirmed by
generation of an electronic confirmation of such transmission by sender's fax
machine.


23.    Possession. Possession of the Property shall be granted by Seller to
Purchaser on the date of Closing, subject only to the Leases and the Permitted
Exceptions.


24.    Time Periods. If the time period by which any right, option, or election
provided under this Agreement must be exercised, or by which any act required
hereunder must be performed, or by which the Closing must be held, expires on a
Saturday, Sunday, or holiday, then such time period shall be automatically
extended through the close of business on the next regularly scheduled business
day.


25.    Survival of Provisions. No covenants, warranties, and agreements set
forth in this Agreement shall survive the execution or delivery of any and all
deeds and other documents at any time executed or delivered under, pursuant to,
or by reason of this Agreement, or the payment of all monies made under,
pursuant to, or by reason of this Agreement except as may be expressly provided
for in this Agreement.


26.    Severability. This Agreement is intended to be performed in accordance
with, and only to the extent permitted by, all applicable laws, ordinances,
rules, and regulations. If any provision of this Agreement, or the application
thereof to any person or circumstance, shall, for any reason and to any extent
be invalid or unenforceable, the remainder of this Agreement and the application
of such provision to other persons or circumstances shall not be affected
thereby but rather shall be enforced to the greatest extent permitted by law.


27.    Management Agreement. In connection with Purchaser's acquisition of the
Property, Purchaser has agreed to consider entering into a property management
agreement with Seller's affiliate, RP Operations, Inc. (the "Property Manager"),
whereby, among other things, the Property Manager would manage the Property on
Purchaser's behalf. If Purchaser and the Property Manager reach an understanding




--------------------------------------------------------------------------------




on the basic business terms of such a property management agreement, reasonably
promptly thereafter, Purchaser will provide a proposed draft of the same to
Seller, and Seller, Purchaser and the Property Manager shall work in good faith
to finalize such property management agreement prior to the Closing. If, despite
such good faith efforts, the parties are unable to reach an agreement regarding
the form of such property management agreement, Seller or Purchaser may, at or
before the Closing, notify the other party that it is terminating negotiations
regarding such property management agreement, whereupon the execution of a
property management agreement shall no longer be a closing condition. If Seller,
Purchaser and the Property Manager agree to a form of a property management
agreement in accordance with this Section 27, such form is hereinafter referred
to as the "Management Agreement"


28.    Confidentiality. Subject to the other provisions of this Agreement and in
addition to the Confidentiality Agreement dated July, 2012, Purchaser and its
representatives shall hold in strictest confidence all data and information
obtained with respect to Seller or its business, whether obtained before or
after the execution and delivery of this Agreement, and shall not disclose the
same to others except as required by applicable law or regulation; provided,
however, that it is understood and agreed that Purchaser may disclose such data
and information to the employees, consultants, accountants and attorneys of
Purchaser provided that such persons are advised in writing to treat such data
and information confidentially. In the event this Agreement is terminated or
Purchaser fails to perform hereunder, Purchaser shall promptly return to Seller
any statements, documents, schedules, exhibits or other written information
obtained from Seller in connection with this Agreement or the transaction
contemplated herein. In the event of a breach or threatened breach by Purchaser
or its agents or representatives of this Section 28, Seller shall be entitled to
an injunction restraining Purchaser or its agents or representatives from
disclosing, in whole or in part, such confidential information. Nothing herein
shall be construed as prohibiting Seller from pursuing any other available
remedy at law or in equity for such breach or threatened breach. The provisions
of this Section 28 shall survive the termination of this Agreement.


29.    Public Disclosure. Any release to the public of information with respect
to the sale contemplated herein or any matters set forth in this Agreement will
be made only in the form approved by Purchaser and Seller (which approval shall
not be unreasonably withheld), except as required by applicable law or
regulation.


30.    General Provisions. No failure of either party to exercise any power
given hereunder or to insist upon strict compliance with any obligation
specified herein, and no custom or practice at variance with the terms hereof,
shall constitute a waiver of either party's right to demand exact compliance
with the terms hereof. This Agreement contains the entire agreement of the
parties hereto, and no representations, inducements, promises, or agreements,
oral or otherwise, between the parties not embodied herein shall be of any force
or effect. Any amendment to this Agreement shall not be binding upon the parties
hereto unless such amendment is in writing and executed by all parties hereto.
Subject to Section 20, the provisions of this Agreement shall inure to the
benefit of and be binding upon the parties hereto and their respective heirs,
legal representatives, successors, and assigns. Time is of the essence of this
Agreement. This Agreement may be executed in multiple counterparts, each of
which shall constitute an original, but all of which taken together shall
constitute one and the same agreement. To facilitate the execution and delivery
of this Agreement, the parties may execute and exchange counterparts of the
signature pages by facsimile, and the signature page of either party to any
counterpart may be appended to any other counterpart. The headings inserted at
the beginning of each paragraph are for convenience only, and do not add to or
subtract from the meaning of the contents of each paragraph. The exhibits
attached to this Agreement are an integral part of this Agreement and are hereby
incorporated herein by this reference. This Agreement shall be construed and
interpreted under the laws of the State of Georgia. Except as otherwise provided
herein, all rights, powers, and privileges conferred hereunder upon the parties
shall be cumulative but not restrictive to those given by




--------------------------------------------------------------------------------




law. All personal pronouns used in this Agreement, whether used in the
masculine, feminine, or neuter gender shall include all genders, and all
references herein to the singular shall include the plural and vice versa.


31.    Landlord Work. Seller agrees to perform the projects (“Project”) listed
on Exhibit D-1 hereto (the “Landlord Work”) as provided for in the Holdback
Escrow Agreement attached hereto as Exhibit R by and among Seller, Purchaser and
Escrow Agent (“Holdback Escrow Agreement”) and perform all other obligations of
Seller under the Holdback Escrow Agreement. Purchaser agrees to perform all
obligations of Purchaser under the Holdback Escrow Agreement. As security for
its obligations under this Section 31 and the Holdback Escrow Agreement, at
Closing, Seller shall deposit the amount set forth on Exhibit D-1 into an escrow
(the “Holdback Escrow”) governed by the Holdback Escrow Agreement. The
provisions of this Section 31 shall survive Closing and shall not be merged
therein.


32.    Retention of Seller Letters of Credit By State Farm. In the event that
State Farm does not return the Seller Letter of Credit at Closing:


(a)    Other than claims by Purchaser against State Farm for payments received
by Seller from Purchaser pursuant to Section 32(b) below, Seller expressly
reserves the right to make any and all claims against State Farm relating to the
Seller Letter of Credit, including, without limitation, any remedy available to
Seller under the State Farm Lease, at law and/or equity; and


(b)    If State Farm draws on the Seller Letter of Credit, Purchaser shall pay
to Seller as quickly as reasonably possible after receipt of written demand
therefor (but in no event later than ten (10) business days after receipt of
such written demand), the amount so drawn, but not in excess of the amount of
the credit Purchaser received at Closing identified in the line item labeled as
“TI Reconciliation Seller's Responsibility” in the Settlement Statement executed
and delivered by Seller and Purchaser at Closing.


(c)    After Closing, Purchaser shall diligently pursue, and cooperate with
Seller in its pursuit of, return to Seller of the Seller Letter of Credit by
State Farm and replacement thereof by delivery to State Farm of the Purchaser
State Farm Letter of Credit


This Section 32 shall survive Closing and shall not be merged therein.


[Signatures commenced on following page]




--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and their respective seals to be affixed hereunto as of the day, month
and year first above written.


"SELLER":


RB 64 PCE, LLC, a Delaware limited liability company




By: /s/ Eric G. Schiela                     
Name:     Eric G. Schiela                         
Title: Managing Principal                             


                        


RB 66 PCE, LLC, a Delaware limited liability company


By: /s/ Eric G. Schiela                     
Name:     Eric G. Schiela                         
Title: Managing Principal     










[Signatures continued on following page]






















































--------------------------------------------------------------------------------






[Signatures continued from previous page]




"PURCHASER":


WELLS CORE REIT - 64 & 66 PERIMETER CENTER, LLC, a Delaware limited liability
company


By:
Wells Core Office Income Operating Partnership, L.P., a Delaware limited
partnership, its sole member



By:
Wells Core Office Income REIT, Inc., a Maryland corporation, its sole general
partner





By: /s/ Douglas P. Williams                 
Name:     Douglas P. Williams
Title: Executive Vice President
                    
 






























































--------------------------------------------------------------------------------






JOINDER


The undersigned, RP/BREC ATL Perimeter JV, LLC, a Delaware limited liability
company, hereby joins in the execution of the Agreement for the purpose of
agreeing to be jointly and severally liable with Seller for the obligations of
Seller thereunder which survive Closing subject to the limitations on liability
contained therein.




RP/BREC ATL Perimeter JV, LLC, a Delaware limited liability company




By: /s/ Eric G. Schiela                             
Name:     Eric G. Schiela                         
Title: Managing Principal                             








































































--------------------------------------------------------------------------------






Schedule of Exhibits






Exhibit "A"    -    Description of Land


Exhibit "B"    -    Description of Personal Property


Exhibit "C"    -    Escrow Agreement Form


Exhibit "D"    -    List of Leases


Exhibit “D-1”    -    List of Landlord Work


Exhibit "E"    -    List of Contracts


Exhibit "F"    -    Proforma Title Policy


Exhibit "G"    -    Tenant Estoppel Certificate Form


Exhibit "H"    -    Form of Representation Letter to Purchaser's Auditor


Exhibit "I"    -    Intentionally Omitted


Exhibit "J"    -    Blanket Transfer and Assignment Form


Exhibit "K"    -    Assignment and Assumption of Leases Form


Exhibit "L"    -    FIRPTA Affidavit Form


Exhibit “M”    -    Assignment and Assumption Agreement (Bond Documents)


Exhibit “M-1” -    List of Bond Documents


Exhibit “N”    -    Assignment (Bond)


Exhibit "O"    -    Bond Estoppel Certificate Form


Exhibit "P"    -    Seller Affidavit Form


Exhibit "Q"    -    Tenant Notice Form


Exhibit "R"    -    Form of Holdback Escrow Agreement




























--------------------------------------------------------------------------------






EXHIBIT "A"


DESCRIPTION OF LAND




64 Perimeter Center East


All that tract or parcel of land lying and being in Land Lot 347 of the 18th
District of DeKalb County, Georgia, being known as Building 64-A Perimeter
Center East, and being more particularly described as follows:
To find the true point of Beginning: Commence at a 5/8" reinforcing bar at the
intersection of the northerly right-of-way line of Interstate Highway 285 (300'
public right-of-way) with the easterly line of Land Lot 347 (being the westerly
line of Land Lot 346), and being the southeasterly corner of property now or
formerly owned by Perimeter Center Investments, now or formerly known as
Building 56 Perimeter Center East (hereinafter called "Building 56 Tract");
thence proceed along said northerly right-of-way of Interstate Highway 285 along
a curve to the left having a radius of 5879.58 feet and an arc length of 379.24
feet, being subtended by a chord of South 83 degrees 46 minutes 36 seconds West
for a distance of 379.17 feet to a capped rebar set at the southwesterly corner
of said Building 56 Tract, said point being the point of Beginning; the point of
Beginning thus established, thence continue along said northerly right-of-way of
Interstate Highway 285 along a curve to the left having a radius of 5879.58 feet
and an arc length of 658.30 feet, being subtended by a chord of South 78 degrees
43 minutes 16 seconds West for a distance of 657.96 feet to a capped rebar set
at the southeasterly corner of property now or formerly known as Building 64
Perimeter Center East (hereinafter called "Building 64 Tract"); thence depart
said northerly right-of-way of Interstate Highway 285 and proceed along the
easterly line of said Building 64 Tract North 25 degrees 07 minutes 30 seconds
East for a distance of 218.53 feet to a capped rebar set; thence continue along
said easterly line of Building 64 Tract North 00 degree 33 minutes 00 seconds
West for a distance of 260.70 feet to a capped rebar set at the southerly
right-of-way of Perimeter Center East (a dedicated road of variable width public
right-of-way); thence proceed along the southerly and southeasterly right-of-way
of said Perimeter Center East along a curve to the left having a radius of
253.45 feet and an arc length of 118.73 feet, being subtended by a chord of
North 89 degrees 18 minutes 19 seconds East for a distance of 117.65 feet to a
capped rebar set; thence continue along said southeasterly right-of-way of
Perimeter Center East North 75 degrees 53 minutes 04 seconds East for a distance
of 264.99 feet to a capped rebar set; thence continue along said southeasterly
right-of-way of Perimeter Center East along a curve to the left having a radius
of 381.16 feet and an arc length of 178.06 feet, being subtended by a chord of
North 62 degrees 30 minutes 04 seconds East for a distance of 176.45 feet to a
"P.K." nail found in a concrete sidewalk at the northwesterly corner of
aforementioned Building 56 Tract; thence depart said southeasterly right-of-way
of Perimeter Center East and proceed along the westerly line of said Building 56
Tract South 04 degrees 28 minutes 04 seconds West for a distance of 112.35 feet
to a capped rebar set; thence continue along said westerly line of Building 56
Tract South 06 degrees 34 minutes 47 seconds East for a distance of 154.49 feet
to a 1/2" rebar found; thence continue along said westerly line of Building 56
Tract South 04 degrees 05 minutes 41 seconds West for a distance of 47.54 feet
to a 1/2" rebar found; thence continue along said westerly line of Building 56
Tract South 06 degrees 20 minutes 16 seconds East for a distance of 165.49 feet
to the Point of Beginning; said property contains 5.4042 acres or 235,405 square
feet, as per survey by James M. McNeely, Georgia Registered Land Surveyor #2301,
dated January 18, 2007, last revised January 30, 2007.
TOGETHER WITH, as appurtenances to the title to the hereinabove described
property hereinafter referred to as the "Building 56 Site"), the following
easements:




--------------------------------------------------------------------------------




(a)
Easement Grant and Agreement by and between Taylor & Mathis Enterprises, a
Georgia general partnership comprised of Charles McKenzie, T. Harvey Mathis,
Graydon B. Leake, Jr., James D. Fluker, Jr., and E.H. Avery, and Metropolitan
Life Insurance Company, a New York corporation, and Centennial Equities
Corporation, a New York corporation d/b/a a joint venture under the name of
Perimeter Center Associates; The First National Bank of Atlanta; Metropolitan
Life Insurance Company; Metropolitan Life Insurance Company, and Centennial
Equities Corporation; and The Ohio National Life Insurance Company, an Ohio
corporation, and The Citizens and Southern National Bank, as Trustee for The
Citizens and Southern Bank Income Fund, dated November 24, 1976, filed for
record November 24, 1976 at 4:30 p.m., recorded in Deed Book 3591, Page 525,
Records of DeKalb County, Georgia.

(b)
Grant of Easements by and among Metropolitan Life Insurance Company, a New York
corporation, and Taylor & Mathis Enterprises, L.P., a Georgia limited
partnership, and Beacon Properties, L.P., a Delaware limited partnership, dated
February 15, 1996, filed for record February 20, 1996 at 11:27 a.m., recorded in
Deed Book 8871, Page 181, aforesaid Records; as amended by that certain First
Amendment to Grant of Easements by and among Metropolitan Life Insurance
Company, a New York corporation, Taylor & Mathis Enterprises, L.P., a Georgia
limited partnership and Beacon Properties, L.P., a Delaware limited partnership,
dated March 7, 1997, filed for record July 3, 1997 at 2:13 p.m., recorded in
Deed Book 9510, Page 723, aforesaid Records.















































--------------------------------------------------------------------------------




66 Perimeter Center East




All that tract or parcel of land lying and being in Land Lot 347 of the 18th
District of DeKalb County, Georgia, being known as Building 64 Perimeter Center
East, and being more particularly described as follows:
To find the true point of Beginning; commence at a 5/8" rebar found at the
intersection of the northerly right-of-way line of Interstate Highway 285 (300'
limited access public right-of-way) with the easterly line of Land Lot 347
(being the westerly line of Land Lot 346), and being the southeasterly corner of
property now or formerly owned by Perimeter Center Investments, now or formerly
known as Building 56 Perimeter Center East (hereinafter called "Building 56
Tract"); thence proceed along said northerly right-of-way of Interstate Highway
285 along a curve to the left having a radius of 5879.58 feet and an arc length
of 379.24 feet, being subtended by a chord of South 83 degrees 46 minutes 36
seconds West for a distance of 379.17 feet to a 5/8" rebar found at the
southwesterly corner of said Building 56 Tract, being also the southeasterly
corner of property now or formerly known as Building 64-A Perimeter Center East
(hereinafter called "Building 64-A Tract"); thence continue along said northerly
right-of-way of Interstate Highway 285 along a curve to the left having a radius
of 5879.58 feet and an arc length of 658.30 feet, being subtended by a chord of
South 78 degrees 43 minutes 16 seconds West for a distance of 657.96 feet to a
capped rebar set at the southwesterly corner of said Building 64-A Tract, said
point being the point of Beginning: the point of Beginning thus established,
continue along said northerly right-of-way of Interstate Highway 285 along a
curve to the left having a radius of 5879.58 feet and an arc length of 594.09
feet, being subtended by a chord of South 72 degrees 37 minutes 09 seconds West
for a distance of 593.84 feet to a concrete right-of-way monument found; thence
continue along said northerly right-of-way of Interstate Highway 285 South 69
degrees 43 minutes 17 seconds West 16.91 feet to a 1/2" iron pipe found at the
Southeast corner of property now or formerly owned by Hines Atlanta Limited and
now or formerly known as the Ravinia (hereinafter called "Ravinia Tract");
thence departing from said northerly right-of-way of Interstate Highway 285 and
proceed along the easterly line of said Ravinia Tract North 00 degree 41 minutes
30 seconds East for a distance of 1056.00 feet to a 1/2" pinch top pipe found at
the southwesterly corner of property now or formerly owned by Metropolitan Life
Insurance, et al., now or formerly known as Building 70 & 72 Perimeter Center
East (hereinafter called Building 70 Tract); thence continue along the southerly
line of said Building 70 Tract South 89 degrees 14 minutes 35 seconds East for a
distance of 128.21 feet to a 1/2" rebar found; thence continue along said
southerly line of Building 70 Tract South 52 degrees 22 minutes 22 seconds East
for a distance of 209.74 feet to a capped rebar set; thence continue along said
southerly line of Building 70 Tract North 75 degrees 41 minutes 30 seconds East
for a distance of 131.50 feet to a capped rebar set; thence continue along said
southerly line of Building 70 Tract South 79 degrees 48 minutes 30 seconds East
for a distance of 39.38 feet to a capped rebar set at the westerly right-of-way
line of Perimeter Center East (variable width public right-of-way); thence
proceed along the westerly right-of-way line of Perimeter Center East South 04
degrees 08 minutes 30 seconds West 37.24 feet to a capped rebar set; thence
proceed along the westerly right-of-way of said Perimeter Center East along a
curve to the left having a radius of 260.36 feet and an arc length of 369.96
feet, being subtended by a chord of South 36 degrees 34 minutes 00 seconds East
for a distance of 339.61 feet to a capped rebar set at the northwesterly corner
of aforementioned Building 64-A Tract; thence depart said southerly right-of-way
of Perimeter Center East and proceed along the westerly line of said Building
64-A Tract South 00 degree 33 minutes 00 seconds East for a distance of 260.70
feet to a capped rebar set; thence continue along said westerly line of Building
64-A Tract South 25 degrees 07 minutes 30 seconds West for a distance of 218.53
feet to the point of Beginning; said property contains 11.9918 acres or 522,364
square feet, as per survey by James M. McNeely, Georgia Registered Land Surveyor
#2301, dated January 18, 2007, last revised January 30, 2007.
TOGETHER WITH non-exclusive easements granted to the benefit of the above
property by that certain Grant of Easements by and among Metropolitan Life
Insurance Company, a New York corporation, and




--------------------------------------------------------------------------------




Taylor & Mathis Enterprises, L.P., a Georgia limited partnership, and Beacon
Properties, L.P., a Delaware limited partnership, dated February 15, 1996, filed
for record February 20, 1996 at 11:27 a.m., recorded in Deed Book 8871, Page
181, Records of DeKalb County, Georgia; as amended by that certain First
Amendment to Grant of Easements by and among Metropolitan Life Insurance
Company, a New York corporation, Taylor & Mathis Enterprises, L.P., a Georgia
limited partnership and Beacon Properties, L.P., a Delaware limited partnership,
dated March 7, 1997, filed for record July 3, 1997 at 2:13 p.m., recorded in
Deed Book 9510, Page 723, aforesaid Records.












































































--------------------------------------------------------------------------------






EXHIBIT "B"


DESCRIPTION OF PERSONAL PROPERTY






None
























































































--------------------------------------------------------------------------------






EXHIBIT “C”


ESCROW AGREEMENT FORM






Not Applicable
































































































































--------------------------------------------------------------------------------






EXHIBIT "D"


LIST OF LEASES


64 PERIMETER CENTER EAST


TENANT LEASE
BCD TRAVEL USA LLC, a Georgia limited liability company
•Lease Agreement dated 6-06-08
•Construction Letter Agreement dated 5-22-08


COMPUCREDIT CORPORATION, a Georgia corporation
•Lease Agreement dated 6-30-05
•Commencement Letter (not fully executed) dated 8-8-06
•
Registration and Commission Agreement for CompuCredit Corporation dated May 20,
2005, between CB Richard Ellis and EOP of Georgia, L.L.C.



ID ANALYTICS, INC., a Delaware corporation
•Lease Agreement dated 12-30-03
•Commencement Letter Agreement dated 4-6-04
•First Amendment to Lease dated 11-21-06
•Second Amendment to Lease dated 1-14-10


STATE FARM MUTUAL AUTOMOBILE INSURANCE COMPANY, an Illinois corporation
•Lease Agreement dated 6-15-12
•Escrow Agreement dated 6-25-12
•Commission Agreement between Rubenstein Partners, LP, and CBRE Inc.


VENTYX, INC., a Delaware corporation
•Lease Agreement dated 8-12-11
•Subordination, Non-Disturbance and Attornment Agreement dated 8-12-11
•Confirmation of Lease Term dated 11-15-11    
•Commission Agreement dated August 29, 2011, between Studley, Inc., and RB 64
PCE, LLC.




ANNTENA AGREEMENTS
CAPTIVATE NETWORK, INC., a Delaware corporation
•License Agreement dated 7-10-00
•Amendment to License Agreement dated 4-2-09


CLEARWIRE US LLC, a Nevada limited liability company
•Communication Site Lease Agreement (Building) dated 12-11-08
•Commencement Letter dated 2-8-09
•Notice of Assignment dated 4-11-11


MCIMetro Access Transmission Services LLC, a Delaware corporation (formerly
METREX CORPORATION)
•Communications License Agreement dated 4-18-01
•First Amendment to Communications License Agreement dated 1-18-11


NEXTEL SOUTH CORP. (d/b/a Nextel Communications), a Georgia corporation
•Antenna Site License Agreement dated 11-7-00
•Change of Address Notice dated 6-25-09
•First Amendment to Antenna Site License Agreement dated 4-28-10


TELCOVE OPERATIONS, INC., a Delaware corporation
•Telecommunications License Agreement for Service to Single Customer dated
10-24-06






--------------------------------------------------------------------------------






TELEPORT COMMUNICATIONS ATLANTA, INC., a Delaware corporation
•Communications License Agreement dated 11-17-03
•Tenant Notice to Landlord Exercising Option for Renewal dated 1-6-09


COMCAST OF GEORGIA/VIRGINIA
•
Communications License Agreement dated 8-24-09



66 PERIMETER CENTER EAST


TENANT LEASE
AMTICO INTERNATIONAL INC., a Delaware corporation
•Lease Agreement dated 12-22-08
•Confirmation of Lease Term dated 2-13-09
•
Commission Agreement dated December 22, 2008, between Scotland Wright &
Associates, Inc., and RB 66 PCE LLC.



HMI HOLDING CORP., a Delaware corporation
•Lease Agreement dated 4-2-09
•Reserved Parking Agreement dated 4-7-09
•Confirmation of Lease Term dated 7-22-09
•Replacement Page Agreement dated 7-16-09
•Commission Agreement dated April 6, 2009, between CB Richard Ellis, Inc., and
RB 66 PCE, LLC.


MORRISON HERSHFIELD CORPORATION, a Delaware corporation
•Lease Agreement dated 12-22-05
•Right of First Refusal Notice dated 4-3-07
•Storage Space Lease Agreement dated 12-10-08
•First Amendment to Lease dated 11-30-11
•
Registration and Commission Agreement for Morrison Hershfield dated November 21,
2005, between T.J. Wesley Co., Inc., d/b/a The Wesley Company, and EOP of
Georgia, L.L.C.



STATE FARM MUTUAL AUTOMOBILE INSURANCE COMPANY, an Illinois corporation
•Lease Agreement dated 6-15-12
•Escrow Agreement dated 6-25-12
•License Agreement dated 8-8-12
•First Amendment to Lease Agreement dated 9-14-12
•Commission Agreement between Rubenstein Partners, LP, and CBRE Inc.


ANNTENA AGREEMENTS
COMCAST OF GEORGIA/VIRGINIA
•
Communications License Agreement dated 8-24-09



SPRINTCOM, INC., a Kansas corporation
•Antenna Site License Agreement dated 2-27-01
•Exercising Option to Renew Notice dated 6-3-04
•First Amendment to Antenna Site License Agreement dated 5-14-10






























--------------------------------------------------------------------------------






EXHIBIT "D-1"


LANDLORD WORK




(see attached)










































































































--------------------------------------------------------------------------------






EXHIBIT "E"


LIST OF CONTRACTS




64 PERIMETER CENTER EAST - SERVICE/MAINTENANCE CONTRACTS




AuquaTrol - Division of Momar Inc. - Water Treatment Service Contract
ABM Facility Services - Engineering Service Contract
Allied Barton Security Services - Security Service Contract
Building Cleaning Solutions (BCS) - Janitorial Service Contract
Building Engines - Work Order System
Cobra Sweeping Systems - Parking Deck Sweeping Service Contract
Comfort Systems, Inc. - EMS Service Contract
Convergint Technologies LLC - Life Safety Contact
Foliage Design System - Interior Plant Maintenance Contract
GDS Consulting - IT Contract
Gibbs Landscape Co. - Exterior Landscaping Maintenance Contract
GA Power - Electric
Lee Technologies Services Inc. - Data Center UPS Maintenance Contract
Mastiff Exterminating - Pest Control Contract
McKenney's Inc. - Data Center Chiller Maintenance Contract & Office Maintenance
Contract
MidSouth Security - Alarm Monitoring Contact
Prime Power Services - Data Center Generator Maintenance & Office Generator
Maintenance
ORR Fire Protection - Data Center Life Safety Maintenance Contract
Muzak - Audio / Music Monthly Contract
Schindler Elevator - Elevator Maintenance Contract
Valcourt Building Services of GA - Exterior & Interior Window Cleaning
Maintenance Contract
WastePro - Waste Removal Service Contract
Schindler Elevator - Elevator Maintenance Contract






66 PERIMETER CENTER EAST - SERVICE/MAINTENANCE CONTRACTS




AuquaTrol - Division of Momar Inc. - Water Treatment Service Contract
ABM Facility Services - Engineering Service Contract
Allied Barton Security Services - Security Service Contract
Building Cleaning Solutions (BCS) - Janitorial Service Contract
Building Engines - Work Order System
Cobra Sweeping Systems - Parking Lot Sweeping Service Contract
Comfort Systems, Inc. - EMS Service Contract
Convergint Technologies LLC - Life Safety Contact
Foliage Design System - Interior Plant Maintenance Contract
GDS Consulting - IT Contract
Gibbs Landscape Co. - Exterior Landscaping Maintenance Contract
GA Power - Electric
Mastiff Exterminating - Pest Control Contract




--------------------------------------------------------------------------------




McKenney's Inc. - Office Maintenance Contract
MidSouth Security - Alarm Monitoring Contact
Prime Power Services - Office Generator Maintenance
Muzak - Audio / Music Monthly Contract
ThyssenKrupp Elevator Services - Elevator Maintenance Contract
SecurAmerica - Shuttle Service
Valcourt Building Services of GA - Exterior & Interior Window Cleaning
Maintenance Contract
WastePro - Waste Removal Service Contract




66 PERIMETER CENTER EAST - ONE TIME CONTRACTS


ThyssenKrupp Elevator Services - Elevator Modernization
Craftsmen Business Interiors - ADA Restroom Renovations
Craftsmen Business Interiors - Demolition Contract for Suite 150 and Suite 800
Craftsmen Business Interiors - Restroom Renovations - 8th Floor








































































--------------------------------------------------------------------------------






EXHIBIT "F"


PROFORMA TITLE POLICY




(see attached)
































































    


































--------------------------------------------------------------------------------






EXHIBIT "G"


TENANT ESTOPPEL CERTIFICATE




_____________, 200__




___________________________
___________________________
___________________________
                


RE:    Owner:         ______________________________________                    
Purchaser:        ______________________________________                        
Project:        ______________________________________                        
______________,_____________,_____________         


Tenant:            ______________________________________                        
Premises:        Suite: _________________________________
                        
Building: ______________________________                     
Square Footage: _________________________                 
Original Landlord: _______________________                 
______________________________________                        


Lease:         Dated: ________________________________                         
        Amendment(s) Dated: ____________________                 
______________________________________                        


Ladies and Gentlemen:


As used herein the terms "Owner", "Purchaser", "Project", "Tenant" and
"Premises" have the meanings set forth above; the term "Lease" means,
collectively, all agreements pursuant to which Tenant leases the Leased Premises
including any lease agreement and all addenda, amendments, modifications and
changes thereto; and the term "landlord" means the landlord under the Lease.


The undersigned Tenant understands that Owner is the current landlord and
intends to convey the Project to Purchaser. Tenant presently leases the Premises
within the Project.


In connection with such conveyance, Tenant hereby acknowledges and agrees that:


1.    The documents attached hereto constitute complete and accurate copies of
the Lease including all addenda, amendments, modifications, agreements, or other
changes thereto, and there are no other amendments or agreements to which Tenant
is a party which are binding upon Owner and relate to the Project other than as
expressly set forth in the Lease.


2.    The term of the Lease commenced on ______________, ____, and will
terminate on ______________, _____. There are no options to extend or renew the
Lease except as set forth in the Lease.






--------------------------------------------------------------------------------




3.    Tenant has no option or preferential right to purchase all or any part of
the Project or the land associated therewith. Tenant has no rights or interests
with respect to the Project other than as a tenant under the Lease.
______________________________________
____________, 2012
Page 2


4.    The Lease is in full force and effect and Tenant has not given Owner any
notice of termination or default thereunder. Likewise, Tenant has not exercised
any right or option to terminate the Lease or to reduce the size of the
Premises.


5.    To the best of Tenant's knowledge, no uncured breaches or defaults exist
under the Lease, no facts or circumstances exist which will constitute a breach
or default under the Lease and no offsets, defenses, or claims are presently
available to Owner or Tenant under the Lease.


6.    Tenant is in full and complete possession of the Premises (subject to any
subleases specified in item 11 below) and has accepted the same, including the
work of the landlord performed therein pursuant to any terms and provisions of
the Lease, and all other improved areas located in or on the Project (including,
without limitation, parking spaces, access ways, and landscaping) as being
complete, in compliance with the Lease, and satisfactory for Tenant's purposes.


7.    Tenant is currently paying minimum, base or basic rent under the Lease in
the amount of $__________ per month, and such rent has been paid through
______________, 200__. Tenant is currently paying additional rent in the amount
of $____________ per month, and such additional rent has been paid through
______________, 200__.


8.    All allowances of whatever nature payable to Tenant have been paid in
full.


9.    Tenant has not prepaid any rent or other charge under the Lease to Owner
other than the following:
____________________________________________________________________________.


10.    A security deposit in the amount of $__________ has been paid to and is
presently held by the landlord under the Lease, and Tenant has not rendered to
the landlord any other security or similar deposit with respect to its tenancy
under the Lease.


11.    Tenant has not assigned all or any part of its interest in and to the
Lease, as security or otherwise, and has not subleased all or any part of the
Premises leased by Tenant under the Lease, except as follows:
____________________________________________________________________________________.


12.    Upon Owner's transfer of the Project to Purchaser, Tenant shall attorn to
and recognize Purchaser as landlord under the Lease and the Lease shall remain
in full force and effect.


13.    The undersigned is duly authorized to execute and deliver this
certificate for and on behalf of Tenant.


Tenant hereby acknowledges and agrees that Seller and Purchaser shall be
entitled to rely on the truth and accuracy of the foregoing certifications made
by Tenant.


Dated this _____ day of ___________, 2012.








--------------------------------------------------------------------------------












______________________________________
____________, 2012
Page 3




Very truly yours,


"TENANT":


______________________________________
                                    


By:_____________________________________                        
Its:____________________________________
                            














































































--------------------------------------------------------------------------------






EXHIBIT "H"


FORM OF REPRESENTATION LETTER TO PURCHASER'S AUDITOR




[DATE]


Frazier & Deeter, LLC
600 Peachtree Street, N.E.
Suite 1900
Atlanta, Georgia 30308


We are providing this letter in connection with your audit of the statement of
revenues over certain operating expenses for the year ended _________, 20__ (the
“Statement”). The Statement was prepared by Wells Core Office Income REIT, Inc.
(“Wells Core Office Income REIT”), or its designee, with information provided by
_____________ (the “Seller”) in connection with Wells Core Office Income REIT's
purchase of the project known as ____________ (the “Project”). We understand
that you are auditing the Statement for the purpose of expressing an opinion as
to whether the Statement presents fairly, in all material respects, the revenues
over certain operating expenses in conformity with accounting principles
generally accepted in the United States.


The undersigned, the chief financial officer of Seller confirms, to the best of
his knowledge and belief, as of the date of this letter, the following as it
relates to the GAAP basis financial statements the Seller maintains for the
Project for the year ended ___________, 20__ (“Operating Statement”):


1.
We have made available to Wells Core Office Income REIT all relevant revenue and
expense records relating to the Project.

2.
There have been no communications from regulatory agencies or lenders concerning
noncompliance with or deficiencies in Seller's financial practices
[except_____________].

3.
There are no material transactions that have not been considered in the
maintenance of the accounting records underlying the Operating Statement.

4.
The accounting records have taken into account any non-compliance with any
aspects of contractual agreements which would have a material effect on the
Operating Statement.

5.
The accounting records underlying the Operating Statement fairly reflect, in
reasonable detail, the operations of the Project.



This letter is being delivered pursuant to Section 9 (f) of the Purchase and
Sale Agreement.
By: _____________________________
Name: __________________________
Chief Accounting Officer












 






--------------------------------------------------------------------------------






EXHIBIT "I"












[Intentionally Deleted]






















































































--------------------------------------------------------------------------------






EXHIBIT "J"






BLANKET TRANSFER AND ASSIGNMENT




THIS BLANKET TRANSFER AND ASSIGNMENT, made and entered into as of the ____ day
of ____________, 201__, by and between
_________________________________________________________________ (hereinafter
referred to as "Assignor") and _____________________
______________________________ (hereinafter referred to as "Assignee").


W I T N E S S E T H:


For and in consideration of the sum of Ten and No/100 Dollars ($10.00), the
premises, the conveyance by Assignor to Assignee of the improved real property
described on Exhibit "A" attached hereto and incorporated herein by this
reference (hereinafter referred to as the "Property"), and the mutual covenants
herein contained, the receipt, adequacy, and sufficiency of the foregoing
consideration being hereby acknowledged by the parties hereto, Assignor hereby
transfers, grants, conveys, and assigns to Assignee, the following, to wit:


(a)    All of the right, title, interest, and benefit of Assignor in, to, and
under (to the extent transferable) any and all site plans, construction and
development drawings, plans and specifications, documents, surveys, engineering
and soil reports and studies, marketing studies, licenses, permits, zoning
approvals, sewer and water permits and licenses, building permits, certificates
of occupancy, demolition and excavation permits, curb cut and right of way
permits, utility permits, elevator permits, drainage rights, permits and
agreements, and similar or equivalent private and governmental documents of
every kind and character whatsoever pertaining or applicable to or in any way
connected with the development, construction, ownership, or operation of the
Property, including all buildings and other improvements thereon or thereunder,
and all right, title, and interest of Assignor in and to all fees and deposits
heretofore paid by Assignor with respect thereto;


(b)    All of the right, title, and interest, if any, of Assignor in and to the
items of intangible personal property, including trademarks or trade names, and
other items, that are owned by Assignor and, as of the date hereof, are used in
connection with the Property; and


(c)    All of the right, title, interest, and benefit of Assignor (to the extent
transferable) in, to, and under any and all guaranties, warranties, affidavits,
lien waivers, and construction contracts given heretofore and with respect to
the construction or composition of all improvements located in, on, upon or
under and comprising a part of the Property or with respect to any of the
tangible and intangible property relating thereto; and


(d)    All of the right, title, interest, and benefit of Assignor in, to, and
under the service agreements referred to on Exhibit "B" attached hereto and by
reference made a part hereof (the "Contracts").


Assignee does hereby assume and agree to perform all of Assignor's duties and
obligations under the Contracts first arising or accruing on or after the date
hereof.






--------------------------------------------------------------------------------




In furtherance of this Blanket Transfer and Assignment, Assignor hereby
acknowledges that from the date hereof, Assignee has succeeded to all of its
right, title, and standing to:


(a)    receive all rights and benefits pertaining to all rights, title,
interests, and benefits transferred and assigned hereby;


(b)    institute and prosecute all proceedings and take all action that
Assignee, in its sole discretion, may deem necessary or proper to collect,
assert, or enforce any claim, right, or title of any kind in and to any and all
rights, title, interest, and benefits transferred and assigned hereby; and


(c)    defend and compromise any and all such actions, suits, or proceedings
relating to such transferred and assigned rights, title, interest, and benefits
and do all other such acts and things in relation thereto as Assignee, in its
sole discretion, shall deem advisable.


This Blanket Transfer and Assignment shall be governed by, and construed under,
the laws of the State of Georgia.


This Blanket Transfer and Assignment shall inure to the benefit of, and be
binding upon, the respective legal representatives, successors, and assigns of
the parties hereto.


IN WITNESS WHEREOF, Assignor and Assignee have caused this instrument to be
properly executed and their respective seals affixed hereto the day, month and
year first above written.


"ASSIGNOR":


_______________________________________                    




By: ___________________________________                            
Name: _________________________________                            
Title: __________________________________                            


                                








"ASSIGNEE":


_______________________________________                    




By: ___________________________________                            
Name: _________________________________                            
Title:
__________________________________                                            


                                










 




--------------------------------------------------------------------------------






EXHIBIT "K"


ASSIGNMENT AND ASSUMPTION OF LEASES




THIS ASSIGNMENT, made and entered into this ____ day of ______________, 2012
(the “Effective Date”), by and between
________________________________________________ (hereinafter referred to as
"Assignor") and _________________________________________________________
(hereinafter referred to as "Assignee").


W I T N E S S E T H:


For and in consideration of the sum of Ten and No/100 Dollars ($10.00), the
premises, the conveyance by Assignor to Assignee of all of the improved real
property more particularly described on Exhibit "A" attached hereto and
incorporated herein by this reference (hereinafter referred to as the
"Property"), and the mutual covenants herein contained, the receipt and
sufficiency of the foregoing consideration being hereby acknowledged by the
parties hereto, Assignor hereby transfers, grants, conveys, and assigns to
Assignee all of Assignor's right, title, and interest in and to (i) those
certain lease agreements more particularly described on Exhibit "B" attached
hereto and by this reference made a part hereof (herein collectively referred to
as the "Leases"), together with all rents, issues, and profits under the Leases,
(ii) all guarantees of or relating to the Leases, (iii) any other security held
by or for the benefit of Assignor with respect to the Leases or the performance
of the obligations of the Tenants under the Leases, and (iv) all promissory
notes, judgments, and other documents and instruments to the extent any of same
evidence any obligations of the Tenants under the Leases which arise or accrue
on or after the date hereof.


Assignee, by its acceptance hereof, does hereby assume and agree to perform any
and all obligations and duties of Assignor as landlord under the Leases first
arising on or after the date hereof.


Assignee hereby covenants and agrees to assume and fulfill all of the landlord's
obligations under the Leasing Agreements set forth on Exhibit “B” (the “Tail
Period Leasing Agreements”) with respect to all new leases, lease modifications,
renewals, extensions or expansion options executed (or exercised, if applicable)
following November 13, 2012, and agrees to indemnify, defend and hold Assignor
harmless from any and all claims, demands, actions, causes of action, suits,
proceedings, damages, liabilities, and costs and expenses with respect thereto
(including, but not limited to, the obligation to pay any leasing commissions
under such Tail Period Leasing Agreements after the termination of such Tail
Period Leasing Agreements) accruing on and after November 13, 2012, or otherwise
attributable to the period commencing on November 13, 2012, and continuing
thereafter. Assignor agrees to indemnify, defend and hold Assignee harmless from
any and all claims, demands, actions, causes of action, suits, proceedings,
damages, liabilities, and costs and expenses with respect obligations under the
Tail Period Leasing Agreements accruing prior to November 13, 2012, or otherwise
attributable to the period prior to November 13, 2012.


Notwithstanding the assignment of the Leases contemplated herein, Assignor
expressly reserves the right to make any and all claims against State Farm
relating to the Seller Letter of Credit, including, without limitation, any
remedy available to Seller under the State Farm Lease, at law and/or equity
relating to any draw made under the Seller Letter of Credit, but specifically
excluding any right to terminate the State Farm Lease. Capitalized terms not
otherwise defined in this Assignment shall have the meanings ascribed to such
terms in that certain Purchase and Sale Agreement of even date herewith among
Assignor, [RB 64 PCE, LLC/RB 66 PCE, LLC, and Assignee.
 




--------------------------------------------------------------------------------






This Assignment shall inure to the benefit of, and be binding upon, the
respective legal representatives, successors, and assigns of the parties hereto.


This Assignment shall be governed by, and construed under, the laws of the State
of Georgia.


IN WITNESS WHEREOF, the parties hereto have caused this instrument to be duly
executed and their seals to be affixed hereto the day, month and year first
above written.


"ASSIGNOR":


_______________________________________                    




By: ___________________________________                            
Name: _________________________________                            
Title: __________________________________                    


                                








"ASSIGNEE":


_______________________________________                    




By: ___________________________________                            
Name: _________________________________                            
Title: __________________________________                        


























































--------------------------------------------------------------------------------






EXHIBIT "L"


A F F I D A V I T




Section 1445 of the Internal Revenue Code provides that a transferee of a U.S.
real property interest must withhold tax if the transferor is a foreign person.
To inform the transferee that withholding of tax is not required upon the
disposition of a U.S. real property interest by
_________________________________, the undersigned hereby certifies the
following on behalf of _____________________________:


1.    _________________________________ is not a foreign corporation, foreign
partnership, foreign trust, or foreign estate (as those terms are defined in the
Internal Revenue Code and Income Tax Regulations);


2.    ________________________________'s U.S. employer identification number is
__________________; and


3.    ________________________________'s office address is __________________
______________________________________. ________________________________
understands that this certification may be disclosed to the Internal Revenue
Service by transferee and that any false statement contained herein could be
punished by fine, imprisonment, or both.


Under penalties of perjury, I declare that I have examined this certification
and to the best of my knowledge and belief it is true, correct and complete, and
I further declare that I have authority to sign this document on behalf of
_________________
__________________.




Sworn to and subscribed before me
    ___________________________________________                                    
this _____ day of __________,
201__        Name:    _____________________________________                        
Title:    _____________________________________                                


_____________________________________                        
Notary Public


My Commission Expires:


_____________________________________                        


(NOTARIAL SEAL)
























--------------------------------------------------------------------------------






EXHIBIT “M”
























_____________________________________________________________________________________________
(Space above this line is for recording data)


After recording, please return to:    Cross Reference to DeKalb County Records:


Peter B. Ross, Esq.    (1) Limited Warranty Deed, recorded in Book 23086, Page;
DLA Piper    773; (2) Short Form Lease Agreement, recorded at Book
203 North LaSalle Street    23086, Page 779; (3) Deed to Secure Debt, Assignment
of
Suite 1900    Rents and Leases and Security Agreement, recorded in Book
Chicago, Illinois 60601-1293    23086, Page 795; (4) Option Agreement, recorded
in Book
23086, Page 785; and (5) Fixture filing recorded at Book
23086, Page 1.






ASSIGNMENT OF BOND, LEASE AND OTHER BOND DOCUMENTS


THIS ASSIGNMENT OF BOND, LEASE AND OTHER BOND DOCUMENTS (the “Assignment”),
dated as of December ____, 2012 (the “Effective Date”), is by and between RB 66
PCE, LLC, a Delaware limited liability company (the “Assignor”), and WELLS CORE
REIT – 64 & 66 PERIMETER CENTER, LLC, a Delaware limited liability company (the
“Assignee”), and is acknowledged and consented to by the DUNWOODY DEVELOPMENT
AUTHORITY(the “Issuer”), a development authority and public body corporate and
politic created and existing under the laws of the State of Georgia.


W I T N E S S E T H:


WHEREAS, pursuant to a bond resolution adopted by the Issuer on May 15, 2012
(the “Bond Resolution”), the Issuer issued its Dunwoody Development Authority
Taxable Revenue Bond (RB 66 PCE, LLC Project), Series 2012 (herein called the
“Bond”) in the maximum principal amount of $34,000,000 to finance a project in
DeKalb County, Georgia consisting of the acquisition of land, existing
improvements and improvements to be constructed thereon or therein, including,
without limitation, tenant improvements in conjunction with the leasing of such
improvements to third parties, building fixtures, and building equipment
installed and to be installed thereat (the “Project”); and


WHEREAS, the following documents were executed in connection with the issuance
of the Bond: (i) a Lease Agreement (the “Bond Lease”), dated as of June 1, 2012,
by and between the Issuer and the Assignor, and the related Short Form Lease
Agreement, dated as of June 1, 2012, which is recorded in at Deed Book 23086,
Page 779, DeKalb County, Georgia records (the “Records”); (ii) a Bond Purchase
Loan Agreement (the “Bond Purchase Loan Agreement”), dated as of June 1, 2012,
by and between the Issuer




--------------------------------------------------------------------------------




and the Assignor; (iii) an Option Agreement, dated as of June 1, 2012, by and
between the Issuer and the Assignor, which is recorded in Deed Book 23086, Page
785 of the Records; (iv) a Memorandum of Understanding (the “MOU”), dated as of
June 1, 2012, by and between RB 64, PCE, LLC, a Delaware limited liability
company, the Assignor and the Issuer; and (v) a Deed to Secure Debt, Assignment
of Rents and Leases and Security Agreement, dated as of June 1, 2012, by and
from the Issuer to the Assignor, which is recorded in Deed Book 23086, Page 795
of the Records, and the related fixture filing recorded in the Records at Book
23087, Page 1, and financing statement No. 044201202014, recorded in the Georgia
Central Index (said documents (i) through (v) being referred to herein
collectively as the “Bond Documents”); and


WHEREAS, Assignor now desires to assign the Bond and Bond Documents to Assignee,
and Assignee desires to accept such assignment on the terms and conditions set
forth herein.


NOW, THEREFORE, for and in consideration of the mutual covenants contained
herein, the parties hereby agree as follows:


1.
Defined Terms. Capitalized terms not defined herein are defined in the Bond
Documents.



2.Assignment. Assignor hereby sells, delivers and assigns unto Assignee the Bond
and the Bond Documents and all of Assignor’s right, title and interest in, to
and arising under the Bond and the Bond Documents. Assignor hereby assigns,
fully and completely and not as collateral for debt, and Assignee hereby
assumes, all covenants, liabilities, obligations and rights necessary for the
performance of such covenants and obligations of Assignor under the Bond
Documents (including, but not limited to, indemnification of the Issuer)
accruing on or after the Effective Date. This Assignment shall be binding upon
and shall inure to the benefit of the parties hereto and their respective heirs,
successors and assigns. Assignor, Assignee and Issuer acknowledge that as a
result of the foregoing assignment of the Bond Lease, the Assignee is and will
be the lessee of the Project, and is a permitted transferee of the Bond.
Assignee is hereby authorized to file amendments to the fixture filing,
financing statement and any other of the Bond Document referenced above as may
be necessary to reflect this Assignment.


3.Issuer’s Consent and Recourse. As of the Effective Date hereof, the Issuer
shall look solely and exclusively to Assignee for the payment or performance of
the covenants, liabilities and obligations set forth in the Bond Documents
accruing on or after the Effective Date and shall have no recourse whatsoever
against Assignor with respect to such covenants, liabilities and obligations.
The Issuer acknowledges and consents to the foregoing assignment and agrees to
the assumption of all covenants, liabilities and obligations imposed on the
“Company” and the “Purchaser” under the Bond Documents as if Assignee had been
the original “Company” and “Purchaser” named in the Bond Documents and hereby
releases Assignor from such obligations and agreements arising on and after the
Effective Date. The Issuer also acknowledges that the Assignee shall also be the
“Bondholder,” “Holder,” “Custodian,” “Paying Agent,” and “Registrar” under the
Bond Documents as of the Effective Date hereof. The Issuer further acknowledges
that the Assignee is relying upon the Issuer’s representations in Landlord
Estoppel Certificate executed by the Issuer herewith and that such
representations serve as a material inducement for the Assignee to execute and
accept this Assignment and to assume the obligations of Assignee hereby created.
Assignee assumes no obligations for any losses, claims, lawsuits or damages of
any kind arising in connection with the operation of the Project prior to the
Effective Date or any violation of the Bond Documents or obligations incurred or
arising thereunder prior to the Effective Date.


4.Assignee’s Investment Confirmation. The Bond is being simultaneously assigned
herewith. The Assignee hereby confirms that: (i) the Assignee is acquiring the
Bond as an investment for its own account and not with a view to distribution or
resale; (ii) the Assignee understands the limited source of




--------------------------------------------------------------------------------




payment and the limited security for the Bond and has conducted its own due
diligence investigation as to the Bond and sources of payment of the Bond and
interest thereon and in the conduct of such investigation, the Assignee has not
relied on any representations of the Issuer specifically with respect to the
Bond; (iii) the Assignee understands the risks involved in investing in the Bond
and has the financial ability to accept such risk; (iv) the Assignee understands
that neither the Issuer, the Assignor, nor any other Person are required, by the
terms of the Bond or the Bond Resolution, to provide continuing disclosure with
respect to the Bond under Securities and Exchange Commission Rule 15c2-12; (v)
the subsequent transfer of the Bond by the Assignee shall also be subject to the
restrictions contained in Section 2.7 of the Bond Resolution; and (vi) the
Assignee agrees to comply with the obligations of the “Purchaser” under the Bond
Purchase Loan Agreement, arising on and after the Effective Date hereof.


5.Amendments to Bond Documents. The Bond Documents are hereby amended: (i) to
substitute the Assignee for the Assignor as the “Company,” the “Purchaser,” as
applicable, and (ii) to provide that the Assignee’s address for notices is c/o
Wells Core Office Income REIT, Inc., 6200 The Corners Parkway, Suite 250,
Norcross, Georgia 30092, with a copy to DLA Piper, 203 North LaSalle Street,
Suite 1900, Chicago, Illinois 60601-1293, Attn: Peter B. Ross, Esq.


6.Issuance and Registration of Bond. Assignor shall surrender the original of
Bond No. R-1 to the Registrar for registration of transfer and shall cause a
replacement Bond No. R-2 to be issued and registered in the name of the
Assignee. The Assignor represents and warrants to the Issuer and Assignee that
the schedule of advances and payments attached to Bond R-1, which is to be
attached to Bond R-2, is correct and complete.


7.Counterparts. This Assignment may be executed in multiple counterparts, each
of which shall be deemed an original, and all of which shall constitute one and
the same agreement.


8.Transfer Instructions. Issuer hereby acknowledges and agrees that its receipt
and execution of this Assignment constitutes Assignor’s full compliance with
Assignor’s obligations pursuant to Section 9.1 of the Bond Lease. Assignor
hereby acknowledges that it has sole responsibility to provide the transfer
instructions required by Section 2.7(c) of the Bond Resolution.


9.Miscellaneous. This Assignment and the obligations of Assignor, Assignee and
the Issuer hereunder shall be binding upon and inure to the benefit of Assignor,
Assignee and the Issuer and their respective successors, assigns, heirs,
executors, administrators, and personal representatives, shall be governed by
and construed in accordance with the laws of the State of Georgia and may not be
modified or amended in any manner other than by a written agreement signed by
all parties hereto.


[SIGNATURES BEGIN ON FOLLOWING PAGE]




--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the undersigned acting by and through their duly authorized
officers have caused this instrument to be executed under seal as of the first
date above written.


ASSIGNOR:


Signed, sealed and delivered    RB 66 PCE, LLC, a Delaware limited liability
on December ____, 2012    company
in the presence of:


By:_______________________(SEAL)
_______________________________    Name: David Canaday
Unofficial Witness    Title: Senior Vice President




_______________________________
Notary Public


My Commission Expires:


_______________________________


[NOTARY SEAL]








[SIGNATURES CONTINUE ON FOLLOWING PAGE]












































[SIGNATURE PAGE TO ASSIGNMENT OF
BOND, LEASE AND OTHER BOND DOCUMENTS]




--------------------------------------------------------------------------------




15063475v.1




--------------------------------------------------------------------------------








ASSIGNEE:


Signed, sealed and delivered    WELLS CORE REIT – 64 & 66
on December ____, 2012    PERIMETER CENTER, LLC, a Delaware
in the presence of:    limited liability company


By: Wells Core Office Income Operating
_______________________________    Partnership, L.P., a Delaware limited
Unofficial Witness    partnership, its sole member




_______________________________    By: Wells Core Office Income
Notary Public    REIT, Inc., a Maryland
corporation, its sole general partner
My Commission Expires:    


_______________________________    By: __________________________
Name: ________________________
[NOTARY SEAL]    Title: _________________________




[CORPORATE SEAL]


[signatures continue on following page]










































[SIGNATURE PAGE TO ASSIGNMENT OF
BOND, LEASE AND OTHER BOND DOCUMENTS]
15063475v.1




--------------------------------------------------------------------------------






ISSUER’S ACKNOWLEDGEMENT, CONSENT AND RELEASE


The undersigned acknowledges and consents to the foregoing, including the
foregoing assignment of and amendments to the Bond Documents, and agrees to the
assumption of all obligations of Assignor under the Bond Documents by Assignee,
and hereby releases Assignor from its obligations under such Bond Documents
accruing on and after the Effective Date.


Signed, sealed and delivered on
December ____, 2012,
in the presence of:     DUNWOODY DEVELOPMENT AUTHORITY




________________________________    By: _____________________________________
Unofficial Witness     Chairman


ATTEST:
________________________________
Notary Public
_________________________________________
My Commission Expires:     Secretary


________________________________    [SEAL]


[NOTARY SEAL]












































[SIGNATURE PAGE TO ASSIGNMENT OF




--------------------------------------------------------------------------------




BOND, LEASE AND OTHER BOND DOCUMENTS]
15063475v.1


EXHIBIT A


DESCRIPTION OF THE PROJECT




Parcel 4
Part 1 – Building 66 (formerly known as Building 64)


All that tract or parcel of land lying and being in Land Lot 347 of the 18th
District of DeKalb County, Georgia, being known as Building 64 Perimeter Center
East, and being more particularly described as follows:


To find the true point of Beginning; commence at a 5/8" rebar found at the
intersection of the northerly right-of-way line of Interstate Highway 285 (300'
limited access public right-of-way) with the easterly line of Land Lot 347
(being the westerly line of Land Lot 346), and being the southeasterly corner of
property now or formerly owned by Perimeter Center Investments, now or formerly
known as Building 56 Perimeter Center East (hereinafter called "Building 56
Tract"); thence proceed along said northerly right-of-way of Interstate Highway
285 along a curve to the left having a radius of 5879.58 feet and an arc length
of 379.24 feet, being subtended by a chord of South 83 degrees 46 minutes 36
seconds West for a distance of 379.17 feet to a 5/8" rebar found at the
southwesterly corner of said Building 56 Tract, being also the southeasterly
corner of property now or formerly known as Building 64-A Perimeter Center East
(hereinafter called "Building 64-A Tract"); thence continue along said northerly
right-of-way of Interstate Highway 285 along a curve to the left having a radius
of 5879.58 feet and an arc length of 658.30 feet, being subtended by a chord of
South 78 degrees 43 minutes 16 seconds West for a distance of 657.96 feet to a
capped rebar set at the southwesterly corner of said Building 64-A Tract, said
point being the point of Beginning: the point of Beginning thus established,
continue along said northerly right-of-way of Interstate Highway 285 along a
curve to the left having a radius of 5879.58 feet and an arc length of 594.09
feet, being subtended by a chord of South 72 degrees 37 minutes 09 seconds West
for a distance of 593.84 feet to a concrete right-of-way monument found; thence
continue along said northerly right-of-way of Interstate Highway 285 South 69
degrees 43 minutes 17 seconds West 16.91 feet to a 1/2" iron pipe found at the
Southeast corner of property now or formerly owned by Hines Atlanta Limited and
now or formerly known as the Ravinia (hereinafter called "Ravinia Tract");
thence departing from said northerly right-of-way of Interstate Highway 285 and
proceed along the easterly line of said Ravinia Tract North 00 degree 41 minutes
30 seconds East for a distance of 1056.00 feet to a 1/2" pinch top pipe found at
the southwesterly corner of property now or formerly owned by Metropolitan Life
Insurance, et al., now or formerly known as Building 70 & 72 Perimeter Center
East (hereinafter called Building 70 Tract); thence continue along the southerly
line of said Building 70 Tract South 89 degrees 14 minutes 35 seconds East for a
distance of 128.21 feet to a 1/2" rebar found; thence continue along said
southerly line of Building 70 Tract South 52 degrees 22 minutes 22 seconds East
for a distance of 209.74 feet to a capped rebar set; thence continue along said
southerly line of Building 70 Tract North 75 degrees 41 minutes 30 seconds East
for a distance of 131.50 feet to a capped rebar set; thence continue along said
southerly line of Building 70 Tract South 79 degrees 48 minutes 30 seconds East
for a distance of 39.38 feet to a capped rebar set at the westerly right-of-way
line of Perimeter Center East (variable width public right-of-way); thence
proceed along the westerly right-of-way line of Perimeter Center East South 04
degrees 08 minutes 30 seconds West 37.24 feet to a capped rebar set; thence
proceed along the westerly right-of-way of said Perimeter Center East along a
curve to the left having a radius of 260.36 feet and an arc length of 369.96
feet, being subtended by a chord of South 36 degrees 34 minutes 00 seconds East
for a distance of 339.61 feet to a capped rebar set at the northwesterly corner
of aforementioned Building 64-A Tract; thence depart said southerly right-of-way
of Perimeter Center East and proceed along the westerly line of said




--------------------------------------------------------------------------------




Building 64-A Tract South 00 degree 33 minutes 00 seconds East for a distance of
260.70 feet to a capped rebar set; thence continue along said westerly line of
Building 64-A Tract South 25 degrees 07 minutes 30 seconds West for a distance
of 218.53 feet to the point of Beginning; said property contains 11.9918 acres
or 522,364 square feet, as per survey by James M. McNeely, Georgia Registered
Land Surveyor #2301, dated January 18, 2007, last revised January 30, 2007.


TOGETHER WITH non-exclusive easements granted to the benefit of the above
property by that certain Grant of Easements by and among Metropolitan Life
Insurance Company, a New York corporation, and Taylor & Mathis Enterprises,
L.P., a Georgia limited partnership, and Beacon Properties, L.P., a Delaware
limited partnership, dated February 15, 1996, filed for record February 20, 1996
at 11:27 a.m., recorded in Deed Book 8871, Page 181, Records of DeKalb County,
Georgia; as amended by that certain First Amendment to Grant of Easements by and
among Metropolitan Life Insurance Company, a New York corporation, Taylor &
Mathis Enterprises, L.P., a Georgia limited partnership and Beacon Properties,
L.P., a Delaware limited partnership, dated March 7, 1997, filed for record July
3, 1997 at 2:13 p.m., recorded in Deed Book 9510, Page 723, aforesaid Records.




--------------------------------------------------------------------------------






Dunwoody Development Authority
Taxable Revenue Bond
(RB 66 PCE, LLC Project), Series 2012


BOND TRANSFER INSTRUCTIONS


To: RB 66 PCE, LLC, as Registrar


You are hereby instructed to transfer the above-captioned Bond (the “Bond”),
upon the surrender and presentation of such Bond at your principal office, duly
endorsed for transfer or accompanied by an assignment duly executed by the
undersigned registered owner or the registered owner’s attorney duly authorized
in writing, in such form as shall be satisfactory to you, as Registrar, to WELLS
CORE REIT – 64 & 66 PERIMETER CENTER, LLC, a Delaware limited liability company
(the “Assignee”), the address of which is c/o Wells Core Office Income REIT,
Inc., 6200 The Corners Parkway, Suite 250, Norcross, Georgia 30092, and the
federal E.I.N. of which is 26-0500668.


The Assignee is also to be the assignee of the Lease and other Bond Documents
referenced in the Bond, and thus will become the Company and a permitted
transferee of the Bond. In the Assignment of Bond, Lease and Other Bond
Documents (the “Assignment”) between RB 66 PCE, LLC (the “Assignor”), and the
Assignee, and acknowledged by the Dunwoody Development Authority (the “Issuer”),
the Assignee has represented that: (i) the Assignee is acquiring the Bond as an
investment for its own account and not with a view to distribution or resale;
(ii) the Assignee understands the limited source of payment and the limited
security for the Bond and has conducted its own due diligence investigation as
to the Bond and sources of payment of the Bond and interest thereon, and in the
conduct of such investigation, the Assignee has not relied on any
representations of the Issuer; (iii) the Assignee understands the risks involved
in investing in the Bond and has the financial ability to accept such risk; (iv)
the Assignee understands that neither the Issuer, the undersigned, nor any other
person are required, by the terms of such Bond or by the terms of the Bond
Resolution referenced therein, to provide continuing disclosure with respect to
the Bond under Securities and Exchange Commission Rule 15c2-12; (v) the
subsequent transfer of the Bond by the Assignee shall also be subject to the
restrictions contained in the Bond Resolution and (vi) the Assignee agrees to
comply with the obligations of the “Purchaser” under the Bond Purchase Loan
Agreement referenced in the Bond, arising on and after the date of the
Assignment.


Upon such registration of transfer, you shall deliver, in exchange for the Bond
so surrendered, a new Bond registered in the name of the Assignee of the same
series, maturity, terms, and tenor and bearing a bond number one integral number
higher than the number of the Bond surrendered for transfer. Upon the issuance
of a new Bond certificate pursuant to the transfer or replacement of the Bond,
you are to enter on the Schedule of Advances and Payments appearing at the end
of such new Bond certificate, the date, type and amount of each advance and the
date and amount of each payment of principal and interest under the surrendered
Bond. The Bond so surrendered shall be canceled and destroyed by the Registrar
in accordance with Section 2.9 of the Bond Resolution at the time the
replacement Bond is registered in the name of the Assignee.






--------------------------------------------------------------------------------






This ___ day of December, 2012.


ASSIGNOR:


RB 66 PCE, LLC, a Delaware limited liability
company


By: _______________________(SEAL)
Name: David Canaday
Title: Senior Vice President












































































































[SIGNATURE PAGE TO BOND TRANSFER INSTRUCTIONS]


15063475v.1




--------------------------------------------------------------------------------






Dunwoody Development Authority
Taxable Revenue Bond
(RB 66 PCE, LLC Project), Series 2012


PURCHASER'S RECEIPT FOR BOND


The undersigned, as the Purchaser of the above referenced revenue bond (the
“Bond”), hereby acknowledges receipt of the Bond, being Bond No. R-2 in the
Maximum Principal Amount of $34,000,000.


Dated: December ____, 2012.


WELLS CORE REIT – 64 & 66
PERIMETER CENTER, LLC, a Delaware
limited liability company


By: Wells Core Office Income Operating
Partnership, L.P., a Delaware limited
partnership, its sole member


By: Wells Core Office Income
REIT, Inc., a Maryland
corporation, its sole general
partner


By:_____________________
Name:___________________
Title:____________________


[CORPORATE SEAL]


































15063475v.1




--------------------------------------------------------------------------------






Dunwoody Development Authority
Taxable Revenue Bond
(RB 66 PCE, LLC Project), Series 2012


DESIGNATION OF AUTHORIZED COMPANY REPRESENTATIVE


The undersigned, as successor lessee of the Project that is financed by the
abovereferenced Bond, hereby appoints the following person(s) to serve as its
“Authorized Company Representative(s)” pursuant to the Lease Agreement, dated as
of June 1, 2012, entered into in connection with the issuance of the Bond.


Name     Title     Signature
______________     ____________________________     ___________________________
______________     ____________________________     ___________________________




Dated: December __, 2012.


WELLS CORE REIT – 64 & 66
PERIMETER CENTER, LLC, a Delaware
limited liability company


By: Wells Core Office Income Operating
Partnership, L.P., a Delaware limited
partnership, its sole member


By: Wells Core Office Income
REIT, Inc., a Maryland
corporation, its sole general
partner


By:_________________________
Name:_______________________
Title:________________________


[CORPORATE SEAL]
























15063475v.1




--------------------------------------------------------------------------------






ASSIGNMENT


Assignment (Bond)


FOR VALUE RECEIVED, the undersigned hereby sells, assigns, and transfers unto


WELLS CORE REIT – 64 & 66 PERIMETER CENTER, LLC, a Delaware limited liability
company


Address: c/o Wells Core Office Income REIT, Inc., 6200 The Corners Parkway,
Suite 250,
Norcross, Georgia 30092;


Tax Identification or Social Security Number: 26-0500668


The within Bond and all rights thereunder, and does hereby irrevocably
constitute and appoint:


________________________attorney to transfer this Bond on the bond registration
books kept
for such purpose by the Issuer, with full power of substitution in the premises.


Dated: December ___, 2012


Name of Registered Holder: RB 66 PCE, LLC, a Delaware limited liability company


Signature of Registered Holder


RB 66 PCE, LLC, a Delaware limited liability company


By:____________________________
Name: David Canaday
Title: Senior Vice President




NOTICE: the name, as signed, to this assignment must correspond with the name as
it appears upon the face of the
within Bond in every particular, without any alteration or enlargement or change
whatever.






































15063475v.1




--------------------------------------------------------------------------------




































_____________________________________________________________________________________________
(Space above this line is for recording data)


After recording, please return to:    Cross Reference to DeKalb County Records:


Peter B. Ross, Esq.    (1) Limited Warranty Deed, recorded in Book 23087, Page
7;
DLA Piper    (2) Short Form Lease Agreement, recorded at Book 23086,
203 North LaSalle Street    Page 731; (3) Deed to Secure Debt, Assignment of
Rents and
Suite 1900    Leases and Security Agreement, recorded in Book 23086, Page
Chicago, Illinois 60601-1293    747; (4) Option Agreement, recorded in Book
23086, Page
737; and (5) Fixture filing recorded at Book 23086, Page 767.




ASSIGNMENT OF BOND, LEASE AND OTHER BOND DOCUMENTS


THIS ASSIGNMENT OF BOND, LEASE AND OTHER BOND DOCUMENTS (the “Assignment”),
dated as of December ____, 2012 (the “Effective Date”), is by and between RB 64
PCE, LLC, a Delaware limited liability company (the “Assignor”), and WELLS CORE
REIT – 64 & 66 PERIMETER CENTER, LLC, a Delaware limited liability company (the
“Assignee”), and is acknowledged and consented to by the DUNWOODY DEVELOPMENT
AUTHORITY(the “Issuer”), a development authority and public body corporate and
politic created and existing under the laws of the State of Georgia.


W I T N E S S E T H:


WHEREAS, pursuant to a bond resolution adopted by the Issuer on May 15, 2012
(the “Bond Resolution”), the Issuer issued its Dunwoody Development Authority
Taxable Revenue Bond (RB 64 PCE, LLC Project), Series 2012 (herein called the
“Bond”) in the maximum principal amount of $81,000,000 to finance a project in
DeKalb County, Georgia consisting of the acquisition of land, existing
improvements and improvements to be constructed thereon or therein, including,
without limitation, tenant improvements in conjunction with the leasing of such
improvements to third parties, building fixtures, and building equipment
installed and to be installed thereat (the “Project”); and


WHEREAS, the following documents were executed in connection with the issuance
of the Bond: (i) a Lease Agreement (the “Bond Lease”), dated as of June 1, 2012,
by and between the Issuer and the Assignor, and the related Short Form Lease
Agreement, dated as of June 1, 2012, which is recorded in at Deed Book 23086,
Page 731, DeKalb County, Georgia records (the “Records”); (ii) a Bond Purchase
Loan Agreement (the “Bond Purchase Loan Agreement”), dated as of June 1, 2012,
by and between the Issuer and the Assignor; (iii) an Option Agreement, dated as
of June 1, 2012, by and between the Issuer and the Assignor, which is recorded
in Deed Book 23086, Page 737 of the Records; (iv) a Memorandum of Understanding
(the “MOU”), dated as of June 1, 2012, by and between RB 66, PCE, LLC, a
Delaware limited




--------------------------------------------------------------------------------




liability company, the Assignor and the Issuer; and (v) a Deed to Secure Debt,
Assignment of Rents and Leases and Security Agreement, dated as of June 1, 2012,
by and from the Issuer to the Assignor, which is recorded in Deed Book 23086,
Page 747 of the Records, and the related fixture filing recorded in the Records
at Book 23086, Page 767, and financing statement No. 044201202013, recorded in
the Georgia Central Index (said documents (i) through (v) being referred to
herein collectively as the “Bond Documents”); and


WHEREAS, Assignor now desires to assign the Bond and Bond Documents to Assignee,
and Assignee desires to accept such assignment on the terms and conditions set
forth herein.


NOW, THEREFORE, for and in consideration of the mutual covenants contained
herein, the parties hereby agree as follows:


1.
Defined Terms. Capitalized terms not defined herein are defined in the Bond
Documents.



2.Assignment. Assignor hereby sells, delivers and assigns unto Assignee the Bond
and the Bond Documents and all of Assignor’s right, title and interest in, to
and arising under the Bond and the Bond Documents. Assignor hereby assigns,
fully and completely and not as collateral for debt, and Assignee hereby
assumes, all covenants, liabilities, obligations and rights necessary for the
performance of such covenants and obligations of Assignor under the Bond
Documents (including, but not limited to, indemnification of the Issuer)
accruing on or after the Effective Date. This Assignment shall be binding upon
and shall inure to the benefit of the parties hereto and their respective heirs,
successors and assigns. Assignor, Assignee and Issuer acknowledge that as a
result of the foregoing assignment of the Bond Lease, the Assignee is and will
be the lessee of the Project, and is a permitted transferee of the Bond.
Assignee is hereby authorized to file amendments to the fixture filing,
financing statement and any other of the Bond Document referenced above as may
be necessary to reflect this Assignment.


3.Issuer’s Consent and Recourse. As of the Effective Date hereof, the Issuer
shall look solely and exclusively to Assignee for the payment or performance of
the covenants, liabilities and obligations set forth in the Bond Documents
accruing on or after the Effective Date and shall have no recourse whatsoever
against Assignor with respect to such covenants, liabilities and obligations.
The Issuer acknowledges and consents to the foregoing assignment and agrees to
the assumption of all covenants, liabilities and obligations imposed on the
“Company” and the “Purchaser” under the Bond Documents as if Assignee had been
the original “Company” and “Purchaser” named in the Bond Documents and hereby
releases Assignor from such obligations and agreements arising on and after the
Effective Date. The Issuer also acknowledges that the Assignee shall also be the
“Bondholder,” “Holder,” “Custodian,” “Paying Agent,” and “Registrar” under the
Bond Documents as of the Effective Date hereof. The Issuer further acknowledges
that the Assignee is relying upon the Issuer’s representations in Landlord
Estoppel Certificate executed by the Issuer herewith and that such
representations serve as a material inducement for the Assignee to execute and
accept this Assignment and to assume the obligations of Assignee hereby created.
Assignee assumes no obligations for any losses, claims, lawsuits or damages of
any kind arising in connection with the operation of the Project prior to the
Effective Date or any violation of the Bond Documents or obligations incurred or
arising thereunder prior to the Effective Date.


4.Assignee’s Investment Confirmation. The Bond is being simultaneously assigned
herewith. The Assignee hereby confirms that: (i) the Assignee is acquiring the
Bond as an investment for its own account and not with a view to distribution or
resale; (ii) the Assignee understands the limited source of payment and the
limited security for the Bond and has conducted its own due diligence
investigation as to the Bond and sources of payment of the Bond and interest
thereon and in the conduct of such investigation, the Assignee




--------------------------------------------------------------------------------




has not relied on any representations of the Issuer specifically with respect to
the Bond; (iii) the Assignee understands the risks involved in investing in the
Bond and has the financial ability to accept such risk; (iv)
the Assignee understands that neither the Issuer, the Assignor, nor any other
Person are required, by the terms of the Bond or the Bond Resolution, to provide
continuing disclosure with respect to the Bond under Securities and Exchange
Commission Rule 15c2-12; (v) the subsequent transfer of the Bond by the Assignee
shall also be subject to the restrictions contained in Section 2.7 of the Bond
Resolution; and (vi) the Assignee agrees to comply with the obligations of the
“Purchaser” under the Bond Purchase Loan Agreement, arising on and after the
Effective Date hereof.


5.Amendments to Bond Documents. The Bond Documents are hereby amended: (i) to
substitute the Assignee for the Assignor as the “Company,” the “Purchaser,” as
applicable, and (ii) to provide that the Assignee’s address for notices is c/o
Wells Core Office Income REIT, Inc., 6200 The Corners Parkway, Suite 250,
Norcross, Georgia 30092, with a copy to DLA Piper, 203 North LaSalle Street,
Suite 1900, Chicago, Illinois 60601-1293, Attn: Peter B. Ross, Esq.


6.Issuance and Registration of Bond. Assignor shall surrender the original of
Bond No. R-1 to the Registrar for registration of transfer and shall cause a
replacement Bond No. R-2 to be issued and registered in the name of the
Assignee. The Assignor represents and warrants to the Issuer and Assignee that
the schedule of advances and payments attached to Bond R-1, which is to be
attached to Bond R-2, is correct and complete.


7.Counterparts. This Assignment may be executed in multiple counterparts, each
of which shall be deemed an original, and all of which shall constitute one and
the same agreement.


8.Transfer Instructions. Issuer hereby acknowledges and agrees that its receipt
and execution of this Assignment constitutes Assignor’s full compliance with
Assignor’s obligations pursuant to Section 9.1 of the Bond Lease. Assignor
hereby acknowledges that it has sole responsibility to provide the transfer
instructions required by Section 2.7(c) of the Bond Resolution.


9.Miscellaneous. This Assignment and the obligations of Assignor, Assignee and
the Issuer hereunder shall be binding upon and inure to the benefit of Assignor,
Assignee and the Issuer and their respective successors, assigns, heirs,
executors, administrators, and personal representatives, shall be governed by
and construed in accordance with the laws of the State of Georgia and may not be
modified or amended in any manner other than by a written agreement signed by
all parties hereto.


[SIGNATURES BEGIN ON FOLLOWING PAGE]


























15063475v.1




--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the undersigned acting by and through their duly authorized
officers have caused this instrument to be executed under seal as of the first
date above written.






ASSIGNOR:


Signed, sealed and delivered    RB 64 PCE, LLC, a Delaware limited liability
on December ____, 2012    company
in the presence of:


By:_______________________(SEAL)
_______________________________    Name: David Canaday
Unofficial Witness    Title: Senior Vice President




_______________________________
Notary Public


My Commission Expires:


_______________________________


[NOTARY SEAL]








[SIGNATURES CONTINUE ON FOLLOWING PAGE]






































[SIGNATURE PAGE TO ASSIGNMENT OF
BOND, LEASE AND OTHER BOND DOCUMENTS]
15063475v.1




--------------------------------------------------------------------------------








ASSIGNEE:


Signed, sealed and delivered    WELLS CORE REIT – 64 & 66
on December ____, 2012    PERIMETER CENTER, LLC, a Delaware
in the presence of:    limited liability company


By: Wells Core Office Income Operating
_______________________________    Partnership, L.P., a Delaware limited
Unofficial Witness    partnership, its sole member




_______________________________    By: Wells Core Office Income
Notary Public    REIT, Inc., a Maryland
corporation, its sole general partner
My Commission Expires:    


_______________________________    By: __________________________
Name: ________________________
[NOTARY SEAL]    Title: _________________________




[CORPORATE SEAL]


[signatures continue on following page]










































[SIGNATURE PAGE TO ASSIGNMENT OF
BOND, LEASE AND OTHER BOND DOCUMENTS]
15063475v.1




--------------------------------------------------------------------------------






ISSUER’S ACKNOWLEDGEMENT, CONSENT AND RELEASE


The undersigned acknowledges and consents to the foregoing, including the
foregoing assignment of and amendments to the Bond Documents, and agrees to the
assumption of all obligations of Assignor under the Bond Documents by Assignee,
and hereby releases Assignor from its obligations under such Bond Documents
accruing on and after the Effective Date.


Signed, sealed and delivered on
December ____, 2012,
in the presence of:     DUNWOODY DEVELOPMENT AUTHORITY




___________________________    By:______________________________________
Unofficial Witness     Chairman


ATTEST:
___________________________
Notary Public
___________________________________________
My Commission Expires:     Secretary


[SEAL]


[NOTARY SEAL]












































[SIGNATURE PAGE TO ASSIGNMENT OF
BOND, LEASE AND OTHER BOND DOCUMENTS]
15063475v.1




--------------------------------------------------------------------------------






EXHIBIT A


DESCRIPTION OF THE PROJECT


Parcel 4
Part 2 – Building 64 (formerly known as Building 64-A & Parking Deck)


All that tract or parcel of land lying and being in Land Lot 347 of the 18th
District of DeKalb County, Georgia, being known as Building 64-A Perimeter
Center East, and being more particularly described as follows:


To find the true point of Beginning: Commence at a 5/8" reinforcing bar at the
intersection of the northerly right-of-way line of Interstate Highway 285 (300'
public right-of-way) with the easterly line of Land Lot 347 (being the westerly
line of Land Lot 346), and being the southeasterly corner of property now or
formerly owned by Perimeter Center Investments, now or formerly known as
Building 56 Perimeter Center East (hereinafter called "Building 56 Tract");
thence proceed along said northerly right-of-way of Interstate Highway 285 along
a curve to the left having a radius of 5879.58 feet and an arc length of 379.24
feet, being subtended by a chord of South 83 degrees 46 minutes 36 seconds West
for a distance of 379.17 feet to a capped rebar set at the southwesterly corner
of said Building 56 Tract, said point being the point of Beginning; the point of
Beginning thus established, thence continue along said northerly right-of-way of
Interstate Highway 285 along a curve to the left having a radius of 5879.58 feet
and an arc length of 658.30 feet, being subtended by a chord of South 78 degrees
43 minutes 16 seconds West for a distance of 657.96 feet to a capped rebar set
at the southeasterly corner of property now or formerly known as Building 64
Perimeter Center East (hereinafter called "Building 64 Tract"); thence depart
said northerly right-of-way of Interstate Highway 285 and proceed along the
easterly line of said Building 64 Tract North 25 degrees 07 minutes 30 seconds
East for a distance of 218.53 feet to a capped rebar set; thence continue along
said easterly line of Building 64 Tract North 00 degree 33 minutes 00 seconds
West for a distance of 260.70 feet to a capped rebar set at the southerly
right-of-way of Perimeter Center East (a dedicated road of variable width public
right-of-way); thence proceed along the southerly and southeasterly right-of-way
of said Perimeter Center East along a curve to the left having a radius of
253.45 feet and an arc length of 118.73 feet, being subtended by a chord of
North 89 degrees 18 minutes 19 seconds East for a distance of 117.65 feet to a
capped rebar set; thence continue along said southeasterly right-of-way of
Perimeter Center East North 75 degrees 53 minutes 04 seconds East for a distance
of 264.99 feet to a capped rebar set; thence continue along said southeasterly
right-ofway of Perimeter Center East along a curve to the left having a radius
of 381.16 feet and an arc length of 178.06 feet, being subtended by a chord of
North 62 degrees 30 minutes 04 seconds East for a distance of 176.45 feet to a
"P.K." nail found in a concrete sidewalk at the northwesterly corner of
aforementioned Building 56 Tract; thence depart said southeasterly right-of-way
of Perimeter Center East and proceed along the westerly line of said Building 56
Tract South 04 degrees 28 minutes 04 seconds West for a distance of 112.35 feet
to a capped rebar set; thence continue along said westerly line of Building 56
Tract South 06 degrees 34 minutes 47 seconds East for a distance of 154.49 feet
to a 1/2" rebar found; thence continue along said westerly line of Building 56
Tract South 04 degrees 05 minutes 41 seconds West for a distance of 47.54 feet
to a 1/2" rebar found; thence continue along said westerly line of Building 56
Tract South 06 degrees 20 minutes 16 seconds East for a distance of 165.49 feet
to the Point of Beginning; said property contains 5.4042 acres or 235,405 square
feet, as per survey by James M. McNeely, Georgia Registered Land Surveyor #2301,
dated January 18, 2007, last revised January 30, 2007.










--------------------------------------------------------------------------------




TOGETHER WITH, as appurtenances to the title to the hereinabove described
property hereinafter referred to as the "Building 56 Site"), the following
easements:


(a)
Easement Grant and Agreement by and between Taylor & Mathis Enterprises, a
Georgia general partnership comprised of Charles McKenzie, T. Harvey Mathis,
Graydon B. Leake, Jr., James D. Fluker, Jr., and E.H. Avery, and Metropolitan
Life Insurance Company, a New York corporation, and Centennial Equities
Corporation, a New York corporation d/b/a a joint venture under the name of
Perimeter Center Associates; The First National Bank of Atlanta; Metropolitan
Life Insurance Company; Metropolitan Life Insurance Company, and Centennial
Equities Corporation; and The Ohio National Life Insurance Company, an Ohio
corporation, and The Citizens and Southern National Bank, as Trustee for The
Citizens and Southern Bank Income Fund, dated November 24, 1976, filed for
record November 24, 1976 at 4:30 p.m., recorded in Deed Book 3591, Page 525,
Records of DeKalb County, Georgia.



(b)
Grant of Easements by and among Metropolitan Life Insurance Company, a New York
corporation, and Taylor & Mathis Enterprises, L.P., a Georgia limited
partnership, and Beacon Properties, L.P., a Delaware limited partnership, dated
February 15, 1996, filed for record February 20, 1996 at 11:27 a.m., recorded in
Deed Book 8871, Page 181, aforesaid Records; as amended by that certain First
Amendment to Grant of Easements by and among Metropolitan Life Insurance
Company, a New York corporation, Taylor & Mathis Enterprises, L.P., a Georgia
limited partnership and Beacon Properties, L.P., a Delaware limited partnership,
dated March 7, 1997, filed for record July 3, 1997 at 2:13 p.m., recorded in
Deed Book 9510, Page 723, aforesaid Records.

















































































15063475v.1




--------------------------------------------------------------------------------






Dunwoody Development Authority
Taxable Revenue Bond
(RB 64 PCE, LLC Project), Series 2012


BOND TRANSFER INSTRUCTIONS


To: RB 64 PCE, LLC, as Registrar


You are hereby instructed to transfer the above-captioned Bond (the “Bond”),
upon the surrender and presentation of such Bond at your principal office, duly
endorsed for transfer or accompanied by an assignment duly executed by the
undersigned registered owner or the registered owner’s attorney duly authorized
in writing, in such form as shall be satisfactory to you, as Registrar, to WELLS
CORE REIT – 64 & 66 PERIMETER CENTER, LLC, a Delaware limited liability company
(the “Assignee”), the address of which is c/o Wells Core Office Income REIT,
Inc., 6200 The Corners Parkway, Suite 250, Norcross, Georgia 30092, and the
federal E.I.N. of which is 26-0500668.


The Assignee is also to be the assignee of the Lease and other Bond Documents
referenced in the Bond, and thus will become the Company and a permitted
transferee of the Bond. In the Assignment of Bond, Lease and Other Bond
Documents (the “Assignment”) between RB 64 PCE, LLC (the “Assignor”), and the
Assignee, and acknowledged by the Dunwoody Development Authority (the “Issuer”),
the Assignee has represented that: (i) the Assignee is acquiring the Bond as an
investment for its own account and not with a view to distribution or resale;
(ii) the Assignee understands the limited source of payment and the limited
security for the Bond and has conducted its own due diligence investigation as
to the Bond and sources of payment of the Bond and interest thereon, and in the
conduct of such investigation, the Assignee has not relied on any
representations of the Issuer; (iii) the Assignee understands the risks involved
in investing in the Bond and has the financial ability to accept such risk; (iv)
the Assignee understands that neither the Issuer, the undersigned, nor any other
person are required, by the terms of such Bond or by the terms of the Bond
Resolution referenced therein, to provide continuing disclosure with respect to
the Bond under Securities and Exchange Commission Rule 15c2-12; (v) the
subsequent transfer of the Bond by the Assignee shall also be subject to the
restrictions contained in the Bond Resolution and (vi) the Assignee agrees to
comply with the obligations of the “Purchaser” under the Bond Purchase Loan
Agreement referenced in the Bond, arising on and after the date of the
Assignment.


Upon such registration of transfer, you shall deliver, in exchange for the Bond
so surrendered, a new Bond registered in the name of the Assignee of the same
series, maturity, terms, and tenor and bearing a bond number one integral number
higher than the number of the Bond surrendered for transfer. Upon the issuance
of a new Bond certificate pursuant to the transfer or replacement of the Bond,
you are to enter on the Schedule of Advances and Payments appearing at the end
of such new Bond certificate, the date, type and amount of each advance and the
date and amount of each payment of principal and interest under the surrendered
Bond. The Bond so surrendered shall be canceled and destroyed by the Registrar
in accordance with Section 2.9 of the Bond Resolution at the time the
replacement Bond is registered in the name of the Assignee.












15063475v.1




--------------------------------------------------------------------------------






This ___ day of December, 2012.


ASSIGNOR:


RB 64 PCE, LLC, a Delaware limited liability
company


By: _______________________(SEAL)
Name: David Canaday
Title: Senior Vice President










































































[SIGNATURE PAGE TO BOND TRANSFER INSTRUCTIONS]
15063475v.1




--------------------------------------------------------------------------------






Dunwoody Development Authority
Taxable Revenue Bond
(RB 64 PCE, LLC Project), Series 2012


PURCHASER'S RECEIPT FOR BOND


The undersigned, as the Purchaser of the above referenced revenue bond (the
“Bond”), hereby acknowledges receipt of the Bond, being Bond No. R-2 in the
Maximum Principal Amount of $81,000,000.


Dated: December ____, 2012.


WELLS CORE REIT – 64 & 66
PERIMETER CENTER, LLC, a Delaware
limited liability company




By: Wells Core Office Income Operating
Partnership, L.P., a Delaware limited
partnership, its sole member


By: Wells Core Office Income
REIT, Inc., a Maryland
corporation, its sole general
partner




By:_____________________
Name:___________________
Title:____________________


[CORPORATE SEAL]
































15063475v.1




--------------------------------------------------------------------------------






Dunwoody Development Authority
Taxable Revenue Bond
(RB 64 PCE, LLC Project), Series 2012


DESIGNATION OF AUTHORIZED COMPANY REPRESENTATIVE


The undersigned, as successor lessee of the Project that is financed by the
abovereferenced Bond, hereby appoints the following person(s) to serve as its
“Authorized Company Representative(s)” pursuant to the Lease Agreement, dated as
of June 1, 2012, entered into in connection with the issuance of the Bond.


Name     Title     Signature
______________     ____________________________     ___________________________
______________     ____________________________     ___________________________




Dated: December __, 2012.


WELLS CORE REIT – 64 & 66
PERIMETER CENTER, LLC, a Delaware
limited liability company




By: Wells Core Office Income Operating
Partnership, L.P., a Delaware limited
partnership, its sole member


By: Wells Core Office Income
REIT, Inc., a Maryland
corporation, its sole general
partner


By:_____________________
Name:___________________
Title:____________________


[CORPORATE SEAL]






















15063475v.1




--------------------------------------------------------------------------------






ASSIGNMENT


Assignment (Bond)


FOR VALUE RECEIVED, the undersigned hereby sells, assigns, and transfers unto


WELLS CORE REIT – 64 & 66 PERIMETER CENTER, LLC, a Delaware limited liability
company


Address: c/o Wells Core Office Income REIT, Inc., 6200 The Corners Parkway,
Suite 250,
Norcross, Georgia 30092;


Tax Identification or Social Security Number: 26-0500668


The within Bond and all rights thereunder, and does hereby irrevocably
constitute and appoint:


_______________________attorney to transfer this Bond on the bond registration
books kept
for such purpose by the Issuer, with full power of substitution in the premises.


Dated: December ___, 2012


Name of Registered Holder: RB 64 PCE, LLC, a Delaware limited liability company


Signature of Registered Holder


RB 64 PCE, LLC, a Delaware limited liability company




By: ___________________________________
Name: David Canaday
Title: Senior Vice President




NOTICE: the name, as signed, to this assignment must correspond with the name as
it appears upon the face of the
within Bond in every particular, without any alteration or enlargement or change
whatever


































15063475v.1




--------------------------------------------------------------------------------






EXHIBIT “M-1”


LIST OF BOND DOCUMENTS


RB 64 PCE, LLC Project Bond Documents:
1. Lease Agreement dated as of June 1, 2012
2. Side Letter Agreement regarding DeKalb County Board of Tax Assessors, dated
as of June 15, 2012
3. Short Form Lease Agreement dated as of June 1, 2012
4. Memorandum of Understanding dated as of June 1, 2012
5. Bond Purchase Loan Agreement dated as of June 1, 2012
6. Option Agreement dated as of June 1, 2012
7. Dunwoody Development Authority Taxable Revenue Bond (RB 64 PCE, LLC Project),
Series 2012, dated June 15, 2012
8. Deed to Secure Debt, Assignment of Leases and Rents and Security Agreement
dated as of June 1, 2012
9. UCC Financing Statement and Fixture Filing
10. Validation Order dated as of June 11, 2012
 
RB 66 PCE, LLC Project Bond Documents:
1. Lease Agreement dated as of June 1, 2012
2. Side Letter Agreement regarding DeKalb County Board of Tax Assessors, dated
as of June 15, 2012
3. Short Form Lease Agreement dated as of June 1, 2012
4. Memorandum of Understanding dated as of June 1, 2012
5. Bond Purchase Loan Agreement dated as of June 1, 2012
6. Option Agreement dated as of June 1, 2012
7. Dunwoody Development Authority Taxable Revenue Bond (RB 66 PCE, LLC Project),
Series 2012, dated June 15, 2012
8. Deed to Secure Debt, Assignment of Leases and Rents and Security Agreement
dated as of June 1, 2012
9. UCC Financing Statement and Fixture Filing
10. Validation Order dated as of June 11, 2012

















































--------------------------------------------------------------------------------






EXHIBIT “N”


Assignment (Bond)


FOR VALUE RECEIVED, the undersigned hereby sells, assigns, and transfers unto


(print or typewrite name)


Address:
_______________________________________________________________________________________________


(please print or typewrite address including postal zip code of assignee)


Tax Identification or Social Security Number:
________________________________________________________________


The within Bond and all rights thereunder, and does hereby irrevocably
constitute and appoint:


____________________________    attorney to transfer this Bond on the bond
registration books kept for such purpose by the Issuer, with full power of
substitution in the premises.


Dated:


 


 
Name of Registered Holder:
 
   
(Type or print)
 
 
 
  
Signature of Registered Holder
 
 
 
NOTICE: the name, as assigned, to this assignment must correspond with the name
as it appears upon the face of the within Bond in every particular, without any
alteration or enlargement or change whatever.






















--------------------------------------------------------------------------------






EXHIBIT “O”


Bond Estoppel Certificate




LANDLORD ESTOPPEL CERTIFICATE


The DUNWOODY DEVELOPMENT AUTHORITY, a public body corporate and politic created
and existing under the laws of the State of Georgia (“Issuer”), pursuant to a
bond resolution adopted by the Issuer on May 15, 2012 (the “Bond Resolution”),
issued its Taxable Revenue Bond (RB 64 PCE, LLC Project), Series 2012 (herein
called the “Bond”) in the maximum principal amount of $81,000,000 to RB 64 PCE,
LLC (“Holder”), to finance a capital project in Dunwoody, DeKalb County,
Georgia, consisting of improvements, building fixtures and building equipment
located on that certain real property more particularly described on Exhibit “A”
attached hereto (the “Project”).


In connection with the issuance of the Bond, the following documents were
executed: (i) a Lease Agreement (the “Bond Lease”), dated as of June 1, 2012, by
and between the Issuer, as “Landlord” and Holder, as “Tenant”, and the related
Short Form Lease Agreement, dated as of June 1, 2012, which is recorded in at
Book 23086, Page 731, DeKalb County, Georgia records (the “Records”); (ii) a
Bond Purchase Loan Agreement (the “Bond Purchase Loan Agreement”), dated as of
June 1, 2012, by and between Issuer and Holder; (iii) an Option Agreement, dated
as of June 1, 2012, by and between Issuer and Holder, which is recorded in Deed
Book 23086, Page 737 of the Records; (iv) a Memorandum of Understanding (the
“MOU”), dated as of June 1, 2012, by and between Holder, RB 66 PCE, LLC and
Issuer; and (v) a Deed to Secure Debt, Assignment of Rents and Leases and
Security Agreement, dated as of June 1, 2012, by and from Issuer to Holder,
which is recorded in Deed Book 23086, Page 747 of the Records, and the related
fixture filing recorded in the Records at Book 23086, Page 767, and financing
statement No. 044201202013, recorded in the Georgia Central Index (said
documents (i) through (v) being referred to herein collectively as the “Bond
Documents”).


With respect to the Bond Documents, Issuer hereby certifies as follows:


1.The Bond Documents have not been modified, amended or supplemented, and, to
the knowledge of the undersigned, the interest of Holder with respect thereto
has not been assigned, encumbered or otherwise transferred. A true, correct and
complete copy of the Bond Lease is attached hereto as Exhibit “B”.


None, except as follows: Letter Modification of Bond Lease dated June 15, 2012
(a copy of which is attached hereto as Exhibit “B-1”).


2.The Bond Documents are in full force and effect and, to the knowledge of the
undersigned, free from any default by either party.


3.The term of the Bond Lease commenced on June 15, 2012 and expires at 11:59
p.m. on April 1, 2016. There are three renewal terms, ending on April 1, 2020,
April 1, 2024 and April 1, 2027, respectively, which are deemed to be exercised
automatically unless the Holder provides notice in accordance with the
provisions of the Bond Lease. The Bond was issued to Holder on June 15, 2012,
and has a maturity date of April 1, 2027.






--------------------------------------------------------------------------------




4.The rent due under the Lease is a sum equal to the amount payable as debt
service on the Bond (a copy of which is attached hereto as Exhibit “C”) and is
due on each date on which the debt service on the Bond is due.


5.According to the performance report submitted by the Holder to the Issuer on
December 14, 2012, all Investment Goals and Leasing Goals (each as defined in
the MOU) for the Project required in accordance with the MOU and set forth more
specifically in Goals Tables A and B therein have been attained. All Performance
Reports (as defined in the MOU) required by the MOU and other Bond Documents
have been submitted by the Holder and accepted by the Issuer. Having
conclusively met all Investment Goals and Leasing Goals set forth in the MOU,
the Holder has satisfied any and all requirements to provide Performance Reports
to the Issuer and no additional Performance Reports are required of Holder or
any of its assignees or successors in interest under said Bond Documents during
the remaining term of the Bond and Bond Lease.


6.Having satisfied the Investment Goals and Leasing Goals, the Holder has not
been and shall not be subject to making any Tax Recovery Payments for the
remaining term of the Bond and Bond Lease.


7.Holder has no purchase options or rights of first refusal with respect to
renting additional property or acquiring any additional interest in the Project
except as follows:


None, except as follows:     Option to purchase as provided in the Option
Agreement.


8.The MOU is in full force and effect and, to the knowledge of the undersigned,
free from any default by any of the parties.


Landlord acknowledges that WELLS CORE REIT – 64 & 66 PERIMETER CENTER, LLC will
be relying on this estoppel in connection with the assignment of all of Holder’s
rights, interests and obligations under the Bond Documents.


ISSUER:


Date: ____________, ____    DUNWOODY DEVELOPMENT
AUTHORITY




By:_________________________________
Name: ___________________________
Title: ____________________________
ATTEST:




_____________________________________
Secretary


[SEAL]




--------------------------------------------------------------------------------






Exhibit A


Description of the Land


Parcel 4
Part 2 – Building 64 (formerly known as Building 64-A & Parking Deck)


All that tract or parcel of land lying and being in Land Lot 347 of the 18th
District of DeKalb County, Georgia, being known as Building 64-A Perimeter
Center East, and being more particularly described as follows:


To find the true point of Beginning: Commence at a 5/8" reinforcing bar at the
intersection of the northerly right-of-way line of Interstate Highway 285 (300'
public right-of-way) with the easterly line of Land Lot 347 (being the westerly
line of Land Lot 346), and being the southeasterly corner of property now or
formerly owned by Perimeter Center Investments, now or formerly known as
Building 56 Perimeter Center East (hereinafter called "Building 56 Tract");
thence proceed along said northerly right-of-way of Interstate Highway 285 along
a curve to the left having a radius of 5879.58 feet and an arc length of 379.24
feet, being subtended by a chord of South 83 degrees 46 minutes 36 seconds West
for a distance of 379.17 feet to a capped rebar set at the southwesterly corner
of said Building 56 Tract, said point being the point of Beginning; the point of
Beginning thus established, thence continue along said northerly right-of-way of
Interstate Highway 285 along a curve to the left having a radius of 5879.58 feet
and an arc length of 658.30 feet, being subtended by a chord of South 78 degrees
43 minutes 16 seconds West for a distance of 657.96 feet to a capped rebar set
at the southeasterly corner of property now or formerly known as Building 64
Perimeter Center East (hereinafter called "Building 64 Tract"); thence depart
said northerly right-of-way of Interstate Highway 285 and proceed along the
easterly line of said Building 64 Tract North 25 degrees 07 minutes 30 seconds
East for a distance of 218.53 feet to a capped rebar set; thence continue along
said easterly line of Building 64 Tract North 00 degree 33 minutes 00 seconds
West for a distance of 260.70 feet to a capped rebar set at the southerly
right-of-way of Perimeter Center East (a dedicated road of variable width public
right-of-way); thence proceed along the southerly and southeasterly right-of-way
of said Perimeter Center East along a curve to the left having a radius of
253.45 feet and an arc length of 118.73 feet, being subtended by a chord of
North 89 degrees 18 minutes 19 seconds East for a distance of 117.65 feet to a
capped rebar set; thence continue along said southeasterly right-of-way of
Perimeter Center East North 75 degrees 53 minutes 04 seconds East for a distance
of 264.99 feet to a capped rebar set; thence continue along said southeasterly
right-of-way of Perimeter Center East along a curve to the left having a radius
of 381.16 feet and an arc length of 178.06 feet, being subtended by a chord of
North 62 degrees 30 minutes 04 seconds East for a distance of 176.45 feet to a
"P.K." nail found in a concrete sidewalk at the northwesterly corner of
aforementioned Building 56 Tract; thence depart said southeasterly right-of-way
of Perimeter Center East and proceed along the westerly line of said Building 56
Tract South 04 degrees 28 minutes 04 seconds West for a distance of 112.35 feet
to a capped rebar set; thence continue along said westerly line of Building 56
Tract South 06 degrees 34 minutes 47 seconds East for a distance of 154.49 feet
to a 1/2" rebar found; thence continue along said westerly line of Building 56
Tract South 04 degrees 05 minutes 41 seconds West for a distance of 47.54 feet
to a 1/2" rebar found; thence continue along said westerly line of Building 56
Tract South 06 degrees 20 minutes 16 seconds East for a distance of 165.49 feet
to the Point of Beginning; said property contains 5.4042 acres or 235,405 square
feet, as per survey by James M. McNeely, Georgia Registered Land Surveyor #2301,
dated January 18, 2007, last revised January 30, 2007.










--------------------------------------------------------------------------------




TOGETHER WITH, as appurtenances to the title to the hereinabove described
property hereinafter referred to as the "Building 56 Site"), the following
easements:


(a)
Easement Grant and Agreement by and between Taylor & Mathis Enterprises, a
Georgia general partnership comprised of Charles McKenzie, T. Harvey Mathis,
Graydon B. Leake, Jr., James D. Fluker, Jr., and E.H. Avery, and Metropolitan
Life Insurance Company, a New York corporation, and Centennial Equities
Corporation, a New York corporation d/b/a a joint venture under the name of
Perimeter Center Associates; The First National Bank of Atlanta; Metropolitan
Life Insurance Company; Metropolitan Life Insurance Company, and Centennial
Equities Corporation; and The Ohio National Life Insurance Company, an Ohio
corporation, and The Citizens and Southern National Bank, as Trustee for The
Citizens and Southern Bank Income Fund, dated November 24, 1976, filed for
record November 24, 1976 at 4:30 p.m., recorded in Deed Book 3591, Page 525,
Records of DeKalb County, Georgia.



(b)
Grant of Easements by and among Metropolitan Life Insurance Company, a New York
corporation, and Taylor & Mathis Enterprises, L.P., a Georgia limited
partnership, and Beacon Properties, L.P., a Delaware limited partnership, dated
February 15, 1996, filed for record February 20, 1996 at 11:27 a.m., recorded in
Deed Book 8871, Page 181, aforesaid Records; as amended by that certain First
Amendment to Grant of Easements by and among Metropolitan Life Insurance
Company, a New York corporation, Taylor & Mathis Enterprises, L.P., a Georgia
limited partnership and Beacon Properties, L.P., a Delaware limited partnership,
dated March 7, 1997, filed for record July 3, 1997 at 2:13 p.m., recorded in
Deed Book 9510, Page 723, aforesaid Records.





--------------------------------------------------------------------------------






Exhibit B


The Bond Lease


[incorporated at Exhibit 10.15 to this Annual Report on Form 10-K]




--------------------------------------------------------------------------------






Exhibit B-1


Letter Modification of Bond Lease


[attached]




--------------------------------------------------------------------------------






Exhibit C


The Bond


[incorporated at Exhibit 10.16 to this Annual Report on Form 10-K]






--------------------------------------------------------------------------------






LANDLORD ESTOPPEL CERTIFICATE


The DUNWOODY DEVELOPMENT AUTHORITY, a public body corporate and politic created
and existing under the laws of the State of Georgia (“Issuer”), pursuant to a
bond resolution adopted by the Issuer on May 15, 2012 (the “Bond Resolution”),
issued its Taxable Revenue Bond (RB 66 PCE, LLC Project), Series 2012 (herein
called the “Bond”) in the maximum principal amount of $34,000,000 to RB 66 PCE,
LLC (“Holder”), to finance a capital project in Dunwoody, DeKalb County,
Georgia, consisting of improvements, building fixtures and building equipment
located on that certain real property more particularly described on Exhibit “A”
attached hereto (the “Project”).


In connection with the issuance of the Bond, the following documents were
executed: (i) a Lease Agreement (the “Bond Lease”), dated as of June 1, 2012, by
and between the Issuer, as “Landlord” and Holder, as “Tenant”, and the related
Short Form Lease Agreement, dated as of June 1, 2012, which is recorded in at
Book 23086, Page 779, DeKalb County, Georgia records (the “Records”); (ii) a
Bond Purchase Loan Agreement (the “Bond Purchase Loan Agreement”), dated as of
June 1, 2012, by and between Issuer and Holder; (iii) an Option Agreement, dated
as of June 1, 2012, by and between Issuer and Holder, which is recorded in Deed
Book 23086, Page 785 of the Records; (iv) a Memorandum of Understanding (the
“MOU”), dated as of June 1, 2012, by and between Holder, RB 66 PCE, LLC and
Issuer; and (v) a Deed to Secure Debt, Assignment of Rents and Leases and
Security Agreement, dated as of June 1, 2012, by and from Issuer to Holder,
which is recorded in Deed Book 23086, Page 795 of the Records, and the related
fixture filing recorded in the Records at Book 23087, Page 1, and financing
statement No. 044201202014, recorded in the Georgia Central Index (said
documents (i) through (v) being referred to herein collectively as the “Bond
Documents”).


With respect to the Bond Documents, Issuer hereby certifies as follows:


1.The Bond Documents have not been modified, amended or supplemented, and, to
the knowledge of the undersigned, the interest of Holder with respect thereto
has not been assigned, encumbered or otherwise transferred. A true, correct and
complete copy of the Bond Lease is attached hereto as Exhibit “B”.


None, except as follows: Letter Modification of Bond Lease dated June 15, 2012
(a copy of which is attached hereto as Exhibit “B-1”).


2.The Bond Documents are in full force and effect and, to the knowledge of the
undersigned, free from any default by either party.


3.The term of the Bond Lease commenced on June 15, 2012 and expires at 11:59
p.m. on April 1, 2016. There are three renewal terms, ending on April 1, 2020,
April 1, 2024 and April 1, 2027, respectively, which are deemed to be exercised
automatically unless the Holder provides notice in accordance with the
provisions of the Bond Lease. The Bond was issued to Holder on June 15, 2012,
and has a maturity date of April 1, 2027.


4.The rent due under the Lease is a sum equal to the amount payable as debt
service on the Bond (a copy of which is attached hereto as Exhibit “C”) and is
due on each date on which the debt service on the Bond is due.






--------------------------------------------------------------------------------




5.According to the performance report submitted by the Holder to the Issuer on
December 14, 2012, all Investment Goals and Leasing Goals (each as defined in
the MOU) for the Project required in accordance with the MOU and set forth more
specifically in Goals Tables A and B therein have been attained. All Performance
Reports (as defined in the MOU) required by the MOU and other Bond Documents
have been submitted by the Holder and accepted by the Issuer. Having
conclusively met all Investment Goals and Leasing Goals set forth in the MOU,
the Holder has satisfied any and all requirements to provide Performance Reports
to the Issuer and no additional Performance Reports are required of Holder or
any of its assignees or successors in interest under said Bond Documents during
the remaining term of the Bond and Bond Lease.


6.Having satisfied the Investment Goals and Leasing Goals, the Holder has not
been and shall not be subject to making any Tax Recovery Payments for the
remaining term of the Bond and Bond Lease.


7.Holder has no purchase options or rights of first refusal with respect to
renting additional property or acquiring any additional interest in the Project
except as follows:


None, except as follows:     Option to purchase as provided in the Option
Agreement.


8.The MOU is in full force and effect and, to the knowledge of the undersigned,
free from any default by any of the parties.


Landlord acknowledges that WELLS CORE REIT – 64 & 66 PERIMETER CENTER, LLC will
be relying on this estoppel in connection with the assignment of all of Holder’s
rights, interests and obligations under the Bond Documents.


ISSUER:


Date: ____________, ____    DUNWOODY DEVELOPMENT
AUTHORITY




By:_________________________________
Name: ___________________________
Title: ____________________________
ATTEST:




_____________________________________
Secretary


[SEAL]








--------------------------------------------------------------------------------






Exhibit A


Description of the Land


Parcel 4
Part 1 – Building 66 (formerly known as Building 64)


All that tract or parcel of land lying and being in Land Lot 347 of the 18th
District of DeKalb County, Georgia, being known as Building 64 Perimeter Center
East, and being more particularly described as follows:


To find the true point of Beginning; commence at a 5/8" rebar found at the
intersection of the northerly right-of-way line of Interstate Highway 285 (300'
limited access public right-of-way) with the easterly line of Land Lot 347
(being the westerly line of Land Lot 346), and being the southeasterly corner of
property now or formerly owned by Perimeter Center Investments, now or formerly
known as Building 56 Perimeter Center East (hereinafter called "Building 56
Tract"); thence proceed along said northerly right-of-way of Interstate Highway
285 along a curve to the left having a radius of 5879.58 feet and an arc length
of 379.24 feet, being subtended by a chord of South 83 degrees 46 minutes 36
seconds West for a distance of 379.17 feet to a 5/8" rebar found at the
southwesterly corner of said Building 56 Tract, being also the southeasterly
corner of property now or formerly known as Building 64-A Perimeter Center East
(hereinafter called "Building 64-A Tract"); thence continue along said northerly
right-of-way of Interstate Highway 285 along a curve to the left having a radius
of 5879.58 feet and an arc length of 658.30 feet, being subtended by a chord of
South 78 degrees 43 minutes 16 seconds West for a distance of 657.96 feet to a
capped rebar set at the southwesterly corner of said Building 64-A Tract, said
point being the point of Beginning: the point of Beginning thus established,
continue along said northerly right-of-way of Interstate Highway 285 along a
curve to the left having a radius of 5879.58 feet and an arc length of 594.09
feet, being subtended by a chord of South 72 degrees 37 minutes 09 seconds West
for a distance of 593.84 feet to a concrete right-of-way monument found; thence
continue along said northerly right-of-way of Interstate Highway 285 South 69
degrees 43 minutes 17 seconds West 16.91 feet to a 1/2" iron pipe found at the
Southeast corner of property now or formerly owned by Hines Atlanta Limited and
now or formerly known as the Ravinia (hereinafter called "Ravinia Tract");
thence departing from said northerly right-of-way of Interstate Highway 285 and
proceed along the easterly line of said Ravinia Tract North 00 degree 41 minutes
30 seconds East for a distance of 1056.00 feet to a 1/2" pinch top pipe found at
the southwesterly corner of property now or formerly owned by Metropolitan Life
Insurance, et al., now or formerly known as Building 70 & 72 Perimeter Center
East (hereinafter called Building 70 Tract); thence continue along the southerly
line of said Building 70 Tract South 89 degrees 14 minutes 35 seconds East for a
distance of 128.21 feet to a 1/2" rebar found; thence continue along said
southerly line of Building 70 Tract South 52 degrees 22 minutes 22 seconds East
for a distance of 209.74 feet to a capped rebar set; thence continue along said
southerly line of Building 70 Tract North 75 degrees 41 minutes 30 seconds East
for a distance of 131.50 feet to a capped rebar set; thence continue along said
southerly line of Building 70 Tract South 79 degrees 48 minutes 30 seconds East
for a distance of 39.38 feet to a capped rebar set at the westerly right-of-way
line of Perimeter Center East (variable width public right-of-way); thence
proceed along the westerly right-of-way line of Perimeter Center East South 04
degrees 08
minutes 30 seconds West 37.24 feet to a capped rebar set; thence proceed along
the westerly right-of-way of said Perimeter Center East along a curve to the
left having a radius of 260.36 feet and an arc length of 369.96 feet, being
subtended by a chord of South 36 degrees 34 minutes 00 seconds East for a
distance of 339.61 feet to a capped rebar set at the northwesterly corner of
aforementioned Building 64-A Tract; thence depart said southerly right-of-way of
Perimeter Center East and proceed along the westerly line of said Building 64-A
Tract South 00 degree 33 minutes 00 seconds East for a distance of 260.70 feet
to a capped




--------------------------------------------------------------------------------




rebar set; thence continue along said westerly line of Building 64-A Tract South
25 degrees 07 minutes 30 seconds West for a distance of 218.53 feet to the point
of Beginning; said property contains 11.9918 acres or 522,364 square feet, as
per survey by James M. McNeely, Georgia Registered Land Surveyor #2301, dated
January 18, 2007, last revised January 30, 2007.


TOGETHER WITH non-exclusive easements granted to the benefit of the above
property by that certain Grant of Easements by and among Metropolitan Life
Insurance Company, a New York corporation, and Taylor & Mathis Enterprises,
L.P., a Georgia limited partnership, and Beacon Properties, L.P., a Delaware
limited partnership, dated February 15, 1996, filed for record February 20, 1996
at 11:27 a.m., recorded in Deed Book 8871, Page 181, Records of DeKalb County,
Georgia; as amended by that certain First Amendment to Grant of Easements by and
among Metropolitan Life Insurance Company, a New York corporation, Taylor &
Mathis Enterprises, L.P., a Georgia limited partnership and Beacon Properties,
L.P., a Delaware limited partnership, dated March 7, 1997, filed for record July
3, 1997 at 2:13 p.m., recorded in Deed Book 9510, Page 723, aforesaid Records.




--------------------------------------------------------------------------------






Exhibit B


The Bond Lease


[incorporated at Exhibit 10.15 to this Annual Report on Form 10-K]






--------------------------------------------------------------------------------






Exhibit B-1


Letter Modification of Bond Lease


[attached]




--------------------------------------------------------------------------------






Exhibit C


The Bond


[incorporated at Exhibit 10.15 to this Annual Report on Form 10-K]






--------------------------------------------------------------------------------






EXHIBIT “P”


Seller's Affidavit


OWNER'S AFFIDAVIT
(LIMITED LIABILITY COMPANY)


STATE OF PENNSYLVANIA    :
: SS
COUNTY OF PHILADELPHIA    :




Chicago Title Insurance Company Commitment No. File No. GA-120086 (the
“Commitment”)


ON THE _____ day of December, A.D. 2012, before me, the Subscriber, a Notary
Public in and for the State referenced above, duly commissioned, personally
appeared the undersigned, who being duly sworn according to law, depose/s and
say/s, to his/her actual knowledge:


That RB 66 PCE, LLC, a Delaware limited liability company (the “LLC”), is the
owner of a leasehold interest in the property commonly known as 66 Perimeter
East Center, located in Dunwoody, Georgia (the “Property”), which Property is
described on Exhibit “A” attached hereto;


That the proper name of the LLC is RB 66 PCE, LLC, a Delaware limited liability
company;


That there are no liens or encumbrances (Mortgages, Deeds of Trust, Judgments,
Tax Liens, Mechanics Liens, etc.) encumbering the Property known to the
undersigned other than for Permitted Exceptions (as defined in the Purchase
Agreement (as hereafter defined) and as shown on the Commitment and/or Chicago
Title Insurance Company pro forma policy number File No. GA-120086 (the
“Pro-Forma”). Purchase Agreement shall mean that certain Purchase and Sale
Agreement dated December 28, 2012, among the LLC, RB 64 PCE LLC and Wells Core
REIT - 64 & 66 Perimeter Center, LLC (the “Purchase Agreement”);


That there have been no repairs, additions or improvements made, ordered or
contracted to be made by the LLC on or to the Property other than those for
which payment has been made, will be made in the ordinary course of business, or
for those which will be paid for out of the escrow funds held in escrow at time
of closing by Chicago Title Insurance Company (the “Title Company”) subject to
an escrow agreement among the LLC, RB 64 PCE LLC, Wells Core REIT - 64 & 66
Perimeter Center, LLC, a Delaware limited liability company and the Title
Company;


That there has been no work done, or notice received by the LLC that work is to
be done, by the City of Dunwoody, or at its direction, in connection with the
installation of sewer or water or for improvements such as paving or repaving of
streets or alleys, or the installation of curbs or sidewalks, on the Property;


That no notice has been served upon the LLC by any governmental authority for
the removal or abatement of any nuisance at, for the violation of any Zoning
Regulation at or concerning the condemnation of any portion of, the Property;


That there has been no violation of any restrictions affecting the Property and
there are no disputes with any adjoining property owners as to the location of
property lines or the encroachment of any improvements;






--------------------------------------------------------------------------------




That there are no unrecorded leases or agreements affecting the Property other
than as fully disclosed to Title Company;
That the present sale of the Property is not made for the purpose of hindering,
delaying or defrauding any creditors of the LLC;


That the statements made herein are subject to the Permitted Exceptions matters
disclosed by the Commitment, the Pro-Forma and Permitted Exceptions (as defined
in the Purchase Agreement);


That this affidavit is made to the Title Company for the purpose of enabling the
Title Company to issue title insurance on the Property and affiant/s aver/s the
foregoing statements are true and correct as of the date hereof to the best of
his/her/their actual knowledge and belief.








SUBSCRIBED AND SWORN to before me,
the day and year aforesaid.




____________________________________________
Notary Public
My commission expires _________________


RB 66 PCE, LLC,
a Delaware limited liability company




By:___________________________
Name:
Title:































































--------------------------------------------------------------------------------






OWNER'S AFFIDAVIT
(LIMITED LIABILITY COMPANY)


STATE OF PENNSYLVANIA    :
: SS
COUNTY OF PHILADELPHIA    :




Chicago Title Insurance Company Commitment No. File No. GA-120086 (the
“Commitment”)


ON THE _____ day of December, A.D. 2012, before me, the Subscriber, a Notary
Public in and for the State referenced above, duly commissioned, personally
appeared the undersigned, who being duly sworn according to law, depose/s and
say/s, to his/her actual knowledge:


That RB 64 PCE, LLC, a Delaware limited liability company (the “LLC”), is the
owner of a leasehold interest in the property commonly known as 64 Perimeter
East Center, located in Dunwoody, Georgia (the “Property”), which Property is
described on Exhibit “A” attached hereto;


That the proper name of the LLC is RB 64 PCE, LLC, a Delaware limited liability
company;


That there are no liens or encumbrances (Mortgages, Deeds of Trust, Judgments,
Tax Liens, Mechanics Liens, etc.) encumbering the Property known to the
undersigned other than for Permitted Exceptions (as defined in the Purchase
Agreement (as hereafter defined) and as shown on the Commitment and/or Chicago
Title Insurance Company pro forma policy number File No. GA-120086 (the
“Pro-Forma”). Purchase Agreement shall mean that certain Purchase and Sale
Agreement dated December 28, 2012, among the LLC, RB 66 PCE LLC and Wells Core
REIT - 64 & 66 Perimeter Center, LLC;


That there have been no repairs, additions or improvements made, ordered or
contracted to be made by the LLC on or to the Property other than those for
which payment has been made, will be made in the ordinary course of business, or
for those which will be paid for out of the escrow funds held in escrow at time
of closing by Chicago Title Insurance Company (the “Title Company”) subject to
an escrow agreement among the LLC, RB 66 PCE LLC, Wells Core REIT - 64 & 66
Perimeter Center, LLC, a Delaware limited liability company and the Title
Company;


That there has been no work done, or notice received by the LLC that work is to
be done, by the City of Dunwoody, or at its direction, in connection with the
installation of sewer or water or for improvements such as paving or repaving of
streets or alleys, or the installation of curbs or sidewalks, on the Property;


That no notice has been served upon the LLC by any governmental authority for
the removal or abatement of any nuisance at, for the violation of any Zoning
Regulation at or concerning the condemnation of any portion of, the Property;


That there has been no violation of any restrictions affecting the Property and
there are no disputes with any adjoining property owners as to the location of
property lines or the encroachment of any improvements;


That there are no unrecorded leases or agreements affecting the Property other
than as fully disclosed to Title Company;


That the present sale of the Property is not made for the purpose of hindering,
delaying or defrauding any creditors of the LLC;




--------------------------------------------------------------------------------






That the statements made herein are subject to the Permitted Exceptions matters
disclosed by the Commitment, the Pro-Forma and Permitted Exceptions (as defined
in the Purchase Agreement);


That this affidavit is made to the Title Company for the purpose of enabling the
Title Company to issue title insurance on the Property and affiant/s aver/s the
foregoing statements are true and correct as of the date hereof to the best of
his/her/their actual knowledge and belief.








SUBSCRIBED AND SWORN to before me,
the day and year aforesaid.




___________________________________________
Notary Public
My commission expires ________________


RB 64 PCE, LLC,
a Delaware limited liability company




By:___________________________
Name:
Title:



















































































--------------------------------------------------------------------------------






EXHIBIT “Q”


Tenant Notice


December ___, 2012




VIA CERTIFIED MAIL
RETURN RECEIPT REQUESTED


____________________________________    
____________________________________                
____________________________________                
Re:
[64] Perimeter Center East, Dunwoody, Georgia



Ladies and Gentlemen:
Please be advised that, effective as of the date hereof, [RB 64 PCE, LLC], a
Delaware limited liability company (“Seller”), sold its interest in the
referenced building and assigned its interest in your lease at such building
(the “Lease”) to Wells Core REIT - 64 & 66 Perimeter Center, LLC, a Delaware
limited liability company (“Buyer”). Consequently, Buyer is now your landlord
and the security deposit, if any, under the Lease has been transferred to and
received by Buyer. Buyer is now responsible to account to you under the Lease
and at law for the security deposit transferred by Seller. All future notices
and other communication to the landlord under the Lease should be delivered to
Buyer at the following address:
Wells Real Estate Funds
6200 The Corners Parkway
Suite 250
Norcross, Georgia 30092
Attn: Asset Management


With a copy to:


RPO Property Management, LLC
64 Perimeter Center East
Suite 220
Atlanta, GA 303456
Attn: Siobhan McNichols


All future rents and payments to be made by you under the Lease are to be made
by wire transfer of federal funds in accordance with the following wire
instructions:
Bank Name - Regions Bank    
Bank Address - Birmingham, AL
ABA # - 062005690 (wires only)
Account Name - Wells Core REIT - 64 & 66 Perimeter Center, LLC
Account # - 017 735 5709
ABA for ACH & Checks ONLY: 061101375




--------------------------------------------------------------------------------






If payments can't be made by wire transfer, checks can be sent to the following
lockbox:


Dept # 5518
Wells Real Estate Funds
PO Box 11407
Birmingham, AL 35246-5518


If you have any questions regarding any of this information, please contact
Siobhan McNichols at 678-338-3543.
Thank you for your cooperation.
Very truly yours,


RB 64 PCE, LLC, a Delaware limited liability company




By:____________________________________                
Name:__________________________________            
Title:___________________________________            








































































--------------------------------------------------------------------------------






EXHIBIT "R"


FORM OF HOLDBACK ESCROW AGREEMENT




THIS HOLDBACK ESCROW AGREEMENT (this “Agreement”) is made as of December 28,
2012, by and among RB 64 PCE, LLC, a Delaware limited liability company, and RB
66 PCE, LLC, a Delaware limited liability company (hereinafter referred
collectively as "Seller"), and WELLS CORE REIT - 64 & 66 PERIMETER CENTER, LLC,
a Delaware limited liability company (hereinafter referred to as "Purchaser")
and CHICAGO TITLE INSURANCE COMPANY (“Escrowee”).


R E C I T A L S:


A.Seller and Purchaser entered into that certain Agreement for the Purchase and
Sale of Property dated as of December 28, 2012 (the “Sale Agreement”) regarding
with respect to that certain real property commonly known as 64 Perimeter Center
East, Dunwoody, Georgia and 66 Perimeter Center East, Dunwoody, Georgia, as more
particularly described in the Sale Agreement (the “Property”).


B.Purchaser and Seller acknowledge that the Sale Agreement provides that Seller
shall deposit funds into an escrow with the Escrowee to cover the costs of
performing the work described on Exhibit A attached hereto (the “Landlord
Work”).


NOW, THEREFORE, in consideration of the foregoing recitals, the mutual covenants
and agreements contained herein and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, and as a condition of
Purchaser's agreement to acquire the Property, the parties hereto agree as
follows:


1.Incorporation of Recitals. The Recitals are hereby incorporated into this
Section 1 as if fully set forth herein.


2.Escrow; Escrow Funds.


(a)Seller agrees that on the date hereof $1,042,412.88, the sum of the budgeted
costs of the Landlord Work set forth on Exhibit A, shall be deposited into an
account with Escrowee (the “Escrow Account”) out of the proceeds of the sale of
the Property, which funds shall be held in accordance with this Agreement. All
funds deposited with Escrowee pursuant to this Agreement and any interest earned
thereon are hereinafter referred to collectively as the “Escrow Funds”. Said
Escrow Funds shall be invested by the Escrowee in Approved Investments (as
hereinafter defined) and all investment income and appreciation, less the cost
of the investment, shall accrue and remain in the Escrow Account.


(b)As used herein, “Approved Investments” shall mean a federally insured money
market account or such other investment option as Seller and Purchaser shall
mutually agree upon, and allowing for withdrawal upon demand. Escrowee is
authorized to sell or otherwise realize upon such investments at any time and
from time to time when funds are required for the purposes of this Agreement.


3.Appointment of Escrowee. Seller and Purchaser hereby appoint Escrowee as
escrowee pursuant to the terms of this Agreement and Escrowee hereby accepts
said appoint-ment pursuant to the terms hereof. The parties agree that Escrowee
shall act in accordance with the joint written direction of Seller and Purchaser
only, unless otherwise provided herein.




--------------------------------------------------------------------------------






4.Landlord Work.


(a)    General. In accordance with the Sale Agreement, Seller agrees to perform
each project described on Exhibit A attached hereto (each a “Project”) and as
further described in the scope of work in the contract, if any, with the
vendor/contractor retained by Seller to perform the work for each such Project
(collectively, the Projects are hereafter referred to as the “Landlord's Work”).
Seller will perform the Landlord Work at Seller's sole cost and expense, in
accordance with all applicable laws, and in a good and workmanlike manner.
Subject to Unanticipated Delays or Purchaser Delay (as such terms are defined
below), Seller shall complete each Project on or before the expiration for the
time period for completion of each Project (each a “Deadline”) specified on
Exhibit A. Purchaser shall cooperate with Seller in performing the Landlord's
Work, including, without limitation, providing necessary access to the Property
and cooperating in applying for and obtaining any permits and/or approvals or
other similar authorizations from any governmental or quasi-governmental agency.
To the extent that Seller has not retained a vendor/contractor as of the date
hereof to perform any portion of the Landlord Work, prior to contracting for
such portion of the Landlord Work, Seller shall submit the proposed contract to
Purchaser for Purchaser's review and approval, which approval shall not be
unreasonably withheld or delayed. From time to time (but not more frequently
than twice per calendar month), Seller may submit a written request to the
Escrowee for reimbursement or payment from the Escrow Funds for the documented
third-party costs and expenses incurred by Seller in connection with the
completion of the Landlord Work and reasonable management fees (not to exceed 3%
of the cost of the work) payable to an affiliate of Seller. Any such request for
reimbursement or payment (“Draw Request”) shall include (i) a description of the
Landlord Work for which reimbursement or payment is sought and an itemization of
the documented third-party costs and expenses and management fees payable to
Seller attributable to such Landlord Work, (ii) lien waivers for such Landlord
Work, and (iii) a signed affidavit from Seller stating that the Escrow Funds
being requested for release are for reimbursement or payment of the documented
third-party costs and expenses incurred by Seller and the management fees
payable to an affiliate of Seller in connection with the completion of the
Landlord Work, and that such Landlord Work has been completed. Seller shall not
be permitted to withdraw Escrow Funds for any particular Project in excess of
the estimated cost for such Project specified on Exhibit A attached hereto;
provided, however, that if a has been completed and fully paid for, and the
costs of such Project are less than the Escrow Funds allocated to such Project,
Seller shall be permitted to use the savings to pay the costs of other Projects.
Escrowee shall promptly deliver to Purchaser a copy of each Draw Request
received. Purchaser shall have the right to inspect the work for which a draw
has been requested to confirm that it has been performed in accordance with the
scope of wor for such Project and otherwise in material compliance with the
terms and conditions of this Agreement. If Escrowee does not receive an
objection from Purchaser within five (5) business days after delivery to
Purchaser of a Draw Request, Escrowee shall disburse the amounts so requested to
Seller from the Escrow Funds. If Escrowee receives an objection from Purchaser
within five (5) business days after delivery to Purchaser of a Draw Request,
Escrowee shall withhold amounts for which Purchaser has indicated in its
objection notice that there is a dispute pending further joint instruction from
Seller and Purchaser or resolution as provide for below in Section 4(d).
The following terms shall have the meanings indicated:


“Unanticipated Delay” shall refer to delays resulting from strikes or other
labor difficulties not caused by Seller, casualty, unavailability of materials,
acts of God, or any other cause beyond the reasonable control of Seller.
“Purchaser Delay” shall refer to any actual delay suffered by Seller (not the
fault of Seller) in completing Landlord's Work which is caused by:




--------------------------------------------------------------------------------




(1)changes in the work to be performed by Seller, which changes shall have been
requested in writing by Purchaser;


(2)any failure by Purchaser to respond within five (5) business days to any
written request for any necessary plan, information, approval or consent in
connection with the Landlord Work;


(3)the performance of any work or activity in, on or about the Property by
Purchaser or any of its employees, agents or contractors that causes a delay to
the critical path for completion of a Project on or before the required
Deadline; or


(4)any casualty at the Property (not caused by Seller) that causes a delay to
the critical path for completion of a Project on or before the required
Deadline.


(b)    Purchaser Assumption of Completion. Subject to Unanticipated Delays or
Purchaser Delays, if Seller does not complete a Project prior to the applicable
Deadline, Purchaser may by written notice to Seller and Escrowee take over
completion of such Project. If Purchaser takes over completion of a Project,
Purchaser agrees to thereafter diligently prosecute completion of such Project
in a manner that is not wasteful. Purchaser may submit a written request to the
Escrowee for reimbursement or payment from the Escrow Funds for the documented
reasonable third-party costs and expenses incurred by Purchaser in connection
with the completion of such Project and reasonable management fees (not to
exceed 3% of the cost of the work). Any such request for reimbursement or
payment (“Purchaser Draw Request”) shall include (i) a description of the
Landlord Work for which reimbursement or payment is sought and an itemization of
the documented third-party costs and expenses and management fees attributable
to such Landlord Work, (ii) lien waivers for such Landlord Work, and (iii) a
signed affidavit from Purchaser stating that the Escrow Funds being requested
for release are for reimbursement or payment of the documented third-party costs
and expenses incurred by Purchaser and the management fees in connection with
the completion of the Landlord Work, and that such Landlord Work has been
completed. Escrowee shall promptly deliver to Seller a copy of each Purchaser
Draw Request received. Escrowee shall disburse the amounts requested in a
Purchaser Draw Request to Purchaser from the Escrow Funds within one (1)
business day after receipt of the Purchaser Draw Request.
(c)    Cost Overruns. In the event that Purchaser takes over completion of a
Project pursuant to Section 4(b) above, Seller shall be responsible for all
reasonable third party fees, costs or expenses incurred by Purchaser completing
such Project (in accordance with the scope of such Project as provided for in
this Agreement) in excess of the amount Escrow Funds received by Purchaser for
such Project. Seller shall pay any such shortfall to Purchaser within twenty
(20) days after written request therefor, which request shall include
commercially reasonable documentation substantiating such shortfall.


(d)    Dispute Resolution. The parties hereto agree, upon demand by any party
hereto, to submit to binding arbitration all claims, disputes and controversies
between or among them (and their respective employees, officers, directors,
attorneys, and other agents), whether in tort, contract or otherwise in any way
arising out of or relating to this Agreement, the Escrow Funds or any of the
Landlord's Work. Any arbitration proceeding will (i) proceed in a location in
Atlanta, Georgia selected by the American Arbitration Association (“AAA”); (ii)
be governed by the Federal Arbitration Act (Title 9 of the United States Code);
and (iii) be conducted by the AAA, or such other administrator as the parties
shall mutually agree upon, in accordance with the AAA's commercial dispute
resolution procedures. Any party who fails or refuses to submit to arbitration
following a demand by any other party shall bear all costs and expenses incurred
by such other party in compelling arbitration of any dispute. The prevailing
party in any dispute shall be entitled to be indemnified and/or reimbursed for
any third party fees, costs and expenses incurred by such party in




--------------------------------------------------------------------------------




connection with the AAA proceeding provided for herein.    


(e)    Disbursement of Remaining Funds Upon Completion. Upon receipt of written
notice from Seller and Purchaser that all of the Landlord Work has been
completed, Escrowee shall disburse all remaining Escrow Funds to Seller.


5.Insurance. Seller shall maintain or shall cause to be maintained by its
contractors/vendors at all times during its performance of the Landlord's Work
such insurance as State Farm (as defined in the Sale Agreement) is required to
maintain under Section 6.7(ii) of the 66 State Farm Lease (as defined in the
Sale Agreement) when performing alterations. Such policies of insurance shall
name Purchaser as an additional insured, and such policy shall be primary with
respect to the activities of Seller and its agents, contractors, engineers or
representatives at the Real Property, whether or not Purchaser holds other
policies of insurance. A certificate issued by the insurance carrier of such
policies shall be delivered to Purchaser prior to entry upon the Real Property
by Seller or its agents, contractors, engineers or representatives. Seller
hereby agrees to indemnify and hold Purchaser harmless from any liens, claims,
liabilities, and damages (“Claims”) incurred through the performance of the
Landlord Work, and Seller further agrees to repair any damage to the Property
caused by the performance of such Landlord Work; provided, however, that except
as provided in Section 4(c) above, Seller shall not be responsible for any
Claims with respect to Landlord Work performed by Purchaser to the extent that
such Claims first accrue after Purchaser has taken control of the performance of
such Landlord Work.


6.Term. The obligations of Escrowee under this Agreement shall terminate on the
earlier to occur of: (a) complete disbursement of the Escrow Funds pursuant to
Paragraph 4 hereof or (b) tender of the Escrow Funds into a court of competent
jurisdiction as permitted by Paragraph 9 hereof. Upon such termination, Escrowee
shall be relieved from all duties, obligations, liabilities and
respon-sibilities hereunder other than those that accrued prior thereto.


7.Fees and Expenses. Seller and Purchaser each agree to pay one-half of the fees
and expenses of this escrow.


8.Escrowee's Liability. The Escrowee (a) shall be entitled to act upon the joint
written instructions from Seller and Purchaser as provided in this Agreement not
only as to its due execution and the validity and effectiveness of its
provisions but also to the truth and accuracy of any information therein
contained which the Escrowee shall in good faith believe to be genuine and to
have been signed by a proper person or persons; (b) may consult independent
counsel of its choice in respect of any question relating to its duties or
responsibilities under this Agreement and shall not be liable for any action
taken or omitted in good faith; (c) shall be under no obligation to institute or
defend any action, suit or legal proceeding in connection herewith or to take
any other action likely to involve the Escrowee in expense, unless first
indemnified to the Escrowee's satisfaction; (d) shall have no responsibilities
or obligations with respect to the maintenance of the value of the Escrow Funds;
(e) shall not be bound by any amendment to this Agreement or by any other
agreement between Seller and Purchaser except with the Escrowee's written
consent; and (f) shall have only such duties and responsibilities as are
expressly set forth in this Agreement and shall deliver the Escrow Funds only as
provided herein.


9.Action for Interpleader. Notwithstanding anything in this Agreement to the
contrary, in the event of a dispute between any of the parties to this Agreement
arising prior to or at the time of termination of this Agreement, which dispute
shall be sufficient, in the discretion of Escrowee, to justify so doing,
Escrowee shall be entitled to tender the Escrow Funds into the registry or
custody of a court of competent jurisdiction in Dekalb County, Georgia, together
with such legal pleadings as it may deem appropriate, and




--------------------------------------------------------------------------------




thereupon Escrowee shall be discharged from all further duties, obligations,
liabilities, and responsibility as Escrowee. All costs and expenses incurred by
Escrowee in taking any action pursuant to this paragraph shall be covered and
paid pursuant to the indemnification of Escrowee contained in Paragraph 9
hereof.


10.Indemnification. Seller and Purchaser jointly and severally agree to
indemnify, defend and hold harmless Escrowee from and against and in respect of
any and all demands, judgments, expenses, costs, losses, injuries or claims of
any kind whatsoever, together with any and all attorneys' fees in connection
therewith, whether existing on the date hereof or arising hereafter incurred by
Escrowee by reason of, from or in connection with this Agreement or any action
taken or not taken by Escrowee or in connection with this Agreement not arising
out of the gross negligence or willful misconduct of Escrowee.


11.Governing Law. This Agreement shall be governed and construed under the laws
of the State of Georgia.


12.Notices. Any notice required or permitted hereunder shall be in writing and
shall be given in accordance with the Sale Agreement, and Escrowee's notice
address shall be:


PURCHASER:        c/o Wells Core Office Income REIT, Inc
6200 The Corners Parkway
Suite 250
Norcross, Georgia 30092
Attn: Scott Brown
Facsimile No. (770) 243-8510


with a copy to:            DLA Piper LLP (US)
203 North LaSalle St., Suite 1500
Chicago, Illinois 60601
Attn: Peter Ross
Facsimile No.: (312) 630-7332


SELLER:            c/o Rubenstein Partners
Cira Centre
2929 Arch Street, 28th Floor
Philadelphia, PA 19104-2868
Attn: R. Bruce Balderson, Jr., Esq.
Facsimile No. (215) 399-4481


with a copy to:             Cozen O'Connor
1900 Market Street
Philadelphia, Pennsylvania 19103
Attention: Robert A. Silverman, Esq.
Facsimile: (215) 701-2161


and
Rubenstein Partners
66 Perimeter Center East
Atlanta, GA 30346
Attn: David Canaday
Facsimile No. (687) 338-3513




--------------------------------------------------------------------------------




13.Waiver; Cumulative Rights and Remedies. No forbearance on the part of either
party in enforcing their respective rights under this Agreement shall constitute
a waiver or a forfeiture of any rights or remedies of such party under this
Agreement. Each right and remedy of any party hereunder shall be cumulative and
not exclusive and shall be in addition to every other right and remedy of such
party under this Agreement and at law and in equity.


14.Headings; Separability of Provisions; Counterparts. The headings for the
various Paragraphs herein are for reference only and are not part of this
Agreement. If any term or provision of this Agreement or any application thereof
shall be invalid or unenforceable, the remainder of this Agreement and any other
application of such term or provision shall not be affected thereby. All words
used shall be understood and construed of such gender or number as circumstances
may require. This Agreement may be executed in counterparts, all of which when
taken together shall constitute a single instrument.


15.Binding Effect; Assignment. This Agreement shall be binding upon the Seller,
Purchaser and Escrowee and their respective permitted successors and assigns.
This Agreement may not be assigned by any party to this Agreement without the
other parties' consent.
[signature page follows]
 
































































--------------------------------------------------------------------------------




[Signature page to Holdback Escrow Agreement]


IN WITNESS WHEREOF, the undersigned have executed this Holdback Escrow Agreement
as of the date set forth above.




SELLER:


RB 64 PCE, LLC, a Delaware limited liability company




By: __________________________________________                            
Name: ________________________________________                            
Title: _________________________________________                            


RB 66 PCE, LLC, a Delaware limited liability company




By: __________________________________________                            
Name: ________________________________________                            
Title:
_________________________________________                                                    




PURCHASER:


WELLS CORE REIT - 64 & 66 PERIMETER CENTER, LLC, a Delaware limited liability
company


By:
Wells Core Office Income Operating Partnership, L.P., a Delaware limited
partnership, its sole member



By:
Wells Core Office Income REIT, Inc., a Maryland corporation, its sole general
partner





By: _______________________________                    
Name: _____________________________                    
Title: ______________________________                    






ESCROWEE:


CHICAGO TITLE INSURANCE COMPANY




By: __________________________________________                            
Name: ________________________________________                            
Title: _________________________________________












--------------------------------------------------------------------------------






EXHIBIT A


LANDLORD WORK




[to be attached]








































































































--------------------------------------------------------------------------------






EXHIBIT "S"


SELLER DELIVERIES












